Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 1 of 40




           EXHIBIT FF
                                           Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 2 of 40




20 14 All CEMA Projects                                                                   Pl Comp Dates           Trim        Trim Comp Dates                  Units
                                                                              Pl Start           (Fcst)/Ac        Start
       Circuit Name                       Project Name     Project#   Miles    Date       Plan       t            Date         Plan      (Fcst)/Act Forecast    Pl     Trim
ALHAMBRA 1101             ALHAMBRA 1101 WUI                 118074     0       9/1/14    08/07/14   09/04/14     9/4/2014    917/2014     09/04/14     0         0      0
ALHAMBRA 1102             ALHAMBRA 1102WUI                  118075     0       9/1/14    08/07/14   09/04114     91412014    917/2014     09104114     0         0      0
ALHAMBRA 1105             ALHAMBRA 1105WUI                  118076      3      9/1/14    08/07/14   09/08/14     9/8/2014    917/2014     10/27/14     2         2      2
ALPAUGH 1106              ALPAUGH 1106WUI                   118211     0       8/7/14    08/07/14   08/07/14     817/2014    917/2014     08/07/14     0         0      0
ALPINE 1101               ALPINE 1101 CEMA                  117769            7/22114    07/15/14   08/12/14    8/12/2014    8/15/2014    11/03/14     6         6      6
ALPINE-MENLO              ALPINE-MENLO CEMA                 117745     8       815/14    07115114   08105114     81512014    811512014    08105114     0         0      0
ALT01120                  ALTO 1120WUI                      118459      1      912/14    08/07/14   09/13/14    9/13/2014    917/2014     09/13/14     0         0      0
ALTO 1122                 ALTO 1122WUI                      118461     0       9/2/14    08/07/14   09/13/14    9/15/2014    917/2014     09/15/14     0         0      0
ALT01123                  ALTO 1123WUI                      118462             912/14    08/07/14   09/13/14    9/15/2014    917/2014     09/15/14     0         0      0
ALTO 1124                 ALTO 1124WUI                      118463      2      9/2/14    08/07/14   09/13/14    9/15/2014    917/2014     09/15/14     0         0      0
ALTO 1125                 ALTO 1125WUI                      118464     0       9/2/14    08/07/14   09/13/14    9/15/2014    917/2014     09/15/14     0         0      0
Ames 1101                 Ames 1101 WUI                     117189     0       9/1/14    08/15/14   09/01/14     9/1/2014    9/15/2014    09/01/14     0         0      0
Ames 1102                 Ames 1102 WUI                     117192     6       9/1/14    08/15/14   09/01/14     9/1/2014    9115/2014    09/01/14     0         0      0
ANDERSON 1101             ANDERSON 1101 CEMA                117699     26     9/15114    07/15/14   09/22114    9/2212014    811512014    09/22114     0         0      0
ANDERSON 1101             ANDERSON 1101 WUI                 118536      3      9/8/14    08/07/14   09/09/14     9/9/2014    917/2014     12/01/14     1         1      1
ANDERSON 1102             ANDERSON 1102 CEMA                117700     6       8/7/14    07/15/14   08/07/14     817/2014    8/15/2014    08/07/14     0         0      0
ANDERSON 1103             ANDERSON 1103 WUI                 118537      1      817/14    08/07/14   08/07/14     9/9/2014    917/2014     11/03/14     2         2      2
ANITA 1101                ANITA1101 WUI                     118538            7/22114    08/07/14   07/22/14    9/30/2014    917/2014     11/11/14     4         4      4
ANTIOCH 0404              ANTIOCH 0404 WUI                  118077     0      7/18/14    08/07/14   07/23/14    7/23/2014    917/2014     07/23/14     D         0      0
APPLE HI LL 1103          APPLE HILL 1103 CEMA              117931     79     8/25/14    07/02/14   09/08/14     9/8/2014    8/2/2014     12/08/14    14        14      14
APPLE HI LL 1103          APPLE HILL 1103 HYP               119292     78     10/30/14   08/12/14   10/30114    10/30/2014 9112/2014      10/30114     0        0       0
APPLE HI LL 1103          APPLE HILL 1103 WUI               118777      1     9/15/14    08/11/14   09/15/14    9/15/2014    9/11/2014    09/15/14     0        0       0
APPLE HI LL 1104          APPLE HILL 1104 CAMINO CEMA       117929     0      9/14/14    07/02/14   09/14/14    9/14/2014    812/2014     09/14/14     0        0       0
APPLE HILL 1104           APPLE HILL 1104 HYP               119293     99     10/31/14   08/12/14   10/31/14    10/31/2014 9/12/2014      10/31/14     0        0       0
APPLE HI LL 1104          APPLE HILL 1104 SWANSBORO CEMA    117932     75     8/31/14    07/02/14   09/12/14    9/12/2014    8/2/2014     10/21/14    26        26      26
APPLE HILL 2102-Seq 3     APPLE HILL 2102 HYP               119147     380    10/31/14   08/11/14   10/31/14    10/31/2014 9/11/2014      10/31/14     0        0       0
ARANA0401                 ARANA 0401 WUI                    117998     0      9/15/14    08/07/14   09/15/ 14   9/15/2014    917/2014     09/15/14     0        0       0
ARANA0402                 ARANA 0402 WUI                    117999     0      9/15/14    08/07/14   09/15/14    9/15/2014    917/2014     09/15/14     0        0       0
ARCATA 1105               ARCATA 1105 WUI                   118249      2     7/22/14    08/07/14   07/22/14    7/22/2014    9/7/2014     07/22/14     0        0       0
ARCATA 1106               ARCATA 1106 CEMA                  117786     65     7/21/14    07/15/14   07/21/14    7/21 /2014   8/15/2014    07/21/14     0        0       0
ARCATA 1106               ARCATA 1106 WUI                   118250     0      7/22/14    08/07/14   07/22/14    7/22/2014    917/2014     07/22/14     D         0      0
ARCATA 1121               ACRATA1 121 WUI                   118251     57     9/13/14    08/07/14   09/16/14    9/16/2014    917/2014     09/16/14     D        0       0
ARCATA 1121               ARCATA 1121 CEMA                  117335     57     9/14/14    08/15/14   09/14/14    9/14/2014    9/15/2014    09/14/14     D        0       0
ARCATA 1122               ARCATA 1122 WUI                   118252     4      8/29/14    08/07/14   08/29/14    8/29/2014    9/712014     08/29/14     D         0      0




                                                                                                                                                                              PGE-CPUC_00011471
                                      Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 3 of 40




ARCATA 1123          ARCATA 1123 WUI                 118253    0     7/22/14    08/07/14   07/22/14    7/22/2014    917/2014    07/22/14   0     0     0
ATASCADERO 1101      ATASCADERO 1101 WUI             118347   10      9/2/14    08/07/14   09/12/14    9/16/2014    917/2014    10/04/14
ATASCADERO 1102      ATASCADERO 1102 WUI             118348    1     9/12/14    08/07/14   09/12/14    9/12/2014    917/2014    09/12/14   0     0     0
ATASCADERO 1103      ATASCADERO 1103 CEMA            117273   96     8/18/14    08/15/14   09109/14    9,9/2014     9/15/2014   11/10/14   8     8     8
ATASCADERO 1103      ATASCADERO 1103 WUI             118349   10     9/12/14    08/07/14   09/12/14    9/12/2014    917/2014    09/12/14   0     0     0
ATWATER 1103         ATWATER 1103 WUI                118932    0      8/1/14    08/11/14   08/0 1/14   8/1/2014     9/11/2014   08/01/14   0     0     0
ATWATER 1105         ATWATER 1105WUI                 118933    0      812/14    08/11/14   09/23/14    9/24/2014    9111/2014   10/07/14   1     1     1
ATWATER 1108         ATWATER 1108WUI                 118934    0      811/14    08/11/14   08/01/14    8/1/2014     9111/2014   08/01/14   0     0     0
AUBERRY 1101         AUBERRY 1101 AERIAL             117175   151    8/12/14    08/15/14   09/04/14    9/4/2014     9115/2014   11/10/14   33    33    33
AUBERRY 1101         AUBERRY 1101 A-LiDAR            119363   266    10131/14   08/12/14   10/3 1/14   10/31/2014 9/12/2014     10/31/14   0     0     0
AUBERRY 1102         AUBERRY 1102A-LiDAR             119087   132    10120/14   08/08/14   10/31/14    10/31/2014   9/812014    11/10/14   1     1      1
AUBURN 1101          AUBURN 1101 WUI                 118779    0     8/18/14    08/11/14   08/18114    8/18/2014    9/11/2014   08/18114   0     0     0
AUBURN 1102          AUBURN 1102 WUI                 118780    0     8/18/14    08/11/14   08/18114    8/1812014    9111/2014   08/18/14   0     0     0
AVENA 1702           AVENA 1702WUI                   118906    4     7/19/14    08/11/14   07128114    7/28/2014    9111/2014   08/07/14   3     3     3
AVENAL 2101          AVENAL 2101 WUI                 118213          7/28/14    08/07/14   07/28/14    7/28/2014    917/2014    07/28/14   0     0     0
BAHIA 1101           BAHIA 1101 WUI                  118465           912/14    08107114   09113114    9/1512014    917/2014    09115114   0     0     0
BAHIA 1102           BAHIA 1102 WUI                  118466    0      912/14    08/07/14   09/13/14    9/15/2014    9/7/2014    09/15/14   0     0     0
BAHIA 1103           BAHIA 1103 WUI                  118467    0      9/2/14    08/07/14   09/13/14    9/15/2014    917/2014    09/15/14   0     0     0
BAHIA 1104           BAHIA 1104 WUI                  118468    6      9/2/14    08/07/14   09/13/14    9/15/2014    917/2014    09/15/14   0     0     0
BAKERSFIELD 1101     BAKERS Fl ELD 1101 WUI          118307    1      9/2/14    08/07/14   09/15/14    9/15/2014    917/2014    09/15/14   0     0     0
BAKERSFIELD 1102     BAKERS Fl ELD 1102 WUI          118308    0      9/2/14    08/07114   09115114    9/1512014    917/2014    09/15/14   0     0     0
BAKERSFIELD 1116     BAKERSFIELD 1116 WUI            118309    0      912/14    08/07/14   09/15/14    9/15/2014    917/2014    09/15/14   0     0     0
BALFOUR 1101         BALFOUR 1101 WUI                118078          7/22/14    08/07114   07122/14    7/22/2014    917/2014    07/22/14   0     0     0
BANGOR 1101          BANGOR 1101 CEMA                117690   322    7/16/14    07/15/14   08/05/14     8/5/2014    8/15/2014   11/11/14   73    73    73
BANGOR 1101          BANGOR 1101 HYP                 119111   581    10/30/14   08/11/14   10/30/14    10/30/2014 9/11/2014     10/30/14   0     0     0
BARTON 1115          BARTON 1115 WUI                 118214    0     8/25/14    08/07/14   08/25/14    8/25/2014    917/2014    08/25/14   0     0     0
BASALT 1101          BASALT1101 WUI                  118469    0      912/14    08/07/14   09/13/14    9/1512014    917/2014    09/15/14   0     0     0
BAY MEADOWS 2102     BAY MEADOWS 2102 WUI            118629    0      8/5/14    08/07/14   08/05/14     8/5/2014    917/2014    08/05/14   0     0     0
BAYWOOD 1101         BAYWOOD 1101 GEMA               117246   10     8/18/14    08/15/14   08/18114    8/1812014    9/1512014   08/18/14   0     0     0
BAYWOOD 1101         BAYWOOD 1101 WUI                118350    0     9/12/14    08/07/14   09/12/14    9/12/2014    917/2014    09/12/14   0     0     0
BAYWOOD 1102         BAYWOOD 1102 GEMA               117729    6      817/14    07/15/14   08/07/14     817/2014    8/15/2014   08/07/14   0     0     0
BEAR VALLEY 2101     BEAR VALLEY 2101 AERIAL         117541   238    8/19/14    08/15/14   08/28/14    10/8/2014    9/15/2014   10/14/14   3     3     3
BEAR VALLEY 2101     BEAR VALLEY 2101 A-LiDAR        119346   17 1   10131114   08112/14   10131114    10/31/2014 9112/2014     10/31114   D     0     0
BEAR VA LLEY 2105    BEAR VALLEY 2105 A-Li DAR       119347   134    10/31/14   08/12/14   10/31114    10/31/2014 9/12/2014     10131/14   0     0     0
BEAR VALLEY 2105-A   BEAR VALLEY 2105-A GEMA         117531   100    8120/14    08/15/14   09/16/14    10/1/2014    9/15/2014   10/28/14   137   137   137
BEAR VALLEY 2105-B   BEAR VALLEY 2105-B AERIAL       117534   100    8/19/14    08/15/14   09/16/14    10/9/2014    9/15/2014   10/09/14   0     0     0
BELL 1107            BELL 1107 GEMA                  117807   65     8/19114    07/15/14   08119/14    8/1912014    811512014   08119/14   0     0     0




                                                                                                                                                             PGE-CPUC_00011472
                                      Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 4 of 40




BELL 1107            BELL 1107 HYP                   119294   60    10131/14   08/12114   10/31/14   10/31/2014 9/1212014      10/31/14    0    0     0
BELL 1107            BELL 1107WUI                    118786    0    8/18/14    08111/14   08118/14   8/1812014    9/1112014    08/18/14    0    0     0
BELL 1108            BELL 1108 AERIAL                117809   106   8/22/14    07115/14   09/15114   9/1512014    8115/2014    12/08/14    7    7     7
BELL 1108            BELL 1108 HYP                   119297   96    10131/14   08/12114   10131114   10/31/2014 9/1212014      10/31/14    0    0     0
BELL 1108            BELL 1108WUI                    118787    0    8/18/14    08/11/14   08/18/14   8/1812014    9111/2014    08/18/14    0    0     0
BELL 1109            BELL 1109CEMA                   117810   22     914/14    07/15/14   09/04/14   914/2014     8115/2014    09/04/14    0    0     0
BELL 1109            BELL 1109WUI                    118788    2    8/18/14    08/11/14   08118114   8/1812014    9111/2014    08/18114    0    0     0
BELL 1110            BELL 1110 CEMA                  117811   18     918114    07/15114   09112/14   9112/2014    8/1512014    11118114                1
BELL 1110            BELL 1110WIJI                   118791    0    8118/14    08111114   08/18114   8/1812014    9/1112014    08/18114    0    0     0
BELLEVUE 1102        BELLEVUE 1102WUI                118852    0     914114    08/11114   09104/14    914/2014    9/11/2014    09/04/14    0    0     0
BELLEVUE 2101        BELLEVUE 2101 WUI               118853    1     914/14    08/11114   09104/14    914/2014    9111/2014    09/04/14    0     0    0
BELLEVUE 2103        BELLEVUE 2103 WUI               118854    0     914/14    08/11114   09104/14    914/2014    9/1112014    09/04114    0     0    0
BELLEVUE 2105        BELLEVUE 2105 CEMA              117318   10     8/4114    08115114   08/04114    8/412014    9/1512014    08104114    0     0    0
BELMONT 0406         BELMONT 0406 WUI                118630    0     911/14    08/07114   09101/14    91112014    91712014     09/01/14    0     0    0
BELMONT 1103         BELMONT 1103 WUI                118631    0     815114    08107114   08105/14    81512014    91712014     08105114    0     0    0
BEN LOMOND 0401      BEN LOMOND 0401 CEMA            117572   30    8118114    08/15114   08122/14   9/1812014    9/1512014    11/24114   20    20    18
BIG BASIN 1102       BIG BASIN1 102CEMA              117569   120   9112/14    08/15114   09112/14   9125/2014    9/1512014    11/03114   12    12    12
BIG LAGOON 1101      BIG LAGOON 1101 CEMA            117793   11    9/14/14    07115114   09114/14   9/1412014    8/1512014    09/14114    0     0    0
BIG RIVER 1101       BIG RIVER 1101-2 CEMA           117794    0    9/13114    07/15/14   09/22114   10/2212014 8/1512014      10/22114    0     0    0
BIG RIVER 1101       BIG RIVER 1101 CEMA             117789   67    8119/14    07/15114   09/29114   9/2912014    8/1512014    11/11/14   503   503   503
BIG TREES 0402       BIG TREES 0402 CEMA             117618   21     719114    07113/14   08/08114   7129/2014    8/1312014    11118/14   59    59    59
BLUE LAKE 1101       BLUE LAKE 1101 CEMA             117331   12    8112/14    08/15114   08/15114   9122/2014    9/1512014    10/28/14    4     4     4
BLUE LAKE 1102       BLUE LAKE 1102WUI               118254         8125/14    08107114   08125114   8/2512014    91712014     08125114    0    0     0
SOLINAS 1101         SOLINAS 1101 AERIAL             117641   101   8/22/14    07/13/14   09112/14   9/12/2014    8113/2014    09/12/14    0    0     0
BONNIE NOOK 1102     BONNIE NOOK 1102 HYP            119151   39    10/31114   08111114   10/31114   10/31/2014 9/1112014      10/31114    0    0     0
BORDEN 1101          BORDEN 1101 WUI                 118935    5     913114    08111/14   09/03114    9/312014    9/1112014    09/03114    0    o     o
BORDEN 1102          BORDEN 1102WUI                  118936    2     913/14    08111114   09103/14    9/3/2014    911 1/2014   09103/14    0     0    0
BRENTWOOD SUB 2105   BRENTWOOD SUB 2105 CEMA         117714   116   8/12/14    07/15/14   09/01/14   8/1212014    8/15/2014    09/02/14    3     3    3
BRENTWOOD SUB 2105   BRENTWOOD SUB 2105 WUI          118079   15     919/14    08107114   09/15114   10/2412014   91712014     11103114
BRENTWOOD SUB 2106   BRENTWOOD SUB 2106 CEMA         117915    0    7/29/14    07/30/14   07/31/14   7131/2014    8130/2014    08/06/14
BRENTWOOD SUB 2106   BRENTWOOD SUB 2106 WUI          118080    0     911/14    08/07/14   09/04/14    914/2014    91712014     09104/14    0     0    0
BRENTWOOD SUB 2109   BRENTWOOD SUB 2109 WUI          118081          911/14    08/07/14   09104/14   914/2014     91712014     09/04114    0    0     0
BRENTWOOD SUB 2111   BRENTWOOD SUB 2111 WUI          118082    3     911/14    08107114   09/04114   9/412014     9/712014     09/04114    D    D     0
BRENTWOOD SUB 2112   BRENTWOOD SUB 2112 WUI          118083    4    9/13114    08107114   09113/14   9113/2014    91712014     09113114    0    0     0
BRENTWOOD SUB 2113   BRENTWOOD SUB 2 113 WUI         118084    1     912/14    08/07/14   09/04/14   914/2014     91712014     09/04/14    0    0     0
BROWNS VALLEY 1101   BROWNS VALLEY 1101 AERIAL       117760   101   8/14/14    07/15/14   09114/14   9/1412014    8/15/2014    11111/14    8    8     8
BROWNS VALLEY 1101   BROWNS VALLEY 1101 HYP          119332   65    8113114    08112114   10131/14   10/31/2014 9/1212014      10131/14    0     0    0




                                                                                                                                                            PGE-CPUC_00011473
                                           Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 5 of 40




BRUNSWICK 1102            BRUNSWICK 1102 HYP              119152   63    10127/14   08/11114   10131/14   10/31/2014 9111/2014     11/24/14   11   11   11
BRUNSWICK 1102            BRUNSWICK 1102 WUI              118792   2     9/24/14    08111/14   09/26114   9/2612014    9/1112014   09/26/14   0    0    0
BRUNSWICK 1103            BRUNSWICK 1103 CEMA             117474   98     815114    08115/14   08112114   8/1212014    911512014   12/08/14   11   11   11
BRUNSWICK 1103            BRUNSWICK 1103 HYP              119300   72    10131/14   08/12114   10131114   10/31/2014 9/1212014     10131/14   0    0    0
BRUNSWICK 1103            BRUNSWICK 1103 WUI              118793   4     9/24/14    08/11/14   09/24/14   9/2412014    9111/2014   09/24/14   0    0    0
BRUNSWICK 1104            BRUNSWICK 1104 GEMA             117483   91    8/13/14    08/15/14   08/29/14   8/26/2014    9/15/2014   12/11/14   29   29   20
BRUNSWICK 1104            BRUNSWICK 1104 HYP              119301   73    10131/14   08/12/14   10131114   10/31/2014 9112/2014     10131/14   0    0    0
BRUNSWICK 1104            BRUNSWICK 1104 WUI              118794   3     9/24/14    08/11/14   09/24114   9/24/2014    9111/2014   09/24114   0    0    0
BRUNSWICK 1105            BRUNSWICK 1105 HYP              119304   148   10128114   08112/14   10/31114   10/3112014 9112/2014     12/11/14   23   23   9
BRUNSWICK 1105            BRUNSWICK 1105 WUI              118796   2     9/24/14    08/11114   09/24/14   9/24/2014    9/11/2014   09/24/14   0    0    0
BRUNSWICK 1105-M          BRUNSWICK 1105 GEMA             117463   90    7/29/14    08/15/14   09/08/14   8/1212014    9/15/2014   09130/14   49   49   49
BRUNSWICK 1105-N          BRUNSWICK 1105-N GEMA           117798   90     718/14    07/15/14   07/30114   7/2912014    8/1512014   12/11/14   69   69   60
BRUNSWICK 1106            BRUNSWICK 1106 HYP              119306   193   10/31/14   08/12/14   10131/14   10/31/2014 9112/2014     10/31/14   0    0    0
BRUNSWICK 1106            BRUNSWICK 1106 WUI              118797   0     9/24/14    08/11/14   09/24/14   9/2412014    9111/2014   09/24114   0    0    0
BRUNSWICK 1106-R          BRUNSWICK 1106 R CEMA           117930   116   9/20/14    07/02/14   09/20/14   9/20/2014    8/212014    09/20/14   0    0    0
BRUNSWICK 1107            BRUNSWICK 1107 WUI              118798         9/24114    08/11114   09124/14   9/2412014    9111/2014   09/24114   0    0    0
BRUNSWICK 1110            BRUNSWICK 1110 GEMA             117805   10    7/23/14    07/15/14   07/30114   7/2912014    8/1512014   12/11/14   7    7    4
BRUNSWICK 1110            BRUNSWICK1110WUI                118799   2     9/24/14    08/11/14   09/24/14   9124/2014    9111/2014   09/24/14   0    0    0
BUCKS CREEK 1103          BUCKS CREEK 1103 AERIAL         117687   18    8/20/14    07/16/14   09/16/14   9/15/2014    8116/2014   11/11/14   57   57   57
BUELLTON 1101             BUELLTON 1101 WUI               118351   3     9/12114    08/07/14   09/12114   9/12/2014    917/2014    09/12/14   0    0    0
BUELLTON 1102             BUELLTON 1102 GEMA              117724   55    7/11/14    07115114   08/08114   8/812014     8/1512014   11/10114   7    7    7
BUELLTON 1102             BUELLTON 1102WUI                118352    1    9/12/14    08/07/14   09/12/14   9/12/2014    9/7/2014    09/12/14   0    0    0
BURLINGAME 2101           BURLINGAME 2101 WUI             118632   0      911/14    08/08/14   09101/14   9129/2014    917/2014    10/21/14
BURNEY 1102               BURNEY 1102 GEMA                117450   5     8/29/14    08/15/14   09/09/14   9/1012014    9/15/2014   09120/14   1
BUTTE 1103                BUTTE 1103 WUI                  118539   21    8/15/14    08/07/14   09/08/14   9/3012014    917/2014    10/04/14   3    3    3
BUTTE 1104                BUTTE 1104 WUI                  118540    1    8/18/14    08/07/14   08129/14   9/17/2014    91712014    10/04/14   1    1
BUTTE 1105                BUTTE 1105WUI                   118541   4     8/29/14    08/07/14   08/29/14   8/29/2014    917/2014    08/29/14   0    0    0
BUTTE 1106                BUTTE 1106WUI                   118542    1     911114    08/07/14   09/01/14    9/1/2014    917/2014    09/01/14   0    0    0
CABRILLO 1103             CABRILLO 1103 CEMA              117261   137   8127/14    08/15/14   08/27/14   8127/2014    9/1512014   11/10/14   5    5    5
CABRILLO 1103             CABRILLO 1103 WUI               118353   0     9/12/14    08/07/14   09/12/14   9/12/2014    917/2014    09/12/14   0    0    0
CABRILLO 1104             CABRILLO 1104 WUI               118354    2    9/15/14    08/07/14   09/18/14   9/18/2014    917/2014    11/10/14
CALAVERAS CEMENT 1101     CALAVERAS CEMENT 1101 HYP       119334   212   10130/14   08/12/14   10/30/14   10/30/2014 9/12/2014     10/30/14   0    0    0
CALAVERAS CEMENT 1101     CALAVERAS CEMENT 1101 WU I      118907    2     919114    08111114   09109/14    9/912014    9111/2014   09/09/14   D    0    0
CALAVERAS CEMENT 1101-A   CALAVERAS CEMENT 1101 AERIAL    117523   103   8/18/14    08/15/14   09/24/14   10/1 /2014   9/15/2014   10/27/14   11   11   11
CALISTOGA 1101            CALISTOGA 1101 WUI              118474   0     8/20/14    08/07/14   08/20/14   8/20/2014    9/8/2014    08/20/14   0    0    0
CALISTOGA 1102            CALISTOGA 1102 GEMA             117300   5      8/6/14    08/15/14   09/12/14   9/17/2014    9/15/2014   09/27/14   4    4    4
CALISTOGA 1102            CALISTOGA 1102 WUI              118475          912114    08/07/14   09/13/14   9/1512014    917/2014    09/15/14   0    0    0




                                                                                                                                                             PGE-CPUC_00011474
                                     Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 6 of 40




CALPELLA 1101        CALPELLA 1101 CEMA             117333   127   9/13/14    08/15/14   09/24/14   10/1/2014    9115/2014   11/18/14   11    11    11
CALPELLA 1101        CALPELLA 1101 WUI              118255   1     9/13/14    08/07/14   09125/14   9/2512014    917/2014    09/25/14   0     0     0
CALPELLA 1102        CALPELLA 1102 CEMA             117341   64    9/13/14    08115/14   09/19/14   10/112014    9/15/2014   10/22/14    1    1     1
CALPELLA 1102        CALPELLA 1102 WUI              118256   2     9/13/14    08107/14   09119/14   9/19/2014    917/2014    09/19/14   0     0     0
CAL WATER 1102       CAL WATER 1102WUI              118310   15    8/29/14    08/07/14   09/15/14   9/15/2014    917/2014    09/15/14   0     0     0
CAMP EVERS 2104      CAMP EVERS 2104 CEMA12157      117623   129   7/29/14    07/13/14   08/05/14   9/18/2014    8/13/2014   11/03/14   89    89    89
CAMP EVERS 2104      CAMP EVERS 2104WUI             118000   0     9/15/14    08/07/14   09/15/14   9/1512014    917/2014    09/15/14   0     0     0
CAMP EVERS 2105      CAMP EVERS 2105 CEMA           117624   122   7/11/14    07/13/14   09/05/14   9/1812014    8/13/2014   11/03/14   125   125   125
CAMP EVERS 2106      CAMP EVERS 2016A-LiDAR         119074   11    10116/14   08/08/14   10/16/14   10/16/2014   9/8/2014    10/16/14   0     0     0
CAMP EVERS 2106      CAMP EVERS 2106 WUI            118001   1     9/15/14    08/07/14   09/15/14   9/1512014    917/2014    09/15/14   0     0     0
CANAL 1102           CANAL 1102WUI                  118937   0      9/3/14    08/11/14   09/03/14    913/2014    9111/2014   09/03/14   0     0     0
CANAL 1103           CANAL 1103WUI                  118938   0      9/3114    08/11114   09103/14    913/2014    9/11/2014   09/03/14   0     0     0
CANTUA 1102          CANTUA 1102 GEMA               117169   10    7/22/14    08/15/14   07/22/14   7122/2014    9/15/2014   07/22/14   0     0     0
CANTUA 1103          CANTUA 1103 CEMA               117161   10    7/29/14    08/15/14   07129/14   7/2912014    9115/2014   07/29/14   0     0     0
CARBONA 1101         CARBONA 1101 WUI               118908   2     8/11/14    08/11/14   08/11/14   8/11/2014    9/11/2014   08/11/14   0     0     0
CARLOTTA 1121        CARLOTTA 1121 WUI              118258         8/26/14    08/07114   08126/14   8/2612014    917/2014    08/26/14   0     0     0
CARNERAS 1102        CARNE RAS 1102 CEMA            117225   31     8/4/14    08115/14   08104/14   8/412014     9/15/2014   08/04114   0     0     0
CARNE RAS 1103       CARNERAS 1103 CEMA             117227   55    8/22/14    08/15/14   08/22/14   8/22/2014    9/15/2014   08/22/14   0     0     0
CARQUINEZ 1103       CARQUINEZ 1103 WUI             118476   0      912/14    08/07/14   09/13/14   9/15/2014    917/2014    09/15/14   0     0     0
CASSERLY 0401        CASSERLY 0401 WUI              118002   0     9/15/14    08/07/14   09/15/14   9/1512014    917/2014    09/15/14   0     0     0
CASTRO VALLEY 1101   CASTRO VALLEY 1101 CEMA        117740   46     9/2/14    07115114   09102/14   9/2/2014     8/15/2014   09/02/14   0     0     0
CASTRO VALLEY 1101   CASTRO VALLEY 1101 WUI         118397   0     8/19/14    07/31/14   08/19/14   8/19/2014    917/2014    08/19/14   0     0     0
CASTRO VALLEY 1106   CASTRO VALLEY 1106 CEMA        117741   44    8/28/14    07/15/14   09105/14   9/8/2014     8/15/2014   10/22/14   5     5     5
CASTRO VALLEY 1106   CASTRO VALLEY 1106 WUI         118398   0     8/28/14    08/07/14   08/28/14   8/28/2014    917/2014    08/28/14   0     0     0
CASTRO VALLEY 1108   CASTRO VALLEY 1108 CEMA        117739   44    7/25114    07/15114   09113/14   9/1412014    8/15/2014   11/03114   17    17    17
CASTRO VALLEY 1108   CASTRO VALLEY 1108 WUI         118399   1      9/1/14    08/07114   09/15114   9/1512014    9/7/2014    09/15/14   0     0     0
CASTROVILLE 2103     CASTROVILLE 2103 WUI           118003   0     9/15/14    08/07/14   09/15/14   9/1512014    917/2014    09/15/14   0     0     0
CASTROVILLE 2104     CASTROVILLE 2104 CEMA          117581         8/22/14    08/15114   09115/14   9/18/2014    9/15/2014   10113/14    1    1      1
CASTROVILLE 2104     CASTROVILLE 2104 WUI           118004   0     9/15114    08/07/14   09115114   9/1512014    917/2014    09115114   o     0     0
Cayetano 2109        CAYETANO 2109WUI               118400   2     8121114    08/07/14   08121/14   8/21/2014    917/2014    08/21114   0     0     0
Cayetano 2111        Cayetano 2111 WUI              118401   2     8/21/14    08/07114   08/21/14   8/21/2014    917/2014    08/21/14   0     0     0
CAYUCOS 1101         CAYUCOS 1101 GEMA              117262   62    9116/14    08/15114   09116/14   9/1812014    9115/2014   11/10114   8     8     8
CAYUCOS 1101         CAYUCOS 1101 WUI               118355   0     9/12/14    08/07114   09/12/14   9112/2014    9/7/2014    09/12/14   D     0     0
CAYUCOS 1102         CAYUCOS 1102 WUI               118356   0     9/12114    08107114   09112/14   9/1212014    917/2014    09112114   0     0     0
CEDAR CREEK 1101     CEDAR CREEK 1101 AERIAL        117701   104   7/25/14    07/15114   09115/14   9/18/2014    8/15/2014   11110/14   33    33    33
CENTERVILLE 1101     CENTERVILLE 1101 HYP           119112   51    10/30/14   08/11114   10130114   10/30/2014 9111/2014     10130/14   o     0     0
CHALLENGE 1101       CHALLENGE 1101 HYP             119113   59    10/30/14   08/11114   10130/14   10/30/2014 9/11/2014     10130114   0     0     0




                                                                                                                                                          PGE-CPUC_00011475
                                         Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 7 of 40




CHALLENGE 1102           CHALLENGE 1102 CEMA            117752   2     7/16/14    07/15/14    08/08/14   8/20/2014   8115/2014   11/25/14   11   11   11
CHALLENGE 1102           CHALLENGE 1102 HYP             119114   166   10/30/14   08/11/14    10/30/14   10/30/2014 9/11/2014    10/30/14   0    0    0
CHENEY 1103              CHENEY 1103 AERIAL             117527   184   8/13/14    08/15/14    08113/14   9/2412014   9/15/2014   10/20/14   2    2    2
CHENEY 1103              CHENEY 1103A-LiDAR             119348   136   10131/14   08/12114    10/31/14   10131/2014 9/1212014    10/31/14   0    0    0
CHESTER 1101             CHESTER 1101 CEMA              117442   11    8/26/14    08/15/14    08/26/14   8/2612014   9115/2014   08/26/14   0    0    0
CHESTER 1101             CHESTER 1101 WUI               118543   1     8/26/14    08/07/14    08/26/14   8/26/2014   9/7/2014    08/26/14   0    0    0
CHESTER 1102             CHESTER 1102 CEMA              117444   8     8/26/14    08/15/14    08/26/14   8/2612014   9115/2014   08/26/14   0    0    0
CHESTER 1102             CHESTER 1102 WUI               118544   1     8/26/14    08/07/14    08/26/14   8/2612014   9/7/2014    08/26/14   0    0    0
CHOLAME 1101             CHOLAME 1101 GEMA              117727   139   8/14/14    07/15/14    08118/14   8/1812014   8/15/2014   08/22114   3    3    3
CHOLAME 1101             CHOLAME 1101 WUI               118358   9     9/12114    08/07/14    09/12114   9/1212014   9/7/2014    09/12114   0    0    0
CHOLAME 2102             CHOLAME 1102 WUI               118359   1     9/12114    08/07/14    09/12114   9/1212014   9/7/2014    09/12114   0    0    0
CHOLAME 2102             CHOLAME 2102 CEMA              117726   297    811/14    07/15/14    08121/14   8/2512014   8/15/2014   11/10/14   5    5    5
CHOWCHILLA 1103          CHOWCHILLA 1103 WUI            118939   0      9/3/14    08/11/14    09103/14    9/3/2014   9/11/2014   09/03/14   0    0    0
CHOWCHILLA 1104          CHOWCHILLA 1104 WUI            118940   0      9/3/14    07/11/14    09103/14    9/3/2014   9/11/2014   10/27/14   3    3    3
CHOWCHILLA 1106          CHOWCHILLA 1106 WUI            118941   0      913/14    08/11/14    09/03/14    9/3/2014   9/11/2014   09/03/14   0    0    0
CLARK ROAD 1102-Chrkee   CLARK ROAD 1102 HYP            119116   139   10130/14   08111114    10130/14   10130/2014 9111/2014    10/30114   0    0    0
CLARKSVILLE 2103         CLARKSVILLE 2103 CEMA          117468   63    8/27/14    08/15/14    09101/14    911/2014   911512014   10/13/14   1    1
CLARKSVILLE 2103         CLARKSVILLE 2103 HYP           119319   78    10/31/14   08/12114    10131/14   10/31/2014 9/1212014    10/31/14   0    0    0
CLARKSVILLE 2104         CLARKSVILLE 2104 AERIAL        117472   119   8/18/14    08/15/14    09/08/14    9/8/2014   9/15/2014   10/27/14   5    5    5
CLARKSVILLE 2104         CLARKSVILLE 2104 HYP           119320   113   10/31/14   08/12114    10131/14   10/31/2014 9/1212014    10/31/14   0    0    0
CLARKSVILLE 2104         CLARKSVILLE 2104 WUI           118800   0     8/18/14    08/11114    08118/14   8/1812014   9111/2014   08118/14   0    0    0
CLARKSVILLE 2109         CLARKSVILLE 2109 CEMA          117478   21     911/14    08/15/14    09101/14    9/1/2014   9/15/2014   09/01/14   0    0    0
CLARKSVILLE 2109         CLARKSVILLE 2109 WUI           118801    1    8/19/14    08/11114    08119/14   8/1912014   9111/2014   08/19/14   0    0    0
CLARKSVILLE 2110         CLARKSVILLE 2110 CEMA          117469   12     911 /14   08/1 5/14   09/01/14    9/1/2014   9/15/2014   09/01/14   0    0    0
CLAY1102                 CLAY 1101 WUI                  118910   0     8/27/14    08/11/14    08/27/14   8/27/2014   9111/2014   08/27/14   0    0    0
CLAY 1102                CLAY 1103 A-LiDAR              119210   117   9/29/14    08/11/14    10116/14   10/16/2014 9111/2014    02/05/15   2    2    2
CLAYTON 1104             CLAYTON 1104 WUI               118129   0     8/26/14    08/07/14    08/26/14   8/26/2014   9/7/2014    08/26/14   0    0    0
CLAYTON 2212             CLAYTON 2212 WUI               118130    1    8/26/14    08/07/14    08/26/14   8/26/2014   917/2014    08/26/14   0    0    0
CLAYTON 2213             CLAYTON 2213 CEMA              117209   13     912114    08/15/14    09102114    9/212014   9115/2014   09/02114   0    0    0
CLAYTON 2213             CLAYTON 2213 WUI               118131   2     8/26/14    08/07/14    08/26/14   8/2612014   917/2014    08/26/14   0    0    0
CLAYTON 2214             CLAYTON 2214 WUI               118132         8/26/14    08/07/14    08/26/14   8/26/2014   917/2014    08/26/14   0    0    0
CLAYTON 2215             CLAYTON 2215 CEMA              117207   44    7/29/14    08/15/14    09/14/14   9/14/2014   9/15/2014   09/30/14   4    4    4
CLAYTON 2215             CLAYTON 2215 WUI               118133   3     8/26/14    08107114    08/26114   8/2612014   91712014    08126114   0    0    0
CLAYTON 2217             CLAYTON 2217WUI                118135   3     8126/14    08/07114    08/26114   8/2612014   917/2014    08/26/14   0    0    0
CLEAR LAKE 1101          CLEAR LAKE 1101 GEMA           117358   205   9/13/14    08/15/14    09/26/14   10/212014   9/15/2014   10/27/14   43   43   43
CLEAR LAKE 1101          CLEAR LAKE 1101 WUI            118259   4     9/13/14    08/07/14    09/26/14   9/26/2014   9/7/2014    09/26/14   0    0    0
CLEAR LAKE 1102          CLEAR LAKE 1102 WUI            118260   3     8/26/14    08/07/14    08126/14   8/2612014   917/2014    08/26114   0    0    0




                                                                                                                                                           PGE-CPUC_00011476
                                       Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 8 of 40




CLIFF DRIVE 0402        CU FF DRIVE 0402 WUI          118005   0     9/15/14    08/07/14   09/15/14    9/15/2014    917/2014    09/15/14   0    0    0
CLOVERDALE 1101         CLOVERDALE 1101 AERIAL        117293   52    8/26/14    08/15/14   09/18/14    9/18/2014    9/15/2014   10/13/14   8    8    8
CLOVERDALE 1101         CLOVERDALE 1101 WUI           118855   1      9/4/14    08/11/14   09/04/14    9/4/2014     9/11/2014   09/04/14   0    0    0
CLOVERDALE 1102         CLOVERDALE 1102 CEMA          117297   157   8/11/14    08/15/14   08/29/14    10/27/2014 9/15/2014     10/27/14   0    0    0
CLOVERDALE 1102         CLOVERDALE 1102 WUI           118856          9/4/14    08/11/14   09/04/14     9/4/2014    9/11/2014   09/04/14   0    0    0
CLOVIS2109              CLOVIS 2109WUI                118215   0     7/31/14    08/07/14   07/31/14    7/31/2014    917/2014    07/31/14   0    0    0
COALINGA NO 11106       COALINGA NO 1 1106 WUI        118216   0     7/23/14    08/07/14   07/23/14    7/23/2014    917/2014    07/23/14   0    0    0
COALINGA NO 11107       COALINGA NO 1 1107 WUI        118217   0     8/11/14    08/07/14   08/11/14    8/11/2014    917/2014    08/11/14   0    0    0
COALINGAN011108         COALINGA NO 1 1108 WLII       118218    1    7/23/14    08/07/14   07/23/14    7/23/2014    917/2014    07/23/14   0    0    0
COALINGA NO 11109       COAL! NGA NO 1 1109 WUI       118219   a     7/23/14    08/07/14   07/23/14    7/23/2014    917/2014    07/23/14   0    0    0
COARSE GOLD SUB 2102    COARSEGOLD SUB 2102 A-LiDAR   119090   73    10/31/14   08/08/14   10/31/14    10/31/2014   9/8/2014    10/31/14   0    0    0
COARSE GOLD SUB 2104    COARSEGOLD 2103 A-LiDAR       119207   61    10/31/14   08/08/14   10/31 /14   10/31/2014   9/8/2014    10/31/14   0    0    0
COARSE GOLD SUB 2104    COARSEGOLD 2103 M-LiDAR       119200   7     10/31/14   08/08/14   10/31/14    10/31/2014   9/8/2014    10/31/14   0    0    0
COARSE GOLD SUB 2104    COARSEGOLD SUB 2104 A-LiDAR   119349   268   10/31/14   08/12/14   10/31/14    10/24/2014 9/12/2014     10/31/14   0    0    0
COARSE GOLD SUB 2104    COARSEGOLD SUB 2104 CEMA      117555   390   8/21/14    08/15/14   09/04/14     9/4/2014    9/15/2014   10/24/14   26   26   26
COAST RD. 0401          COAST RD. 0401 CEMA           117568   20    9/15/14    08/15/14   09/15/14    9/15/2014    9/15/2014   09/15/14   0    0    0
COAST RD. 0401          COAST RD. 0401 WUI            118006    4    9/15/14    08/07/14   09/15/14    9/15/2014    917/2014    09/15/14   0    0    0
COLONY 1102             COLONY 1102 WUI               118911   0     8/27/14    08/11/14   08/27/14    8/27/2014    9/11/2014   08/27/14   0    0    0
COLUMBIA HI LL 1101-B   COLUMBIA HILL 1101 HYP        119160   94    10/31/14   08/11/14   10/31/14    10/31/2014 9/11/2014     10/31/14   0    0    0
CONTRA COSTA 2107       CONTRA COSTA 2107 WUI         118136    1    8/28/14    08/07/14   08/28/14    8/28/2014    917/2014    08/28/14   0    0    0
CONTRA COSTA 2108       CONTRA COSTA 2108 WUI         118137   0     8/28/14    08/08/14   08/28/14    8/28/2014    9/8/2014    08/28/14   0    0    0
CONTRA COSTA 2109       CONTRA COSTA 2109 WUI         118138   0     8/28/14    08/07/14   08/28/14    8/28/2014    9/7/2014    08/28/14   0    0    0
CONTRA COSTA 2203       CONTRA COSTA 2203 WUI         118140   0     8/28/14    08/07/14   08/28/14    8/28/2014    917/2014    08/28/14   0    0    0
CONTRA COSTA 2205       CONTRA COSTA 2205 CEMA        117203   40     9/1/14    08/15/14   09/01/14    9/1/2014     9/15/2014   09/01/14   0    0    0
CONTRA COSTA 2205       CONTRA COSTA 2205 WUI         118141         8/28/14    08/07/14   08/28/14    8/28/2014    917/2014    08/28/14   0    0    0
COPPERMINE 1104         COPPERMINE 1104 WUI           118220   1     7/28/14    08/07/14   07/28/14    7/28/2014    9/7/2014    07/28/14   0    0    0
COPPERMINE 1112         COPPERMINE 1112 CEMA          117163   21     7/1/14    08/15/14   07/29/14    7/14/2014    9/15/2014   08/20/14   15   15   15
CORCORAN 1116           CORCORAN 1116WUI              118221   0      817/14    08/07/14   08/07/14     817/2014    917/2014    08/07/14   0    0    0
CORDELIA 1101           CORDELIA 1101 CEMA            117754   27    9/15/14    07/15/14   09/15/14    9/15/2014    8/15/2014   09/15/14   0    0    0
CORDELIA 1101           CORDELIA 1101 WUI             118685   1      8/4/14    08/07/14   08/04/14     8/4/2014    917/2014    08/04/14   0    0    0
CORDELIA 1103           CORDELIA 1103 WUI             118686          8/5/14    08/07/14   08/05/14     8/5/2014    917/2014    08/05/14   0    0    0
CORDELIA 1104           CORDELIA 1104 WUI             118687   0      8/5/14    08/07/14   08/05/14    8/5/2014     917/2014    08/05/14   0    0    0
CORNING 1101            CORNING 11D1 WUI              118545   a      8/7/14    08/D7/14   08/07/14    8/7/2D14     9/7/2014    D8/D7/14   D    0    0
CORNING 1102            CORNING 1102 WUI              118546   3      8/7/14    08/07/14   08/07/14     9/9/2014    917/2014    12/01/14
CORNING 1103            CORNING 1103WUI               118547   2     8/19/14    08/07/14   09/08/14     9/8/2014    917/2014    11/03/14
CORNING 1104            CORNING 1104 WUI              118548   3     8/19/14    08/07/14   09/09/14     9/9/2014    917/2014    11/03/14
CORONA1101              CORONA 1101 GEMA              117644   32    8/25/14    07/13/14   09/23/14    9/26/2014    8/13/2014   10/06/14




                                                                                                                                                          PGE-CPUC_00011477
                                      Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 9 of 40




CORONA 1101            CORONA 1101 WUI               118857          914114    08/11/14   09/04/14     9/4/2014    9111/2014   09/04/14   0    0    0
CORONA 1102            CORONA 1102 CEMA              117645    2    8/25/14    07113/14   09/08/14     9/8/2014    8/13/2014   09/08/14   0    0    0
CORONA 1102            CORONA 1102 WUI               118858    2     914114    08/11/14   09/04/14     9/4/2014    9111/2014   09/04/14   0    0    0
CORONA 1103            CORONA 1103 CEMA              117646   27    8/25/14    07/13/14   09108/14    9/2612014    8/1312014   10120/14   4    4    4
CORONA 1103            CORONA 1103WUI                118859    0     914/14    08/11/14   09/04/14     9/4/2014    9/11/2014   09/04/14   0    0    0
CORRAL 1101            CORRAL 1101 AERIAL            117516   251   8/21/14    08/15/14   09/24/14    1017/2014    9/15/2014   10/27/14   2    2    2
CORRAL 1101            CORRAL 1101 HYP               119335   188   9/22/14    08/12/14   10/31/14    10/20/2014 9/12/2014     11/01/14   22   22   22
CORRAL 1102            CORRAL 1102 HYP               119336   79    9/22/14    08/12/14   10120114    10/21/2014 9112/2014     11/03/14   49   49   49
CORRAL 1102A           CORRAL 1102 A AERIAL          117518   85    8/21/14    08/15/14   09/04/14    9/4/2014     9115/2014   10113/14   3    3    3
CORRAL 1102 B          CORRAL 1102 B AERIAL          117519   108   8121/14    08/15/14   09/15/14    9/1512014    9/15/2014   09/15/14   0    0    0
CORRAL 1102 B          CORRAL 1103 HYP               119709   81    9122/14    09/09/14   10/29/14    10/29/2014 9/12/2014     10129/14   0    0    0
COTATI 1102            COTATI 1102WUI                118860    0     914/14    08/11/14   09/04/14     9/4/2014    9/11/2014   09/04/14   0    0    0
COTATI 1104            COTATI 1104WUI                118862    2     9/4/14    08/11/14   09104/14     9/412014    9/11/2014   09/04/14   0    0    0
COTTLE 1701            COTTLE 1701 WUI               118942    4    7/26/14    08/11/14   0811 1/14   8/11/2014    9/11/2014   11/03/14   15   15   15
COTTLE 1702            COTTLE 1702 WUI               118943    0    7/28/14    08/11/14   07/28/14    7/28/2014    9/11/2014   07/28/14   0    0    0
COTTLE 1704            COTTLE 1704 WUI               118944    0    7125/14    08111114   07125/14    7/2512014    9111/2014   07125/14   0    0    0
COTTONWOOD 1101        COTTONWOOD 1101 AERIAL        117447   138    817114    08/15114   08/07/14     817/2014    9/1512014   08/07114   0    0    0
COTTONWOOD 1101        COTTONWOOD 1101 WUI           118549    3     918/14    08/07/14   09109/14     9/912014    917/2014    11/03/14   2    2    2
COTTONWOOD 1102        COTTONWOOD 1102WUI            118550    1    8/19/14    08/07/14   09/09/14     9/9/2014    917/2014    11/03/14   1    1    1
COTTONWOOD 1102        EAST QUINCY 1101 WUI          118552         7/31/14    08/07/14   08106/14     817/2014    917/2014    08/26/14   4    4    4
COVELO 1101            COVELO 1101 WUI               118261   17    9115/14    08/07114   09125114    9/2512014    91712014    09125114   0    0    0
CRESCENT MILLS. 2101   CRESCENT MILLS. 2101 AERIAL   117423   114   8120/14    08/15/14   08/25/14    8/25/2014    9/1512014   11111/14   22   22   22
CRESSEY 2103           CRESSEY 2103 CEMA             117556   244    914/14    08/15114   09104114     9/412014    9/1512014   09/04/14   0    0    0
CRESSEY 2103           CRESSEY 2103 WUI              118945    0     913114    08/11/14   09/03/14     9/3/2014    9/11/2014   09/03/14   0    0    0
CRESSEY 2104           CRESSEY 2104 CEMA             117552   143    9/4/14    08/15/14   09/04/14     9/4/2014    9115/2014   09/04/14   0    0    0
CROWS LANDI NG 1101    CROWS LANDING 1101 AERIAL     117533   52    8/18114    08/15114   09/03/14     9/3/2014    9115/2014   09103/14   0    0    0
CURTIS 1701            CURTIS 1701 WUI               118946    1     913114    08/11/14   09103/14     9/3/2014    9111/2014   09/03/14   0    0    0
CURTIS 1701 A          CURTIS 1701 A CEMA            117526    6    8/15114    08/15/14   08126/14    8/2612014    9115/2014   11/03/14   60   60   60
CURTIS 1701 B          CURTIS 1701 B CEMA            117603   151    817114    07/13/14   08/28114    10/612014    8113/2014   11/25/14   0    0    0
CURTIS 1702            CURTIS 1702 A-LiDAR           119092   124   10128/14   08/08/14   10/31/14    10/31/2014   9/8/2014    12/08/14   1    1    1
CURTIS 1702            CURTIS 1702WUI                118947    0     914114    08/11/14   09115/14    9/2412014    9111/2014   10/21/14
CURTIS 1703            CURTIS 1703 A-Li DAR          119350   204   10130/14   08/12/14   10/31/14    1113/2014    9112/2014   11/25/14   0    0    0
CURTIS 1703 A E        CURTIS 1703 A GEMA            117542   25    8125114    08115114   08128114    9/2412014    911512014   10/21114   1    1    1
CURTIS 1703 B          CURTIS 1703 B CEMA            117558   25    10131/14   08/15/14   10/31/14    10/31/2014 9115/2014     10/31/14   0    0    0
CURTIS 1704            CURTIS 1704 A-LiDAR           119094   88    10131/14   08/08/14   10/31/14    10/31/2014   9/8/2014    10/31/14   0    0    0
CURTIS 1704            CURTIS 1704 WUI               118948    0     9/3114    08/11/14   09/03/14    9/3/2014     9111/2014   09/03/14   0    0    0
CURTIS 1705            CURTIS 1705A-LiDAR            119352   97    10131/14   08112/14   10131/14    10/31/2014 9112/2014     10131/14   0    0    0




                                                                                                                                                         PGE-CPUC_00011478
                                      Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 10 of 40




CUYAMA 1103            CUYAMA 1103 WUI                118311   0      912114    08/07114   09115/14   9/1512014    9/1/2014    09/15/14   0    0    0
DALY CITY 1102         DALY CITY 1102 WUI             118633   0      911/14    08/07/14   09/15/14   9/2212014    917/2014    09/22114   0    0    0
DALY CITY 1104         DALY CITY 1104 WUI             118635   0     9/15/14    08/07/14   09/15114   9/15/2014    917/2014    09/15/14   0    0    0
DALY CITY 1105         DALY CITY 1105WUI              118634   0     8/26/14    08/07/14   08126/14   8126/2014    917/2014    08/26/14   0    0    0
DALY CITY 1108         DALY CITY 1108 WUI             118636   0     9/15/14    08/07/14   09/15/14   9115/2014    917/2014    09/15/14   0    0    0
DALY CITY 1110         DALY CITY 1110 WUI             118637   2     9/22114    08/07/14   09/22114   9/2212014    917/2014    09/22114   0    0    0
DALY CITY 1112         DALYCITY1112WUI                118638   0     9/15/14    08/07/14   09/15/14   9115/2014    917/2014    09/15/14   0    0    0
DAVIS 1110             DAVIS1110WUI                   118688   0      811/14    08/07/14   08101/14    8/1/2014    917/2014    08/01/14   0    0    0
DELMAR 1104            DELMAR 1104 WUI                118804   0     8/25/14    08/11114   08125/14   8/2512014    9/1112014   08/25/14   0    0    0
DELMAR 2105            DELMAR 2105 WUI                118805   0     8/25/14    08/11/14   08125/14   8/25/2014    9111/2014   08/25/14   0    0    0
DELMAR 2106            DELMAR 2106 WUI                118806   8     8/25/14    08/11/14   09/15/14   9/17/2014    9/11/2014   11/18/14   19   19   19
DEL MONTE 1101         DEL MONTE 1101 WUI             118007         9/15/14    08/07/14   09115114   9/1512014    917/2014    09/15/14   0    0    0
DEL MONTE 2102         DEL MONTE 1102 WUI             118008   15    9/15/14    08/07/14   09/15/14   9/1512014    817/2014    09/15/14   0    0    0
DEL MONTE 2103         DEL MONTE 2103 CEMA            117580   44    8123/14    08/15/14   09/15/14   9/3012014    9115/2014   11/10/14   10   10   10
DEL MONTE 2103         DEL MONTE 2103 WUI             118009   5     9/15/14    08/07/14   09115/14   9/15/2014    91712014    09/15/14   0    0    0
DEL MONTE 2104         DEL MONTE 2104 M-LiDAR         119054   156   10121114   08108114   10131/14   10131/2014   918/2014    10131114   0    0    0
DEL MONTE 2104         DEL MONTE 2104 WUI             118010   2     9/15/14    08/07/14   09/15/14   9/1512014    917/2014    09/15/14   0    0    0
DEVILS DEN 1101        DEVILS DEN 1101 CEMA           117231   93    8/21/14    08/15/14   08/21/14   8/21/2014    9115/2014   08/21/14   0    0    0
DEVILS DEN 1102        DEVILS DEN 1102 CEMA           117233   48    8/21/14    08/15/14   08/21/14   8/21/2014    9115/2014   08/21/14   0    0    0
DIAMOND SPRINGS 1103   DIAMOND SPRINGS 1103 CEMA      117475   67    8131/14    08/15/14   09/05/14   918/2014     9/1512014   10/27/14   27   27   27
DIAMOND SPRINGS 1103   DIAMOND SPRINGS 1103 HYP       119321   57    10/31114   08112114   10/31114   10/31/2014 9/1212014     10/31/14   0    0    0
DIAMOND SPRINGS 1103   DIAMOND SPRINGS 1103WUI        118807    1    8/18/14    08/11/14   08/18114   8/18/2014    9/1112014   08/18/14   0    0    0
DIAMOND SPRINGS 1104   DIAMOND SPR INGS 1104 AERIAL   117490   199   8/20/14    08115114   09115114   9/1512014    9115/2014   09/15114   0    0    0
DIAMOND SPRINGS 1104   DIAMOND SPR INGS 1105 HYP      119219   138   10131/14   08/11/14   10131/14   10/31/2014 9/11/2014     10/31/14   0    0    0
DIAMOND SPRINGS 1106   DIAMOND SPR INGS 1106 HYP      119163   130   10131/14   08/11/14   10/31/14   10/31/2014 9111/2014     10/31/14   0    0    0
DIAMOND SPRINGS 1107   DIAMOND SPRINGS 1107 HYP       119164   71    10131/14   08/11114   10/31/14   10/31/2014 9111/2014     10131/14   0    0    0
DIVIDE 1102            DIVIDE 1102WUI                 118361   0     9/12114    08/07114   09112114   9/1212014    91712014    09/12114   0    0    0
DIXON LANDING 2109     DIXON LANDING 2109 WUI         118402   2     8/21/14    08/07/14   08121/14   8/2112014    91712014    08/21/14   0    0    0
DOBBINS 1101           DOBBINS 1101 AERIAL            117756   117   8/13/14    07/15/14   09114114   9/1412014    8/1512014   12101114   11   11   11
DOBBINS 1101           DOBBINS 1101 HYP               119333   86    10131/14   08/12114   10/31/14   10/31/2014 9112/2014     10/31/14   0    0    0
DOLAN ROAD 1101        DOLAN ROAD 1101 WUI            118011   2     9/15/14    08/07/14   09115/14   9/1512014    917/2014    09/15/14   0    0    0
D - SANTA YNEZ RIVER   D-SANTA YNEZ RIVER GEMA        117728   0     7/28/14    07/15/14   08/05/14   8/5/2014     8115/2014   11/10/14   2    2    2
DUNBAR 1101            DUNBAR 1101 WUI                118863   8     8/27/14    08111114   09/15114   9/1512014    9111/2014   09/15/14   0    0    0
DUNBAR 1102            DUNBAR1102WUI                  118864   0     8/27/14    08/11/14   09/15/14   9/1512014    9111/2014   09/15/14   0    0    0
DUNBAR 1103            DUNBAR 1103 WUI                118865   0      914/14    08/11/14   09/04/14    9/4/2014    9111/2014   09/04/14   0    0    0
DUNLAP 1102            DUNLAP 1102 WUI                118222   0     7/31114    08/07/14   07/31/14   7/31/2014    91712014    07/31/14   0    0    0
DUNLAP 1103            DUNLAP 1103 WUI                118223   0     7/31/14    08107/14   07/31/14   7131/2014    91712014    07/31/14   0    0    0




                                                                                                                                                         PGE-CPUC_00011479
                                       Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 11 of 40




DUNNIGAN 1101          DUNNIGAN 1101 WUI               118690   5      918114    08/07114   09108/14   9/8/2014    917/2014    09/08/14   0      0    0
EAST GRAND 1101        EAST GRAND 1101 WUI             118639   0     8/26/14    08/07/14   08/26114   8/2612014   917/2014    08/26/14   0      0    0
EAST GRAND 1103        EAST GRAND 1103 WUI             118640   3     8/26/14    08107/14   08/26/14   8/2612014   917/2014    08/26/14   0      0    0
EAST GRAND 1104        EAST GRAND 1104 WUI             118641   0     8/26/14    08107/14   08126/14   8126/2014   917/2014    08/26/14   0      0    0
EAST GRAND 1105        EAST GRAND 1105WUI              118642         8/26/14    08/07/14   08/26114   8/2612014   917/2014    08/26/14   0      0    0
EAST GRAND 1106        EAST GRAND 1106WUI              118643    3    8/26/14    08/15/14   08/26/14   8/26/2014   917/2014    08/26/14   0      0    0
EAST GRAND 1108        EAST GRAND 1108 WUI             118644    1    8/26/14    08/07/14   08126/14   8/2612014   917/2014    08/26114   0      0    0
EAST GRAND 1109        EAST GRAND 1109 WUI             118645   0     9/15/14    08/07/14   09/15/14   9115/2014   917/2014    09/15/14   0      0    0
EAST GRAND 1110        EAST GRAND 1110WUI              118646   0     8/26/14    08/07114   08/26/14   8/2612014   917/2014    08/26/14   0      0    0
EAST GRAND 1111        EAST GRAND 1111 WUI             118647   2     8/26/14    08/07/14   08/26/14   8/26/2014   917/2014    08/26/14   0     0     0
EAST GRAND 1113        EAST GRAND 1113WUI              118648    2    8/13/14    08/07/14   08/13/14   8/13/2014   917/2014    08/13/14   0     0     0
EAST MARYSVILLE 1105   EAST MARYSVILLE 1105 WUI        118809   0     8/14/14    08/11/14   08/14/14   8/1412014   9/11/2014   08/14/14   0     0     0
EAST MARYSVILLE 1108   EAST MARYSVILLE 1108 WUI        118810   1     8/14/14    08/11/14   08114/14   8/1412014   9111/2014   08/14/14   0     0     0
EAST NICOLAUS 1101     EAST NICOLAUS 1101 WUI          118811   0     8/17/14    08/11/14   08/20114   8/2012014   9/1112014   09/30/14   1      1     1
EAST NICOLAUS 1102     EAST NICOLAUS 1102 WUI          118812   0     8/14/14    08/11/14   08/14/14   8/14/2014   9/11/2014   08/14/14   0     0     0
EAST NICOLAUS 1103     EAST NICOLAUS 1103 WUI          118813   0     8114114    08/11114   08114/14   8/1412014   9111/2014   08114/14   0     0     0
EDENVALE 1102          EDENVALE 1102 WUI               118736   0      816/14    08/11/14   08/06/14   8/6/2014    9111/2014   08/06/14   0      0    0
EDENVALE 2107          EDENVALE 2107 WUI               118737   14     8/6/14    08/11/14   08/06/14   8/6/2014    9/11/2014   08/06/14   0      0    0
EDENVALE 2111          EDENVALE2111 WUI                118738   2     7/22/14    08/11/14   07/22/14   7/22/2014   9111/2014   07/22/14   0      0    0
EDENVALE 2112          EDENVALE 2112 WUI               118739   4      8/6/14    08/11/14   08106/14   8/6/2014    9/11/2014   08/06/14   0      0    0
EDES 1111              EDES 1111 WUI                   118403   0     8/19/14    08/07114   08119/14   8/1912014   917/2014    08/19114   0     0     0
EDES 1112              EDES 1112 WUI                   117970   0     7118/14    08/01/14   07/23/14   7/30/2014   9/112014    07/30/14   1      1    0
EEL RIVER 1101         EEL RIVER 1101 CEMA             117336   222   9/13/14    08115114   09/16114   9/2912014   9/1512014   11/10114   2     2     2
EEL RIVER 1101         EEL RIVER 1101 WUI              118262   2     9/19/14    08/07/14   09/19/14   9/29/2014   917/2014    11/11/14               0
EEL RIVER 1102         EEL RIVER 1102 CEMA             117334   88    9/16/14    08/15/14   09/18/14   9/1812014   9115/2014   10/06/14   16    16    16
EEL RIVER 1102         EEL RIVER 1102 WUI              118263   1     9/22/14    08/07/14   09/22/14   9/22/2014   91712014    09/22/14   0     0     0
EL CAPITAN 1102        EL CAPITAN 1102 WUI             118949   1      814114    08/11/14   08/04/14   8/4/2014    9/11/2014   08/04/14   0     0     0
EL CAPITAN 1103        EL CAPITAN 1103 WUI             118950   2      814/14    08/11/14   08104/14   81412014    911112014   08104114   0      0    0
ELECTRA 1101           ELECTRA 1101 HYP                119189   92    10130/14   08/11114   10/31114   1113/2014   9/1112014   02/05/15   1      1    1
ELECTRA 1101           ELECTRA 1101 WUI                118912   0      9/4114    08111114   09104/14   9/412014    9/1112014   09104114   0      0    0
ELECTRA 1102           ELECTRA 1102 CEMA               117770   117    712/14    07/15/14   09101/14   7/2912014   8115/2014   10121/14   137   137   137
ELECTRA 1102           ELECTRA 1102 HYP                119337   93    1012/14    08/12/14   10/31/14   1113/2014   9112/2014   11/03114   2     2     2
ELECTRA 1102           ELECTRA 1102 WUI                118914   2      919/14    08111114   09/09114   91912014    9111/2014   09/09/14   0     0     0
ELK HILLS 1104         ELK HILLS 1104 WUI              118312   9      912/14    08/07/14   09/12/14   9/12/2014   917/2014    09/12/14   0      0    0
ELK HILLS 1106         ELK HILLS 1106 WUI              118313    1     912/14    08107114   09/12/14   9/1212014   917/2014    09/12/14   0      0    0
EMERALD LAKE 0401      EMERALD LAKE 0401 CEMA          117453   0     8126114    08/15114   09/22/14   10/112014   9115/2014   11/18114   11    11    11
EMERALD LAKE 0401      EMERALD LAKE 0401 WUI           118649   2     8/26/14    08107/14   08/28114   10/212014   91712014    10/13114   0      0    0




                                                                                                                                                            PGE-CPUC_00011480
                                      Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 12 of 40




EMERALD LAKE 0402       EMERALD LAKE 0402 WUI              118650   0     9/15/14    08/07/14   09/15/14   9/15/2014   917/2014    09/15/14   0     0     0
ESQUON 1101             ESQUON 1101 WUI                    118553   1     8/26/14    08/07/14   08/26/14   8/26/2014   917/2014    08/26/14   0     0     0
ESTUDILLO 0401          ESTUDILLO 0401 WUI                 118404   0     8/19/14    08/07/14   08/19/14   8/19/2014   917/2014    08/19/14   0     0     0
ESTUDILLO 0401          ESTUDILLO 0401 WUI                 118986   0      8/8114    08/08/14   08/08/14    8/8/2014   9/12/2014   08/08/14   0     0     0
FAIRHAVEN 1103          FAIRHAVEN 1103 WUI                 118264   0     7/22/14    08/07/14   07/22/14   7/22/2014   917/2014    07/22114   0     0     0
FAIRVIEW 2206           FAIRVIEW 2206 WUI                  118143   0     8/28/14    08/07/14   08/28/14   8/28/2014   917/2014    08/28/14   0     0     0
FAIRVIEW 2207           FAIRVIEW 2207 WUI                  118144    1    8/28/14    08/07/14   08/28/14   8/28/2014   917/2014    08/28/14   0     0     0
FAIRVIEW 2208           FAIRVIEW 2208 WUI                  118146   0     8128/14    08/07/14   08/28/14   8/28/2014   917/2014    08/28/14   0     0     0
FAIRWAY 1104            FAIRWAY 1104WUI                    118362    1    9/12114    08/07/14   09/12114   9/1212014   917/2014    09/12114   0     0     0
FAIRWAY 1107            FAIRWAY 1107WUI                    118363   0     9/12/14    08/07114   09112/14   9/1212014   917/2014    09/12114   0     0     0
FAMOSO 1101             FAMOSO 1101 GEMA                   117633   49    7/21/14    07/13114   07121/14   7/21/2014   8/13/2014   07/21/14   0     0     0
FAMOSO 1103             FAMOSO 1103 GEMA                   117223   55     8/3/14    08/15/14   08/07/14   817/2014    9/15/2014   08/07/14   0     0     0
FELLOWS 2103            FELLOWS 2103 GEMA                  117631   25    7/18/14    07/13/14   07121114   7/21/2014   8/13/2014   07121/14   0     0     0
FELLOWS 2104            FELLOWS 2104 CEMA                  117632   99    7/18/14    07/13/14   07/21114   7/21/2014   8/1312014   07/21/14   0     0     0
FELLOWS 2104            FELLOWS 2104 WUI                   118314         8/22/14    08/07114   08122/14   8/22/2014   917/2014    08/22/14   0     0     0
FELTON 0401             FELTON 0401 CEMA                   117622   4     8/26114    07113/14   09/15114   9/16/2014   8/1312014   10/06114
FIGARDEN SUB. 2102      Fl GARDEN SUB. 2102 CEMA           117617   36    7/15/14    07/13114   07/22114   7/18/2014   8/13/2014   07124/14   6     6     6
FIGARDEN SUB. 2104      FIGARDEN SUB. 2104 WUI             118224   1     7/29/14    08/07114   07/29114   7/2912014   917/2014    07/29/14   0     0     0
FIGARDEN SUB. 2107      Fl GARDEN SUB. 2107 WUI            118225   0     7/29/14    08/07114   07/29/14   7/2912014   917/2014    07/29/14   0     0     0
FIREBAUGH 1101          FIRBAUGH 1101 WUI                  118951   0      913114    08/11114   09/03114   9/3/2014    9/11/2014   09/03114   0     0     0
FITCH MOUNTAIN 1111     FITCH MOUNTAIN 1111 WU I           118866         8/27/14    08111/14   09/15114   9/15/2014   9/1112014   09/15114   0     0     0
FITCH MOUNTAIN 1113     FITCH MOUNTAIN 1113 WU I           118867   0     8/27/14    08/11114   09/15/14   9/15/2014   9/1112014   09/15/14   0     0     0
FLINT 1102              FLINT 1102 CEMA                    117487   30     917/14    08115/14   09/08114    91812014   9/1512014   12/01/14   3     3     3
FOOTHILLS 1101          FOOTHILLS 1101 GEMA                117250   91    8/25/14    08/15/14   09/01/14   9/22/2014   9/15/2014   11/10/14   2     2     2
FOOTHILLS 1102          FOOTHILLS 1102 CEMA                117269   36     9/9114    08/15114   09109/14   9,9/2014    9/15/2014   10/04/14    1    1
FOOTHILLS 1102          FOOTHILLS 1102 WUI                 118364   2     9/15/14    08107114   09/15/14   9/19/2014   91712014    10/04/14   2     2     2
FOREST0422              FOREST 0422 GEMA                   117576   2     8/18/14    08/15114   09109/14   9/2/2014    9/15/2014   11/03/14   23    23    23
FORESTHILL 1101         FORESTHILL 1101 GEMA               117473   91    8/29/14    08/15114   09114/14   9/14/2014   9/15/2014   10/07/14   31    31    31
FORESTHILL 1101         FORESTHILL 1101 HYP                119322   77    10/31/14   08/12/14   10131/14   10/31/2014 9112/2014    10/31/14   0     0     0
FORESTHILL 1102         FORRESTHILL 1102 CEMA              117464   43    8/17/14    08/15/14   09/15/14   8/19/2014   9/15/2014   11/03/14   17    17    17
FORT BRAGG STAA 1101    FORT BRAGG STA A 1101 WUI          118265   0     9/19/14    08/07114   09119/14   9/1912014   917/2014    09/19/14   0     0     0
FORT BRAGG STAA 1102    FORT BRAGG STA A 1102 GEMA         117357   116   9/17/14    08/15114   09129/14   10/812014   9115/2014   11/11/14   183   183   183
FORT BRAGG STA A 1102   FORT BRAGG STA A 1102 WUI          118266   0     9/19/14    08107114   09/19114   9/1912014   9/712014    09/19/14   D     D     0
FORT BRAGG STA A 1103   FORT BRAGG STA A 1103 WUI          118267   1     9/19/14    08/07/14   09/19114   9/19/2014   917/2014    09/19/14   0     0     0
FORT BRAGG STAA 1104    FORT BRAGG STAA 1104 CEMA          117782   48    9/26/14    07/15114   09126/14   9/26/2014   8/15/2014   09/26/14   0     0     0
FORT BRAGG STAA 1104    FORT BRAGG STA A 1104 WUI          118268   0     9/19/14    08/07114   09119/14   9/19/2014   917/2014    09/19/14   0     0     0
FORT ORD 1101           FORT ORD 1101 WUI                  118012   0     9/15/14    08/07/14   09/15114   9/15/2014   817/2014    09/15114   0     0     0
                                                     ---




                                                                                                                                                                PGE-CPUC_00011481
                                    Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 13 of 40




FORT ORD 1106         FORT ORD 1106 WUI             118013    0    9/15/14   08/07/14    09/15/14    9/15/2014   917/2014    09/15/14   0    0    0
FORT ORD 1107         FORT ORD 1107 WUI             118014    0    9/15/14   08/07/14    09/15/14    9/15/2014   917/2014    09/15/14   0    0    0
FORT ROSS 1121        FORT ROSS 1121 AERIAL         117647   135   8/28/14   07/13/14    09/23/14    9/23/2014   8/13/2014   09/23/14   0    0    0
FRANKLIN 1101         FRANKLIN 1101 WUI             117976    0    7/12/14   08/01/14    07/21/14    7/21/2014   9/1/2014    07/24/14   1    1    1
FRANKLIN 1102         FRANKLIN 1102WUI              117977    0    7/15/14   08/01/14    07/2 1/14   7/21/2014   9/1/2014    07/21/14   0    0    0
FRANKLIN 1104         FRANKLIN 1104 WUIR6249        117853    0    6/27/14   09/30/14    07/21/14    7/21/2014 10/30/2014    07/21/14   0    0    0
FREMONT 1109          FREEMONT 1109WUI              118405    0    8/19/14   08/07/14    08/19/14    8/19/2014   917/2014    08/19/14   0    0    0
FREMONT 1109          FREMONT 1109 GEMA             117282   48    8/26/14   08/15/14    09/05/14    9/9/2014    9/15/2014   10/22/14   15   15   15
FRENCH GULCH 1101     FRENCH GULCH 1101 CEMA        117702   27    7/22/14   07/15/14    08/06/14    8/6/2014    8/15/2014   08/22/14   8    8     8
FRENCH GULCH 1102     FRENCH GULCH 1102 CEMA        117703   30    7/14/14   07/15/14    08/15/14    8/11/2014   8/15/2014   11/18/14   69   69   69
FROGTOWN 1701         FROGTOWN 1701 WUI             118915    0    8/27/14   08/11/14    08/27/14    8/27/2014   9/11/2014   08/27/14   0    0    0
FROGTOWN 1701-B       FROGTOWN 1701 HYP             119191   99    9/29/14   08/11/14    10/31/14    11/3/2014   9/11/2014   11/10/14   11   11   11
FROGTOWN 1702         FROGTOWN 1702 WUI             118916    3    8/27/14   08/11/14    08/27/14    8/27/2014   9/11/2014   08/27/14   0    0    0
FROGTOWN 1702-B       FROGTOWN 1702 HYP             119192   251   9/29/14   08/11/14    11/13/14    11/7/2014   9/11/2014   11/17/14   6    6    6
FRUITLAND 1141        FRU ITLAND 1141 GEMA          117338   29    8/12/14   08/15/14    09/21/14    9/29/2014   9/15/2014   11/03/14   10   10   10
FRUITLAND 1142        FRU ITLAND 1142 CEMA          117348   94    8/13/14   08/15/14    09/20/14    8/14/2014   9/15/2014   11/03/14   40   40   40
FULTON 1101           FULTON 1101 WUI               118868    2    8/27/14   08/11/14    09/15/14    9/15/2014   9/11/2014   09/15/14   0    0    0
FULTON 1102           FULTON 1102 CEMA              117314   88    8/25/14   08/15/14    09/09/14    9/29/2014   9/15/2014   10/27/14   42   42   39
FULTON 1102           FULTON 1102WUI                118869   2     8127/14   08/11/14    09/15/14    9/15/2014   9/11/2014   09/15/14   0    0    0
FULTON 1103           FULTON 1103 CEMA              117315    0    8/4/14    08/15/14    08/04/14    8/4/2014    9/15/2014   08/04/14   0    0    0
FULTON 1104           FULTON 1104 CEMA              117316   14    8/4/14    08/15/14    08/04/14    8/4/2014    9/15/2014   08/04/14   0    0    0
FULTON 1104           FULTON 1104 WUI               118870    2    8/27/14   08/11/14    09/15/14    9/15/2014   9/11/2014   09/15/14   0    0    0
FULTON 1105           FULTON 1105 WUI               118871    2    9/15/14   08/11/14    09/15/14    9/15/2014   9/11/2014   09/15/14   0    0    0
FULTON 1106           FULTON 1106 WUI               118872    2    8/27/14   08/1 1/14   09/15/14    9/15/2014   9/11/2014   09/15/14   0    0    0
FULTON 1107           FULTON 1107 WUI               118873         9/15/14   08/11/14    09/15/14    9/15/2014   9/11/2014   09/15/14   0    0    0
GABI LAN 1101         GABILAN 1101 WUI              118015    1    9/15/14   08/07/14    09/15/14    9/15/2014   917/2014    09/15/14   0    0    0
GABI LAN 1102         GABI LAN 1102 WUI             118016    0    9/15/14   08/07/14    09/15/14    9/15/2014   917/2014    09/15/14   0    0    0
GANSNER 1101-MdwVly   GANSNER 1101 WUI              118554    1    8/5/14    08/07/14    08/05/14     8/5/2014   917/2014    08/05/14   0    0    0
GANSNER 1101-Quincy   GANSNER 1101 AERIAL           117435   69    7/22/14   08/15/14    09/15/14    9/18/2014   9/15/2014   11/11/14   19   19   19
GARBERVILLE 1101      GARBERVILLE 1101 -2 CEMA      117787   140   8/12/14   07/15/14    09/08/14    9/15/2014   8/15/2014   11/10/14   2    2    2
GARBERVI LLE 1101     GARBERVILLE 1101 GEMA         117784   88    7/24/14   07/15/14    09/19/14    9/15/2014   8/15/2014   11/03/14   74   74   74
GARBERVILLE 1103      GARBERVILLE 1103 CEMA         117366    3    8/12/14   08/15/14    08/27/14    10/17/2014 9/15/2014    10/28/14
GARCIA0401            GARCIA 0401 AERIAL            117339    4    8/28/14   08/15/14    09/19/14    10/1/2014   9/15/2014   10/09/14   9    9    9
GATES1101             GATES 1101 WUI                118227    0    7/28/14   08/07/14    07/28/14    7/28/2014   917/2014    07/28/14   0    0    0
GERBER 1102           GERBER 1102 WUI               118556    3    8/19/14   08/07/14    09/09/14     9/9/2014   9/5/2014    11/03/14   3    3    3
GEYSERVILLE 1101      GEYSERVILLE 1101 CEMA         117639   205   8/21/14   07/13/14    08/29/14    10/9/2014   8/13/2014   10/27/14   11   11   11
GEYSERVILLE 1101      GEYSERVILLE 1101 WUI          118874    3    8/18/14   08/11/14    08/28/14    8/28/2014   9/11/2014   09/01/14




                                                                                                                                                       PGE-CPUC_00011482
                                   Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 14 of 40




GEYSERVILLE 1102     GEYSERVILLE 1102 CEMA         117640   173   8/27/14    07/13/14   08/29/14    10/9/2014   8/13/2014   10/20/14   2    2    2
GEYSERVILLE 1102     GEYSERVILLE 1102 WUI          118875    8    8/18/14    08/11/14   08/21/14    10/8/2014   9/11/2014   10/09/14   2    2    2
GIRVAN 1101          GIRVAN 1101 WUI               118557    1     817/14    08/07/14   08/07/14     817/2014   917/2014    12/09/14   0    0    0
GIRVAN 1102          GIRVAN 1102 CEMA              117704   98    8/26/14    07/15/14   09/13/14    9/14/2014   8/15/2014   11/10/14   13   13   13
GIRVAN 1102          GIRVAN 1102WUI                118558    6     817/14    08/07/14   08/07/14     817/2014   917/2014    08/07/14   0    0    0
Glenn 1101           GLENN 1101 CEMA               117430   187    717/14    08/15/14   08/1 1/14   8/11/2014   9/15/2014   11/11/14   6    6    6
Glenn 1101           GLENN 1101 WUI                118559    0    7/28/14    08/07/14   07/28/14    7/28/2014   917/2014    07/28/14   0    0    0
GOLDTREE 1107        GOLDTREE 1107 CEMA            117244   21    8/21/14    08/15/14   08/21/14    8/21/2014   9/15/2014   08/21/14   0    0    0
GOLDTREE 1108        GOLDTREE 1108 WUI             118365    0    9/12/14    08/07/14   09/12/14    9/12/2014   917/2014    09/12/14   0    0    0
GOOSE LAKE 2104      GOOSE LAKE 2104 WUI           118315    0     9/2/14    08/07/14   09/12/14    9/12/2014   9/7/2014    09/12/14   0    0    0
GRAND ISLAND 2223    GRAND ISLAND 2223 WUI         118691    0    8/18/14    08/07/14   08/18/14    8/18/2014   917/2014    08/18/14   0    0    0
GRAND ISLAND 2225    GRAND ISLAND 2225 WUI         118694    0    8/18/14    08/07/14   08/18/14    8/18/2014   917/2014    08/18/14   0    0    0
GRAND ISLAND 2226    GRAND ISLAND 2226 WUI         118695    3    8/18/14    08/07/14   08/18/14    8/18/2014   917/2014    08/18/14   0    0    0
GRASS VALLEY 1101    GRASS VALLEY 1101 CEMA        117491   27    8/15/14    08/15/14   08/29/14    8/29/2014   9/15/2014   12/11/14   18   18   18
GRASS VALLEY 1101    GRASS VALLEY 1101 WUI         118814         9/24/14    08/11/14   09/25/14    9/30/2014   9/11/2014   12/02/14
GRASS VALLEY 1102    GRASS VALLEY 1102WUI          118815    0    9/24/14    08/11/14   09/26/14    9/26/2014   9/11/2014   09/26/14   0    0    0
GRASS VALLEY 1103    GRASS VALLEY 1103HYP          119169   94    10/31/14   08/11/14   10/31/14    10/31/2014 9/11/2014    10/31/14   0    0    0
GRASS VALLEY 1103    GRASS VALLEY 1103 WUI         118816    1    9/22/14    08/11/14   09/25/14    10/7/2014   9/11/2014   12/11/14   2    2    0
GRAYS FLAT 0401      GRAYS FLAT 0401 AERIAL        117417   38    8/20/14    08/15/14   09/05/14    9/9/2014    9/15/2014   11/11/14   21   21   21
GREENBRAE 1102       GREENBRAE 1102 WUI            118477    0     9/2/14    08/07/14   09/13/14    9/15/2014   917/2014    09/15/14   0    0    0
GREENBRAE 1103       GREENBRAE 1103 WUI            118478          9/2/14    08/07/14   09/13/14    9/15/2014   917/2014    09/15/14   0    0    0
GREENBRAE 1104       GREENBRAE 1104 WUI            118479    0     9/2/14    08/07/14   09/13/14    9/15/2014   917/2014    09/15/14   0    0    0
GREEN VALLEY 2101    GREEN VALLEY 2101 CEMA        117577   281   8/22/14    08/15/14   09/15/14    9/18/2014   9/15/2014   11/18/14   40   40   40
GREEN VALLEY 2101    GREEN VALLEY 2101 WUI         118017    0    9/15/14    08/07/14   09/15/14    9/15/2014   917/2014    09/15/14   0    0    0
GREEN VALLEY 2102    GREEN VALLEY 2102WUI          118018    0    9/15/14    08/07/14   09/15/14    9/15/2014   917/2014    09/15/14   0    0    0
GREEN VALLEY 2103    GREEN VALLEY 2103 WUI         118019    6    9/15/14    08/07/14   09/15/14    9/15/2014   917/2014    09/15/14   0    0    0
GUSTINE 1101         GUSTINE 1101 CEMA             117544   121   9/10/14    08/15/14   09/10/14    9/10/2014   9/15/2014   09/10/14   0    0    0
GUSTINE 1101         GUSTINE 1101 WUI              118952    1     9/3/14    08/11/14   09/03/14     9/3/2014   9/11/2014   09/03/14   0    0    0
GUSTINE 1102         GUSTINE 1102CEMA              117545   92    9/10/14    08/15/14   09/10/14    9/10/2014   9/15/2014   09/10/14   0    0    0
GUSTINE 1102         GUSTINE 1102 WUI              118953    1     9/3/14    08/11/14   09/03/14     9/3/2014   9/11/2014   09/03/14   0    0    0
HALF MOON BAY 1101   HALF MOON BAY 1101 CEMA       117452   56    8/25/14    08/15/14   08/29/14    10/6/2014   9/15/2014   10/21/14   21   21   21
HALF MOON BAY 1101   HALF MOON BAY 1101 WUI        118651    5     9/4/14    08/07/14   09/05/14    9/15/2014   917/2014    09/15/14   0    0    0
HALF MOON BAY 1101   SFPUC Q3,4) GEMA              117746    9    9/15/14    07/15/14   09/15/14    9/15/2014   7/15/2014   09/15/14   0    0    0
HALF MOON BAY 1102   HALF MOON BAY 1102 CEMA       117454   88    8/22/14    08/15/14   08/26/14    10/2/2014   9/15/2014   10/21/14   1    1    1
HALF MOON BAY 1102   HALF MOON BAY 1102WUI         118652    4     9/4/14    08/07/14   09/05/14    9/15/2014   917/2014    09/15/14   0    0    0
HALF MOON BAY 1103   HALF MOON BAY 1103 WUI        118653    4    8/12/14    08/07/14   09/02/14    9/18/2014   917/2014    10/21/14   5    5    5
HALF MOON BAY 1103   HMB 1103 [1-11] CEMA          117749   95    8/19/14    07/15/14   08/28/14    9/18/2014   8/15/2014   10/21/14   60   60   60




                                                                                                                                                      PGE-CPUC_00011483
                                        Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 15 of 40




HALF MOON BAY 1103        HMB 1103 [12-22) GEMA         117750   65    8/13/14    07/15/14    08/28/14    9/18/2014   8115/2014   10/27/14   49   49   49
HALSEY 1101               HALSEY 1101 HYP               119170   89    10/31/14   08111/14    10/31/14    10/31/2014 9/11/2014    10/31/14   0    0    0
HALSEY 1102               HALSEY 1102 HYP               119171   72    10/31/14   08111/14    10/31/14    10/3112014 9111/2014    10/31/14   0    0    0
HALSEY 1102               HALSEY 1102WUI                118817   0     8/18/14    08/11/14    08118/14    8/18/2014   9/11/2014   08/18/14   0    0    0
HAMILTON STATION A 1101   HAMILTON STATION A 1101 WUI   119488         8/21/14    08/29/14    08/2 1/14   8/2112014   9129/2014   08/21/14   0    0    0
HAMMONDS 1101             HAMMONDS 1101 AERIAL          117525   110   8/14/14    08/15/14    09/03/14    9/3/2014    9/15/2014   09/03/14   0    0    0
HAMMONDS 1102             HAMMONDS 1102 AERIAL          117524   200   8/14/14    08/15/14    08/14/14    8/1412014   9115/2014   08/14/14   0    0    0
HARRIS 1108               HARRIS 1108WUI                118269   0     8/25/14    08/07/14    08/25/14    8/2512014   9/7/2014    08/25/14   0    0    0
HARRIS 1109               HARRIS 1109 CEMA              117330   104   8/27/14    08/15/14    09/19/14    9/3012014   9115/2014   11/11/14   5    5    3
HARRIS 1109               HARRIS 1109WUI                118270   1     9/19/14    08/07/14    09/19/14    9/19/2014   917/2014    09/19/14   0    0    0
HARTLEY 1101              HARTLEY 1101 GEMA             117321   186    911/14    08/15/14    09/26/14    10/6/2014   9/15/2014   10/06/14   0    0    0
HARTLEY 1101              HARTLEY 1101 WUI              118271   2     9/26/14    08/07/14    09/26/14    10/612014   917/2014    10/14/14   2    2    2
HARTLEY 1102              HARTLEY 1102 GEMA             117323   6     9/23/14    08/15/14    09130/14    10/612014   911512014   10/10/14   5    5    5
HARTLEY 1102              HARTLEY 1102WUI               118272    1    9/26/14    08/07/14    09127/14    912712014   917/2014    09127/14   0    0    0
HATTON 1102               HATTON 1102 WUI               118020   0     9/15/14    08/07/14    09/15/14    9/15/2014   917/2014    09/15/14   0    0    0
HICKS 1116                HICKS1 116WUI                 118060    3     911114    08107114    09115114    913012014   917/2014    10121114   9    9    9
HICKS 2101                HICKS 2101 WUI                118740    2     816/14    08/11/14    08/06/14     8/612014   9111/2014   08/06/14   0    0    0
HICKS 2103                HICKS 2103 WUI                118741   0      8/6/14    08/11/14    08/06/14     8/6/2014   9/11/2014   08/06/14   0    0    0
HICKS 2106                HICKS 2106 GEMA               117509   0     7/22/14    08/15/14    07/22/14    7/22/2014   9/15/2014   07/22/14   0    0    0
HIGGINS 1103              HIGGINS 1103 HYP              119216   82    10/31/14   08/11/14    10131/14    10/31/2014 9/11/2014    10/31/14   0    0    0
HIGGINS 1107              HIGGINS 1104 HYP              119217   85    10131/14   08/11114    10131/14    10/31/2014 8/11/2014    10131/14   0    0    0
HIGGINS 1107              HIGGINS 1107 GEMA             117484   89    8/14/14    08/15/14    09/14/14    9/14/2014   9115/2014   12/11/14   7    7    0
HIGGINS 1109              HIGGINS 1109-C GEMA           117480   35    8/14/14    08/15114    08119/14    8/1912014   9115/2014   11/24/14
HIGGINS 1109              HIGGINS 1109 HYP              119323   146   10131/14   08/1 2/14   10/31/14    10/31/2014 9/12/2014    10/31/14   0    0    0
HIGGINS 1109-A            HIGGINS 1109-A CEMA           117485   79     8/8/14    08/15/14    09/08/14    8/12/2014   9115/2014   11/24/14   9    9    9
HIGGINS 1109-B            HIGGINS 1109-B CEMA           117806   114   7/25/14    07/ 15/14   09/08/14    918/2014    8115/2014   12/11/14   93   93   91
HIGGINS 1110              HIGGINS 1110 HYP              119173   65    10/31/14   08/11/14    10/31/14    11/3/2014   9/11/2014   12/11/14   5    5    3
HIGHLANDS 1102            HIGHLANDS 1102 WUI            118273   3     9/26/14    08/07/14    09/26/14    9/26/2014   917/2014    09/26/14   0    0    0
HIGHLANDS 1103            HIGHLANDS 1103 AERIAL         117343   117   8/27/14    08/15/14    09126/14    10/112014   9115/2014   11/03/14   83   83   83
HIGHLANDS 1103            HIGHLANDS 1103 WUI            118274   6     9/15/14    08/07/14    09/15/14    9/15/2014   917/2014    09/15/14   0    0    0
Highlands 1104            HIGHLANDS 1104 WUI            118275   1     8/26/14    08/07/14    08/26/14    8/26/2014   917/2014    08/26/14   0    0    0
HIGHWAY 1101              HIGHWAY 1101 WUI              118481   0      912/14    08/07/14    09/13/14    9/15/2014   917/2014    09/15/14   0    0    0
HIGHWAY 1102              HIGHWAY 1102 WUI              118482   3      912/14    08/07114    09/13114    9/1512014   9/712014    09/15/14   0    0    0
HIGHWAY 1103              HIGHWAY 1103 WUI              118483   0      912/14    08/07/14    09/13/14    9/1512014   9/712014    09/15/14   0    0    0
HIGHWAY 1104              HIGHWAY 1104 WUI              118484    1     9/2/14    07/31/14    09/13/14    9/15/2014   917/2014    09/15/14   0    0    0
HOLLI STER 21 01          HOLLISTER 2101 WUI            118021   0     9/15/14    08/07/14    09/15/14    9/15/2014   917/2014    09/15/14   0    0    0
HOLLISTER 2102            HOLLISTER 2102 CEMA           117575   134    811/14    08/15/14    09/15/14    10/112014   9115/2014   10/13114   3    3    3




                                                                                                                                                            PGE-CPUC_00011484
                                             Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 16 of 40




HOLLISTER 2102               HOLLISTER 2102WUI                118022   134   9/15/14   08/07/14   09/15/14   9/15/2014    917/2014    09/15/14   0   0   0
HOLLISTER 2103               HOLLISTER 2103 CEMA              117582   21    8/1/14    08/15/14   09/15/14   9/15/2014    9/15/2014   09/15/14   0   0   0
HOLLISTER 2103               HOLLISTER 2103 WUI               118023   21    9/15/14   08/07/14   09/15/14   9/15/2014    917/2014    09/15/14   0   0   0
HOLLISTER 2104               HOLLISTER 2104 CEMA              117619   306   7/29/14   07/13/14   08/19/14   8/19/2014    8/13/2014   09/30/14   7   7   7
HOLLISTER 2104               HOLLISTER 2104 WUI               118024   307   9/15/14   08/07/14   09/15/14   9/15/2014    917/2014    09/15/14   0   0   0
HOLLISTER 2105               HOLLISTER 2105 M-LiDAR           119057   222   10/6/14   08/08/14   10/10/14   10/10/2014   9/8/2014    10/10/14   0   0   0
HOLLISTER 2105               HOLLISTER 2105 WUI               118026   2     9/15/14   08/07/14   09115114   9/15/2014    917/2014    09/15114   0   0   0
HOLLYWOOD 0401               HOLLYWOOD 0401 CEMA              117996   8     7116114   08/01114   07123/14   7/23/2014    9/1/2014    07123114   0   0   0
HONCUT 1101                  HONCUT 1101 CEMA                 117693   176   7125/14   07/15114   08/01114   8/412014     8/1512014   11/11/14   4   4   4
HONCUT 1101                  HONCUT 1101 WUI                  118560   5     8/5/14    08/07/14   08/05/14   81512014     917/2014    08/05/14   0   0   0
HONCUT 1102                  HONCUT 1102 CEMA                 117694   3     6124/14   07/15114   06126/14   6/2612014    8115/2014   06126/14   0   0   0
HOPLAND 1101                 HOPLAND 1101 AERIAL              117781   164   8/19/14   07/15114   08119/14   8119/2014    8/1512014   08/19/14   0   0   0
HOPLAND 1101                 HOPLAND 1101 WUI                 118276   6     8/19114   08/07114   08/19/14   8/19/2014    917/2014    08119114   0   0   0
HORSESHOE 1101               HORSESHOE 1101 WUI               118818   14    8127/14   08/11114   09/01114   9/112014     9/1112014   12/01/14   1   1   1
HORSESHOE 1102               HORSESHOE 1102WUI                118819         9/15/14   08/11/14   09/15/14   9/1512014    9111/2014   09/15/14   0   0   0
HORSESHOE 1103               HORSESHOE 1103 WUI               118820   0     9/15/14   08/11/14   09/15/14   9/15/2014    9/11/2014   09/15/14   0   0   0
HORSESHOE 1104               HORSESHOE 1104 WUI               118821   0     8124114   08111114   08125/14   8/25/2014    9/15/2014   12/11114   2   2   0
HORSESHOE 1105               HORSESHOE 1105 WUI               118822         9/15/14   08/11114   09115/14   9/1512014    9/11/2014   09/15/14   0   0   0
HUM BAY 1101                 HUM BAY 1101 WUI                 118277         9/10/14   08/07114   09/12/14   9/12/2014    917/2014    09/12/14   0   0   0
HUM BAY 1102                 HUMBAY1102CEMA                   117360   62    9/18/14   08/15114   09/18/14   9/18/2014    9/15/2014   09/18/14   0   0   0
HUM BAY 1102                 HUM BAY 1102WUI                  118278   8     9/15/14   08/07/14   09/15/14   9/15/2014    917/2014    09/15/14   0   0   0
Humbldt North State Parks    HUMBLDT NORTH STATE PARKS CEMA   117324   182   9/15/14   08/15/14   09/20/14   9/2012014    9/1512014   09/20/14   0   0   0
Humboldt S O 1 State Parks   HUMBOLDT S 01 STATE PARKS CEMA   117325   37    9/15/14   08/15/14   09/20/14   10127/2014 9/15/2014     10127/14   0   0   0
Humboldt S 04 State Parks    HUMBOLDT S Q4 STATE PARKS CEMA   117779   19    8126/14   07/15/14   08/26/14   8/26/2014    8115/2014   08/26/14   0   0   0
IGNACIO 1101                 IGNACIO 1101 WUI                 118486   2     9/2/14    08/07114   09113/14   9/1512014    917/2014    09/15114   0   0   0
IGNACIO 1102                 IGNACIO 1102 WUI                 118487   4     9/2/14    08107114   09/12/14   9115/2014    9/7/2014    09115114   0   0   0
IGNACIO 1103                 IGNACIO 1103 WUI                 118488   2     9/2/14    08/07114   09113/14   9/15/2014    917/2014    09/15/14   0   0   0
IONE 1101                    IONE 1101 WUI                    118917    1    8127114   08111114   08/27/14   8/27/2014    9/11/2014   08/27/14   0   0   0
JAMESON 1101                 JAMESON 1101 WUI                 118696    1    811 /14   08107114   08/01/14    81112014    917/2014    08101/14   0   0   0
JAMESON 1102                 JAMESON 1102 WUI                 118697    3    8/1/14    08/07/14   08/01/14    8/1/2014    917/2014    08/01/14   0   0   0
JAMESON 1103                 JAMESON 1103 WUI                 118698   3     8/1/14    08/07/14   08/01/14    8/1/2014    917/2014    08/01/14   0   0   0
JANES CREEK 1101             JANES CREEK 1101 CEMA            117783   48    9/8/14    07/15/14   09/08/14   9/14/2014    8/15/2014   11/10114
JANES CREEK 1101             JANES CREEK 1101 WUI             118279   4     9/8/14    08/07/14   09108/14    918/2014    917/2014    09/08/14   D   0   0
JANES CREEK 1102             JANES CREEK 1102 CEMA            117328    1    7/21/14   08/15/14   07/21114   7121/2014    9/15/2014   07121114   0   0   0
JANES CREEK 1102             JANES CREEK 1102 WUI             118280   0     7/22/14   07/31/14   07/22/14   7/22/2014    917/2014    07/22/14   0   0   0
JANES CREEK 1103             JANES CREEK 1103 CEMA            117780   88    8/26/14   07/15/14   08/26/14   8/26/2014    8/15/2014   08/26/14   0   0   0
JANES CREEK 1103             JANES CREEK 1103 WUI             118282   7     8/26/14   08/07/14   08/26/14   8/26/2014    917/2014    08/26/14   0   0   0




                                                                                                                                                             PGE-CPUC_00011485
                                       Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 17 of 40




JANES CREEK 1104         JANES CREEK 1 104 GEMA         117329    4     9/13/14     08/15/14   09/13/14   9/13/2014   9115/2014   09/13/14   0     0     0
JANES CREEK 1104         JANES CREEK 1104 WUI           118283    1     9/12/14     08/07/14   09112/14   9/12/2014   917/2014    09/12/14   0     0     0
JARVIS 1101              JARVIS 1101 WU I               118406    0     8/19/14     08107/14   08119/14   8/1912014   917/2014    08/19/14   0     0     0
JARVIS 1105              JARVIS 1105 WU I               118407    0     8/19/14     08107/14   08119/14   8/19/2014   9/8/2014    08/19/14   0     0     0
JARVIS 1108              JARVIS 1108 WU I               118408    0     8/19/14     08/07/14   08/19/14   8/1912014   917/2014    08/19/14   0     0     0
JARVIS 1109              JARVIS 1109WUI                 118409          8/19/14     08/07/14   08/19/14   8/19/2014   917/2014    08/19/14   0     0     0
JARVIS 1110              JARVIS 11 10WUI                118410          8/19/14     08/07/14   08/19/14   8/19/2014   917/2014    08/19/14   0     0     0
JARVIS 1111              JARVIS 11 11 GEMA              117825    26    8/26/14     07/15/14   09/02/14   9/2/2014    8/15/2014   10/22/14                1
JARVIS 1111              JARVIS 1111 WU I               118411    1     8/19/14     08/07114   08119/14   8/1912014   917/2014    08/19/14   0     0     0
JESSUP 1101              JESSUP 1101 AERIAL             117425    103   8/23/14     08/15/14   09/09/14   9/9/2014    9/15/2014   10/27/14   8     8     8
JESSUP 1101              JESSUP 1101 WUI                118561    0      918/14     08/07/14   09/09/14    9/9/2014   917/2014    12/09/14                1
JESSUP 1102              JESSUP 1102 GEMA               117426    116   8/29/14     08/15/14   09/13/14   9/1412014   9115/2014   11/10/14   15    15    15
JESSUP 1102              JESSUP 1102 WUI                118562     1     817/14     08/07/14   08107/14    817/2014   917/2014    08/07/14   0     0     0
JESSUP 1103              JESSUP 1103 GEMA               117420    48     913/14     08/15114   09103/14    9/3/2014   9/15/2014   09/03/14   0     0     0
JESSUP 1103              JESSUP 1103 WUI                118563    2      918/14     08/07/14   09/09/14    9/9/2014   917/2014    10/27/14   2     2     2
JOLON 1102               JOLON 1102 WUI                 118027           918114     08107114   09115114   911512014   917/2014    09115/14   0     0     0
KANAKA 1101-FEATHERFLS   KANA KA 1101 -FEATHERFLS HYP   119273    40    10130/14    08/12/14   10130/14   10/30/2014 9112/2014    10/30/14   0     0     0
KANAKA 1101-RBNSNMILL    KANAKA 1101-RBNSMILL-1 GEMA    117711    68     719/14     07/15/14   07/31/14   7/31/2014   8/15/2014   09/22/14   55    55    55
KANAKA 1101-RBNSNMILL    KANAKA 1101-RBNSNMILL HYP      119274    40    10130/1 4   08/12/14   10/30/14   10/30/2014 9112/2014    10/30/14   0     0     0
KANAKA 1101-RBNSNML-USFS KANAKA 1101 HYP                119125    91    10130/14    08/11/14   10130/14   10/30/2014 9/11/2014    10/30/14   0     0     0
KEARNEY 1114             KEARNEY 1114 WUI               118228    0     7/29/14     08/07114   07129/14   712912014   917/2014    07129114   0     0     0
KERCKHOFF 1101           KERCKHOFF 1101 AERIAL          117167    110   8/13/14     08/15/14   09/05114   9/8/2014    9/1512014   09/19/14   19    19    19
KERCKHOFF 1101           KERCKHOFF 1101 AERIAL          117604    30    9/12/14     07113114   09123114   10/912014   8/1312014   10/09114   0     0     0
KERNOIL1106              KERN OIL 1106WUI               118316    0     9/12/14     08/07/14   09/12/14   9/12/2014   917/2014    09/12/14   0     0     0
KERN OIL 1107            KERN OIL 1107 CEMA             117235    9     7/25/14     08/15/14   07/25/14   7/25/2014   9115/2014   07/25/14   0     0     0
KERN OIL 1108            KERN OIL 1108 CEMA             11 7241   29     912/14     08/15/14   09/12/14   9/12/2014   9115/2014   09/12/14   0     0     0
KERN OIL 1108            KERN OIL 1108 WUI              118317    0     9/12/14     08/07/14   09/12/14   9/12/2014   917/2014    09/12/14   0     0     0
KERN POWER 2102          KERN POWER 2102 WUI            118318    2      912/14     08/07/14   09/12/14   9/12/2014   917/2014    09/12/14   0     0     0
KERN POWER 2104          KERN POWER 2104 WUI            118319    0      912/14     08/07114   09112/14   9112/2014   917/2014    09/12/14   0     0     0
KESWICK 1101             KESWICK 1101 CEMA              117705    71    6/25/14     07/15/14   08/25/14   7/1712014   8/15/2014   08/22/14   145   145   145
KESWICK 1101             KESWICK 1101 WUI               118564    0      817/14     08/07/14   08/07/14    817/2014   917/2014    08/07/14   0     0     0
KETTLEMAN HILLS 1101     KETTLEMAN HILLS 1101 WUI       118229    7     7/28/14     08/07/14   07/28/14   7/28/2014   917/2014    07/28/14   0     0     0
KETTLEMAN HILLS 2104     KETTLEMAN HILLS 2104 WUI       118230    5     7/28/14     08107114   07/28114   712812014   91712014    07/28114   D     0     0
KING CITY 1101           KING CITY 1101 WUI             118028    2     9/15/14     08/07/14   09/15/14   9/1512014   917/2014    09/15/14   0     0     0
KING CITY 1103           KING CITY 1103 GEMA            117564    6     7/28/14     08/15/14   09/15/14   9/15/2014   9/15/2014   09/15/14   0     0     0
KING CITY 1104           KING CITY 1104 WUI             11 8029   0     9/15/14     08/07/14   09/15/14   9/15/2014   917/2014    09/15/14   0     0     0
KINGSBURG 1112           KINGSBURG 1112 GEMA            117614    43    7/11/14     07113114   07/22/14   711412014   8/1312014   08107/14   2     2      2




                                                                                                                                                               PGE-CPUC_00011486
                                      Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 18 of 40




KIRKER SUB 2103         KIRKER SUB 2103 WUI           118147         8/26/14   08/07/14   08/26/14   8/26/2014   917/2014     08/26/14   0   0   0
KIRKER SUB 2104         KIRKER SUB 2 104 WUI          118148   0     8/26/14   08/07/14   08/26/14   8/26/2014   917/2014     08/26/14   0   0   0
KIRKER SUB 2105         KIRKER SUB 2105 WUI           118149   1     8/26/14   08/07/14   08126/14   8/26/2014   917/2014     08/26/14   0   0   0
KIRKER SUB 2106         KIRKER SUB 2106 WUI           118150   0     8/26/14   08107114   08126/14   8/2612014   917/2014     08/26/14   0   0   0
KIRKER SUB 2107         KIRKER SUB 2107 CEMA          117200   23    912/14    08/15/14   09/02/14   9/2/2014    9/15/2014    09/02/14   0   0   0
KIRKER SUB 2109         KIRKER SUB 2109 WUI           118152   0     8/26/14   08/07/14   08/26/14   8/26/2014   917/2014     08/26/14   0   0   0
KONOCTI 1101            KONOCTI 1101 CEMA             117795   48    918/14    07/17/14   09/08114   918/2014    8/15/2014    10/27/14   9   9   9
KONOCTI 1102            KONOGTI 1102 GEMA             117791   187   9/26/14   07/15114   09/26114   9/2612014   8/ 15/2014   09126/14   0   0   0
KONOCTI 1102            KONOCTI 1102WUI               118285   0     8/26/14   08107114   08126114   8/2612014   917/2014     08/26/14   0   0   0
LAKEVILLE 1101          LAKEVILLE 1101 GEMA           117648   28    8/27/14   07/13/14   09/08/14   9/26/2014   8/13/2014    09/26/14   0   0   0
LAKEVILLE 1101          LAKEVILLE 1101 WUI            118876   3     914/14    08/11/14   09/04/14   9/4/2014    9/11/2014    09/04/14   0   0   0
LAKEVILLE 1102          LAKEVILLE 1102 CEMA           117649   72    8/27/14   07/13/14   09124/14   9/2512014   8/1312014    10/27/14   4   4   4
LAKEVILLE 1102          LAKEVILLE 1102WUI             118877   0     914114    08/11/14   09104/14   9/4/2014    911112014    09/04/14   0   0   0
LAKEWOOD 1101           LAKEWOOD 1101 WUI             118153   0     8/28/14   08/07/14   08128114   8128/2014   917/2014     08/28/14   0   0   0
LAKEWOOD 1102           LAKEWOOD 1102 WUI             118154   0     8/28/14   08/07/14   08/28/14   8/28/2014   917/2014     08/28/14   0   0   0
LAKEWOOD 1103           LAKEWOOD 1103 WUI             118155   0     8128114   08/07114   08128/14   8/28/2014   917/2014     08128/14   0   0   0
LAKEWOOD 1104           LAKEWOOD 1104 WUI             118157   0     8/28/14   08/07/14   08/28/14   8/2812014   9/7/2014     08/28/14   0   0   0
LAKEWOOD 2107           LAKEWOOD 1107WUI              118158    1    8/28/14   08/07/14   08/28/14   8/28/2014   917/2014     08/28/14   0   0   0
LAKEWOOD 2108           LAKEWOOD 2108 WUI             118159   0     8/28/14   08/07/14   08/28/14   8/2812014   917/2014     08/28/14   0   0   0
LAKEWOOD 2109           LAKEWOOD 2109 WUI             118160   0     8/28/14   08/07/14   08128/14   8/2812014   917/2014     08/28/14   0   0   0
LAKEWOOD 2110           LAKEWOOD 2110 WUI             118161   0     8/28/14   08/07114   08128/14   8128/2014   917/2014     08/28/14   0   0   0
LAKEWOOD 2111           LAKEWOOD 2111 WUI             118162   0     8/28/14   08/07/14   08/28/14   8/28/2014   9/7/2014     08/28/14   0   0   0
LAKEWOOD 2112           LAKEWOOD 2112 WUI             118163   0     8/28/14   08/07114   08128/14   8/2812014   917/2014     08/28/14   0   0   0
LAKEWOOD 2223           LAKEWOOD 2223 W UI            118164   0     8/28/14   08/07/14   08/28/14   8/28/2014   917/2014     08/28/14   0   0   0
LAKEWOOD 2224           LAKEWOOD 2224 W UI            118165   0     8/28/14   08/07/14   08/28/14   8/2812014   917/2014     08/28/14   0   0   0
LAKEWOOD 2225           LAKEWOOD 2225 WUI             118166   0     8/28/14   08/07/14   08/28/14   8/28/2014   9/7/2014     08/28/14   0   0   0
LAKEWOOD 2226           LAKEWOOD 2226 WUI             118168   0     8/28/14   08/07/14   08/28/14   8/28/2014   917/2014     08/28/14   0   0   0
Lammers 1103            LAMMERS 1103 WUI              118918   0     8/11/14   08/11/14   08/11/14   8/1112014   9/11/2014    08/11/14   0   0   0
LAMONT 1104             LAMONT 1104 GEMA              117628   75    7/10/14   07/13/14   07128/14   712812014   8/1312014    08130/14   4   4   4
LAMONT 1106             LAMONT 1106 CEMA              117630   47    9/15/14   07/13/14   09/15/14   9/15/2014   8/13/2014    09/15/14   0   0   0
LAS ARO MAS 0401        LAS AROMAS 0401 WUI           118169   0     9/1 /14   08/07/14   09/01/14   9/2/2014    917/2014     10/27/14           0
LAS GALLI NAS A 11 03   LAS GALLINAS A 1103 WUI       118489   2     912/14    08/07/14   09/13/14   9/15/2014   917/2014     09/15/14   0   0   0
LAS GALLI NAS A 1104    LAS GALLINAS A 1104 WUI       118490   0     912114    08/07114   09113114   911512014   9/712014     09/15/14   D   0   0
LAS GALLI NAS A 11 05   LAS GALLINAS A 1105 WUI       118491         912114    08/07/14   09/13/14   9/1512014   917/2014     09/15/14   0   0   0
LAS GALLINAS A 1106     LAS GALLINASA 1106 CEMA       117299         8/20/14   08/15/14   09/10/14   9/10/2014   9/15/2014    11/24/14   0   0   0
LAS GALLI NAS A 1106    LAS GALLINA SA 1106 WUI       118492         9/10/14   08/07/14   09/10/14   9/10/2014   917/2014     11/24/14   0   0   0
LAS GALLINAS A 1107     LAS GALLINAS A 1107 WUI       118493   0     9/15/14   08107/14   09/15/14   911512014   917/2014     09/15114   0   0   0




                                                                                                                                                     PGE-CPUC_00011487
                                          Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 19 of 40




Las Pal mas 1101            Las Palmas 1101 GEMA             117171   0     7/22/14    08/15/14    07/22/14   7/22/2014    9115/2014   07/22/14   0   0   0
Las Palmas 1102             LAS PALMAS 1102 GEMA             117612   60    7/11/14    07113/14    07122/14   7/1412014    8/13/2014   08/05/14   2   2   2
LAS POSITAS 2103            LAS POSITAS 2103 WUI             118412   4     8/22/14    08107/14    08122/14   8/22/2014    917/2014    08/22/14   0   0   0
LAS POSIT AS 2104           LAS POSITAS 2104 WUI             118413   0     8/21/14    08107/14    08121114   8/21/2014    917/2014    08/21/14   0   0   0
LAS POSITAS 2105            LAS POSITAS 2105WUI              118414   4     8/22/14    08/07/14    08/22/14   8/22/2014    917/2014    08/22/14   0   0   0
LAS POSITAS 2106            LAS POSITAS 2106WUI              118415   0     8/21/14    08/07/14    08/21/14   8/21/2014    917/2014    08/21/14   0   0   0
LAS POSITAS 2107            LAS POSITAS 2107 GEMA            117279   16     912/14    08/15/14    09/02/14   912/2014     9115/2014   09/02/14   0   0   0
LAS POSITAS 2107            LAS POSITAS 2107 WUI             118416   2     8122/14    08/07114    08/22/14   8/22/2014    9/712014    08122/14   0   0   0
LAS POSITAS 2108            LAS POSITAS 2108 WUI             118417   4      911114    08107114    09/01114   91112014     917/2014    09/01/14   0   0   0
LAS POSITAS 2109            LAS POSITAS 2109WUI              118418   0     8/21/14    08/07/14    08/21/14   8/21/2014    917/2014    08121/14   0   0   0
LAS POSITAS 2110            LAS POSITAS 2110 WUI             118419         8/21/14    08/07/14    08/21/14   8/21/2014    917/2014    08/21/14   0   0   0
LAURELES 1111               LAURELES 1111 M-LiDAR            119058   115   9129/14    08/08/14    10/10/14   10/10/2014   9/8/2014    10/10/14   0   0   0
LAURELES 1111               LAURELES 1111 WUI                118030   0     9/15/14    08/07/14    09/15/14   9/1512014    917/2014    09/15/14   0   0   0
LAURELES 1112               LAURELES 1112 WUI                118031   1     9/15/14    08/07/14    09/15/14   9/1512014    917/2014    09/15/14   0   0   0
LAYTONVILLE 1101            LAYTONVILLE 1101 GEMA            117785   62     918114    07/15114    09108/14   918/2014     8/15/2014   09/08/14   0   0   0
LAYTONVILLE N.B. FD. 1101   LAYTONVILLE J.B. FD. 1101 CEMA   117788   58    9122/14    07115114    09122/14   9122/2014    811512014   09122/14   0   0   0
LE GRAND 1110               LE GRAND 1110 WUI                118954   2      913114    08/11/14    09/03114   9/312014     9111/2014   09/03/14   0   0   0
LERDO 1103                  LERDO 1103WUI                    118320   1     9/12/14    08/07/14    09/12/14   9112/2014    917/2014    09/12/14   0   0   0
LERDO 1105                  LERDO 1105 CEMA                  117237   23    8/19/14    08/15/14    09/12/14   9/12/2014    9115/2014   09/12/14   0   0   0
LERDO 1108                  LERDO 1108 GEMA                  117229   53    9/12/14    08/15/14    09/12/14   9/12/2014    911512014   10/13114   3   3   3
LINCOLN 1101                LINCOLN 1101 WUI                 118823   3     8/20114    08111114    08120114   8/2012014    9/1112014   08120114   0   0   0
LINCOLN 1101-A              LINCOLN 1101-A GEMA              117486   81    9/15114    08115/14    09/15114   9/15/2014    9/1512014   09/15/14   0   0   0
LINCOLN 1102                LINCOLN 1102WUI                  118824   0     8/15/14    08111114    08115114   811512014    911112014   08/15114   0   0   0
LINCOLN 1105                LINCOLN 1105 WUI                 118825   8     9/10/14    08/1 1/14   09/14/14   9/15/2014    9/11/2014   12/01/14   1
LINCOLN 1105                LINCOLN 2108 HYP                 119211   140   10131/14   08/11/14    10/31/14   10/31/2014 9111/2014     10/31/14   0   0   0
LINDEN 1103                 LINDEN 1103 CEMA                 117776   58     912/14    07/ 15/14   09/04114    9/4/2014    8115/2014   09/04/14   0   0   0
LINDEN 1104                 LINDEN 1104 WUI                  118919   6     7118/14    08/11 /14   07/28/14   7/28/2014    9/11/2014   11/03/14   6   6   6
LIVERMORE 1104              LIVERMORE 1104 WUI               118420    1     911/14    08/07/14    09/01/14    911/2014    91712014    09/01/14   0   0   0
LIVINGSTON 1105             LIVINGSTON 1105WUI               118955    1     913/14    08/11114    09103/14    9/3/2014    9111/2014   09/03/14   0   0   0
LIVINGSTON 1106             LIVINGSTON 1106WUI               118956   0      811 114   08/11114    08101/14    81112014    9/1112014   08/01114   0   0   0
LLAGAS 2101                 LLAGAS 2101 WUI                  118742   3      8/6114    08/11114    08106/14    816/2014    9111/2014   08106/14   0   0   0
LLAGAS 2102                 LLAGAS 2102 GEMA                 117510   16    7/22/14    08/15/14    07/22/14   7/22/2014    9/15/2014   07/22/14   0   0   0
LLAGAS 2103                 LLAGAS 2103 WUI                  118743   6     8128/14    08111114    09122/14   9/30/2014    911112014   10/27114   8   8   8
LLAGAS 2104                 LLAGAS 2104 WUI                  118744   0      816/14    08/11/14    08/06114   8/6/2014     9111/2014   08/06/14   0   0   0
LLAGAS 2105                 LLAGAS 2105 GEMA                 117507   0     7/22/14    08/15/14    07/22/14   7/22/2014    9/15/2014   07/22/14   0   0   0
LLAGAS 2105                 LLAGAS 2105 GEMA                 117512   24    7/22/14    08/15/14    07/22/14   7/22/2014    9/15/2014   07/22/14   0   0   0
LLAGAS 2105                 LLAGAS 2105 WUI                  118745   4     7/22/14    08/11/14    07/22/14   7/22/2014    911112014   07/22/14   0   0   0




                                                                                                                                                              PGE-CPUC_00011488
                                    Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 20 of 40




LLAGAS 2106          LLAGAS 2106 CEMA               117511    60    8/12/14    08/15/14    08/27/14   10/7/2014    9115/2014    10/27/14   11   11   11
LLAGAS 2106          LLAGAS 2106 WUI                118746     2    8/27/14    08111/14    08129/14   10/2/2014    9/11/2014    10/22/14   4    4    4
LLAGAS 2107          LLAGAS 2107 WUI                118747     5     816/14    08111/14    08106/14   816/2014     9/11/2014    08/06/14   0    0    0
LOCKEFORD SUB 2102   LOCKEFORD SUB 2102 HYP         119193    239   10130/14   08/11/14    10130/14   10/30/2014 9/11/2014      10/30/14   0    0    0
LOCKEFORO SUB 2102   LOCKEFORD SUB 2102 WU I        118920     1     919/14    08/11/14    09/09/14    91912014    9111/2014    09/09114   0    0    0
LODI 1102            LODI 1102WUI                   118921     0     919/14    08/11/14    09/09/14    919/2014    9/11/2014    09/09/14   0    0    0
LOGAN CREEK 2102     LOGAN CREEK 2102 WUI           118565     0    7/28/14    08/07/14    07/28/14   7/28/2014    917/2014     07/28/14   0    0    0
LOMPICO 0401         LOMPICO 0401 CEMA              117625    16    7/15114    07/13114    08101/14   8112/2014    8113/2014    11/03114   54   54   54
LONE TREE 2101       LONE TREE 2101 WUI             118170           911114    08107114    09104114    91412014    917/2014     09104114   0    0    0
LONE TREE 2102       LONE TREE 2102 WUI             118171           911/14    08/07/14    09104/14    914/2014    9/7/2014     09/04114   0    0    0
LONE TREE 2105       LONE TREE 2105 WUI             118172     7     9/1/14    08/07114    09104/14    914/2014    9/8/2014     09/04/14   0    0    0
LOS ALTOS 1107       LOS ALTOS 1107 WUI             117183     5    9115/14    08/15114    09115/14   911512014    9115/2014    09/15/14   0    0    0
LOS GATOS 1101       LOS GATOS 1101 WUI             118061     2    8126114    08/07114    08126/14   8/2612014    917/2014     08126114   0    0    0
LOS GATOS 1107       LOS GATOS 1107WUI              118062     1     816/14    08/07114    08106/14    8/6/2014    917/2014     08/06/14   0    0    0
LOS MOLINOS 1101     LOS MOLINOS 1101 WUI           118566     0     919/14    08/07114    09/09/14    9/9/2014    917/2014     09/09/14   0    0    0
LOS MOUNDS 1102      LOS MOLi NOS 1102 WUI          118567     2     919114    08107114    09109114    9/912014    917/2014     09109/14   0    0    0
LOS OSITOS 2101      LOS OSITOS 2103 M-LiDAR        119:)62   175   10130/14   08/08/14    10130114   10/30/2014   9/8/2014     10/30/14   0    0    0
LOYOLA 1101          LOYOLA 1101 WUI                118064     0    8/26/14    08/07/14    08/26/14   8/2612014    917/2014     08/26/14   0    0    0
LOYOLA 1102          LOYOLA 1102 WUI                118065     1    8/22114    08/07/14    08/25/14   9/3012014    817/2014     10/21/14   11   11   11
LUCERNE 1103         LUCERNE 1103 CEMA              117370    30    9/23/14    08/15/14    09/26/14   1017/2014    9115/2014    10/28/14   3    3    3
LUCERNE 1103         LUCERNE 1103 WUI               118286     2    9/26/14    08/07114    09130/14   1017/2014    917/2014     10/20114   4    4    4
Lucerne 11 06        LUCERNE 1106 CEMA              117777    45    8/26/14    07/15/14    08/26114   8/26/2014    8/1512014    08/26/14   0    0    0
Lucerne 11 06        LUCERNE 1106 WUI               118287     0    8/26/14    08107114    08/26/14   8/2612014    917/2014     08/26114   0    0    0
MADERA 1106          MADERA 1106 WUI                118957    0     8/26/14    08/1 1/14   08/26/14   8/26/2014    9/1 1/2014   08/26/14   0    0    0
MADISON1103          MADISON 1103WUI                118699     3     914/14    08/07/14    09/04/14   914/2014     917/2014     09/04114   0    0    0
MADISON 1105         MADISON 1105AERIAL             117758    111    911/14    07/15/14    09/01114    9/112014    811512014    09/01114   0    0    0
MADISON 2101         MADISON 2101 WUI               118700    10     911/14    08/07/14    09/01/14    911/2014    917/2014     09/01/14   0    0    0
MAGUNDEN 1104        MAGUNDEN 1104 WUI              118321    10    8/29/14    08/07/14    09/12/14   9/12/2014    917/2014     09/12/14   0    0    0
MAGUNDEN 1105        MAGUNDEN 1105 WUI              118322          8/29/14    08/07114    09117114   9/1712014    917/2014     09/17114   0    0    0
MAGUNDEN 1106        MAGUNDEN 1106 WUI              118323          8/29114    08107/14    09/12/14   9/12/2014    917/2014     09/12/14   0    0    0
MAGUNDEN 2108        MAGUNDEN 1108 WUI              118324     1    8/29/14    08/07/14    09/12/14   9/12/2014    917/2014     09/12/14   0    0    0
MAGUNDEN 2108        MAGUNDEN 2108 CEMA             117243    43    7/25/14    08/15/14    07/25/14   7/25/2014    9/15/2014    07/25/14   0    0    0
MALAGA 1101          MALAGA 1101 WUI                118231    0     7/31/14    08107114    07131114   7/3112014    91712014     07/31114   D    D    0
MALAGA 1102          MALAGA 1102 WUI                118232    0      817/14    08107114    08107114   8/7/2014     917/2014     08/07114   0    0    0
MARICOPA 1101        MARICOPA 1101 WUI              118325     3     912/14    08/07/14    09/12/14   9/12/2014    917/2014     09/12/14   0    0    0
MARICOPA 1102        MARICOPA 1102 WUI              118326           912/14    08/07114    09112/14   9/12/2014    917/2014     09/12/14   0    0    0
MARIPOSA 2101        MARI POSA 2101 A-Li DAR        119353    268   10131/14   08112/14    10131/14   10/31/2014 9112/2014      10131/14   0    0    0




                                                                                                                                                          PGE-CPUC_00011489
                                Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 21 of 40




MARIPOSA 2101-B    MARIPOSA 2101-B GEMA         117606   75    9/11/14    07/13/14   09/16/14   10/2/2014    8113/2014   10/28/14   44    44    44
MARIPOSA 2101-C    MARIPOSA 2101-C GEMA         117553   75    8/25/14    08/15/14   09113/14   9/1512014    9/15/2014   10/27/14   122   122   122
MARIPOSA 2102      MARIPOSA 2102 A-LiDAR        119354   264   10131/14   08/12/14   10131/14   10131/2014 9/12/2014     10131/14   0     0     0
MARIPOSA 2102-W    MARIPOSA 2102-W GEMA         117559   92     816114    08/15/14   09113/14   9/1412014    9/15/2014   10/24114   33    33    33
MARIPOSA 2102-X    MARI POSA 2102-X GEMA        117600   92    7/29/14    07/13/14   08/08/14   817/2014     8/13/2014   09/05/14   38    38    38
MARTELL 1101       MARTELL 1101 HYP             119194   92    10/30/14   08/11/14   10/30/14   10/30/2014 9/11/2014     10/30/14   0     0     0
MARTELL 1101       MARTELL 1101 WUI             118922    2     919114    08/11114   09/09/14   919/2014     9111/2014   02/05/15   6     6     6
MARTELL 1102       MARTELL 1102 GEMA            117771   16    8/25/14    07/15/14   09104/14   9/4/2014     8/15/2014   09/04114   0     0     0
MARTELL 1102       MARTELL 1102 WUI             118924    0     919/14    08/11114   09/09/14   919/2014     9111/2014   10113/14    1    1      1
MARTELL 1103       MARTELL 1103 GEMA            117772   39    8/26/14    07/15/14   08/29/14   11/6/2014    8/15/2014   11/06/14   0     0     0
MARTELL 1103       MARTELL 1103WUI              118926    1     919/14    08/11/14   09/09/14    9/9/2014    9/11/2014   09/09/14   0     0     0
MARYSVILLE 1102    MARYSVILLE 1102WUI           118827    0    8/18/14    08/11/14   08118/14   8/18/2014    9/11/2014   08/18/14   0     0     0
MARYSVILLE 1103    MARYSVILLE 1103WUI           118828    0    8/11/14    08/11/14   08/18/14   8/1812014    9111/2014   08/18/14   0     0     0
MARYSVILLE 1104    MARYSVILLE 1104 WUI          118829    0    8/18/14    08/11/14   08118/14   8/1812014    9111/2014   08/18/14   0     0     0
MARYSVILLE 1105    MARYSVILLE 1105 WUI          118830    0    8/18/14    08/11/14   08/18/14   8118/2014    9/11/2014   08/18/14   0     0     0
MARYSVI LLE 1107   MARYSVILLE 1107 WUI          118831    0    8118/14    08/11114   08118/14   8/1812014    9111/2014   08118/14   0     0     0
MAXWELL 1101       MAXWELL 1101 WUI             118701    0     918/14    07/31/14   09108/14    918/2014    9/7/2014    09/08/14   0     0     0
MC ARTHUR 1101     MCARTHUR 1101 WUI            118568    2     9/8114    08/07/14   09109/14    9/9/2014    917/2014    11/10/14    1     1     1
MCAVOY TAP 0401    MCAVOY TAP 0401 WUI          118173    1     9/1/14    08/07/14   09/04/14    9/4/2014    917/2014    09/04/14   0     0     0
MC CALL 1104       MC CALL 1104 WUI             118233    0     817/14    08/07/14   08107/14    817/2014    917/2014    08/07/14   0     0     0
MC KEE 1103        MC KEE 1103 WUI              118751          911/14    08/11114   09101/14    911/2014    9111/2014   09/01/14   0     0     0
MC KEE 1107        MC KEE 1107 WUI              118752    0     911/14    08/11/14   09/01/14    9/1/2014    9111/2014   09/01/14   0     0     0
MC KEE 1108        MC KEE 1108 WUI              118753    0     913/14    08/11114   09103/14   10/13/2014 9/11/2014     10/27/14   3     3     3
MC KEE 1109        MC KEE 1109 GEMA             117499    2    7/22/14    08/15/14   07/22/14   7/22/2014    9/15/2014   07/22/14   0     0     0
MC KEE 1110        MC KEE 1110 GEMA             117500    2    7/22/14    08/15/14   07/22/14   7/22/2014    9/15/2014   07/22/14   0     0     0
MC KEE 1111        MC KEE 1111 GEMA             117502   38    7/11/14    08/15/14   07/22/14   7/1512014    9/15/2014   09/26/14   9     9     9
MC KEE 1111        MC KEE 1111 WUI              118754    0     9/1/14    08/11/14   09/01/14    9/1/2014    9/11/2014   09/01/14   0     0     0
MC KEE 1112        MC KEE 1112 GEMA             117506   24    7/22/14    08/15/14   07/22/14   7/22/2014    9/15/2014   07/22/14   0     0     0
MC KEE 1112        MC KEE 1112 WUI              118755    0     911 /14   08/11114   09101/14    9/112014    9/11/2014   09/01/14   0     0     0
MEADOW LANE 2106   MEADOW LANE 2106 WU I        118174    0     9/1/14    08/07/14   09/16/14   9/16/2014    917/2014    09/16/14   0     0     0
MEDER0401          MERDER 0401 WUI              118032    0    9/15/14    08/07/14   09/15/14   9/15/2014    917/2014    09/15/14   0     0     0
MENDOCINO 1101     MENDOCINO 1101 AERIAL        117364   121   9/15/14    08/15114   09/19/14   10/8/2014    9/15/2014   10/28/14   15    15    15
MENDOCINO 1101     MENDOCINO 1101 WUI           118288    3    9/19/14    08107114   09/19114   10/812014    91712014    11/03114   8     8     8
MEN LO 1101        MENLO 1101 WU I              118654    1     8/5/14    08/07/14   08105/14    8/5/2014    917/2014    08/05/14   0     0     0
MEN LO 1102        MENLO 1102 [SEC1-3JCEMA      117748   53     9/1/14    07/15/14   09/01/14   9/18/2014    8/15/2014   10/22/14    1    1      1
MEN L01102         MENLO 1102 [SEC 4-7]CEMA     117747   53    8/21/14    07/15/14   09/16/14   9/18/2014    8115/2014   10/27/14   23    23    23
MEN LO 1102        MENLO 1102WUI                118655    5     918/14    08107/14   09/16/14   10/21/2014   917/2014    10/21/14




                                                                                                                                                      PGE-CPUC_00011490
                                  Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 22 of 40




MENLO 1103          MENLO 1103WUI                   118656    0     815114    08/07114    08105/14     8/5/2014    917/2014     08/05/14   0     0     0
MERCED2101          MERCED 2101 WUI                 118958    0     8/4/14    08/11/14    08104/14     8/412014    9/1112014    08/04/14   0     0     0
MERCED FALLS 1102   MERCED FALLS 1102WUI            118959    1    7131114    08/11114    07131/14    7/3112014    9111/2014    07131114   0     0     0
MIDWAY 1103         MIDWAY 1103WUI                  118327    2     912/14    08/07/14    09112/14    9/12/2014    917/2014     09/12/14   0     0     0
MILLBRAE 0403       MILLBRAE 0403 WUI               118658    0     815/14    08/07/14    08/05/14     815/2014    917/2014     08/05/14   0     0     0
MILLBRAE 1104       MILLBRAE 1104 WUI               118659    0     815/14    08/07/14    08/05/14     8/5/2014    917/2014     08/05/14   0     0     0
MILLBRAE 1108       MILLBRAE 1108 WUI               118660    0     8/5/14    08/07/14    08105/14     8/5/2014    917/2014     08/05/14   0     0     0
MILPITAS 1105       MILPITAS 1105WUI                118756          816/14    08/11/14    08106/14     8/6/2014    9111/2014    08/06/14   0     0     0
MILPITAS 1106       MILPITAS 1106WUI                118757    0    7/22/14    08/11114    07/22/14    7122/2014    9111/2014    07/22/14   0     0     0
MILPITAS 1108       MILPITAS 1108 WUI               118758    2     8/6/14    08/11/14    08/06/14     8/6/2014    9111/2014    08/06/14   0     0     0
MILPITAS 1109       MILPITAS 1109WUI                118759    2    7122/14    08/11/14    07/22/14    7/22/2014    9/11/2014    07122/14   0     0     0
MILPITAS 2110       MILPITAS 2110WUI                118760    0    7/22/14    08/11/14    07/22/14    7/22/2014    9/11/2014    07122/14   0     0     0
MIRABEL 1101        MIRABEL 1101 CEMA               117313   135    8/4/14    08/15/14    08104/14     8/412014    9/1512014    08/04/14   0     0     0
MIRABEL 1102        MIRABEL 1102WUI                 118878    2    8/20/14    08/11/14    08120114    8/2012014    9/1112014    08/20/14   0     0     0
MIWUKSUB 1701       MIWUK SUB 1701 A-LiDAR          119355   81    10131/14   08/12/14    10/31/14    10/31/2014 9/12/2014      10131/14   0     0     0
MIWUK SUB 1701 A    MIWUK SUB 1701 A AERIAL         117550   40    8121114    08/15114    09114/14    9/1412014    9115/2014    10127/14   71    71    71
MIWUK SUB 1701 A    MIWUK SUB 1701-A-OTHER-2 CEMA   117547    0    8/11/14    08/15/14    08/1 1/14   8/11 12014   9/1512014    08/11/14   0     0     0
MIWUK SUB 1701 B    MIWUK SUB 1701 B AERIAL         117607   40    8/20/14    07/13/14    09/14/14    9/15/2014    8/13/2014    10/27/14   16    16    16
MIWUK SUB 1702      MIWUK SUB 1702 A-Li DAR         119101   84    10131/14   08/08/14    10/31/14    10/31/2014   9/812014     10/31/14   0     0     o
MOLINO 1101         MOLINO 1101 CEMA                117637   132   8/19/14    07/13114    08/19/14    8/1912014    7113/2014    08/19/14   0     0     0
MOLINO 1101         MOLINO 1101 WUI                 118879    0    8/19114    08/11114    08119/14    8/1912014    9/1112014    08/19114   0     0     0
MOLINO 1102         MOLINO 1102 CEMA                117643   199   8/22/14    07/13/14    09/29/14    9/25/2014    8/13/2014    10120/14   47    47    47
MOLINO 1102         MOLINO 1102 WUI                 118880    3     914/14    08/11114    09104/14     9/4/2014    9111/2014    09/04/14   0     0     0
MOLINO 1103         MOLIN01103WUI                   118881    0    8/19/14    08/1 1/14   08/19/14    8/19/2014    9/1 1/2014   08/19/14   0     0     0
MOLINO 1104         MOLINO 1104 CEMA                117319   88    8/27/14    08/15/14    08/29/14    9/26/2014    9115/2014    10/06/14   2     2     2
MOLINO 1104         MOLINO 1104 WUI                 118882    1     914/14    08/11/14    09/04114     9/4/2014    9111/2014    09/04/14   0     0     0
MONROE 1104         MONROE 1104 WUI                 118883    0    8/19/14    08/11/14    08/19/14    8/19/2014    9/11/2014    08/19/14   0     0     0
MONROE 1105         MONROE 1105 WUI                 118884    0    8/19/14    08/11/14    08/19/14    8/19/2014    9/11/2014    08/19/14   0     0     0
MONROE 1106         MONROE 1106 WUI                 118885    0    8/19/14    08/11114    08119114    8/1912014    9111/2014    08/19114   0     0     0
MONROE2102          MONROE 2102WUI                  118886    0    8/19/14    08/11/14    08/19/14    8/19/2014    9/11/2014    08/19/14   0     0     0
MONROE2103          MONROE 2103 WUI                 118887         8/19/14    08/11114    08119/14    8/19/2014    9/11/2014    08/19/14   0     0     0
MONROE2107          MONROE 2107WUI                  118888    0    8/19/14    08/11/14    08/19/14    8/19/2014    9/11/2014    08/19/14   0     0     0
MONTAGUE 2105       MONTAGUE 2105 WUI               118761   0     7122/14    08111114    07122/14    7122/2014    9111/2014    07/22/14   0     0     0
MONTEREY 0401       MONTEREY 0401 WUI               118033   0     9/15/14    08/07/14    09/15/14    9/1512014    917/2014     09/15/14   0     0     0
MONTE RIO 1111      MONTE RIO 1111 CEMA             117289   101   7/26/14    08/15/14    09/01/14    9/2/2014     9/15/2014    10/13/14   167   167   167
MONTERI01112        MONTE RIO 1112 CEMA             117650   29    8/27/14    07/13/14    09/24/14    9/26/2014    8/13/2014    10/13/14   12    12    12
MONTERI01113        MONTE RIO 1113 CEMA             117634   90     814114    07113114    08/04114    81412014     8/1312014    08/04114   0     0     0




                                                                                                                                                             PGE-CPUC_00011491
                                           Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 23 of 40




MONTICELLO 1101            MONTICELLO 1101 CEMA              117638   187    816114    07/13114   09122/14   9/22/2014    8113/2014   09/22/14     0    0    0
MORAGA 1101                MORAGA 1101 WUI                   118175    2     911/14    08/07/14   09/15/14   9/15/2014    917/2014    09/15/14     0    0    0
MORAGA1103                 MORAGA 1103WUI                    118176    1     914/14    08/07/14   09/04/14    9/4/2014    917/2014    09/04/14     0    0    0
MORAGA1104                 MORAGA1104WUI                     118177    0     911/14    08/07/14   09/04/14    9/412014    917/2014    09/04/14     0    0    0
MORAGA 1105                MORAGA 1105 WUI                   118178    0     911 /14   07/07/14   09/04/14    9/4/2014    917/2014    09/04/14     0    0    0
MORGAN HILL 2104           MORGAN HILL 2104 WUI              118763    1     816/14    08/11/14   08/06/14    8/6/2014    9/11/2014   08/06/14     0    0    0
MORGAN HILL 2105           MORGAN HILL 2105 WUI              118764    0     816/14    08/11/14   08106/14    8/612014    9/11/2014   08/06/14     0    0    0
MORGAN HILL 2106           MORGAN HILL 2106 WUI              118765    6     816/14    08/11/14   08106/14    8/612014    9/11/2014   08/06/14     0    0    0
MORGAN HILL 2108           MORGAN HILL 2108 WUI              118766    4     816/14    08/11114   08106/14    8/6/2014    9/1112014   08/06/14     0    0    0
MORGAN HILL 2109           MORGAN HILL 2109 WUI              118767    2     816/14    08/11/14   08/06/14    8/6/2014    9/11/2014   08/06/14     0    0    0
MORGAN HILL 2110           MORGAN HILL 2110 WUI              118768    9     816/14    08/11/14   08/06/14    8/6/2014    9/11/2014   08/06/14     0    0    0
MORGAN HILL 2111           MORGAN HILL 2111 A-LiDAR          119081   101   10/8/14    08/08/14   10/22/14   10/16/2014   9/8/2014    01/27/15     19   19   19
MORGAN HILL 2111           MORGAN HILL 2111 WUI              118770    9     816/14    08/11/14   08106/14    8/612014    9/1112014   08/06/14     0    0    0
MORRO BAY 1101             MORRO BAY 1101 WUI                118366    3    9/15/14    08/07/14   09/15/14   9/18/2014    917/2014    10/24/14     5    5    5
MORRO BAY 1102             MORRO BAY 1102WUI                 118367    3    9/15/14    08/07/14   09/15/14   9/1812014    917/2014    11/10/14
MOUNTAIN QUARRIES 2101     MOUNTAIN QUARRIES 2101 HYP        119324   237   10/31114   08112/14   10/31114   10131/2014 9112/2014     10131114     0    0    0
MOUNTAIN QUARRIES 2101-A   MOUNTAIN QUARRIES 2101            117459   146   9/15/14    08/15/14   09/15/14   9/1512014    9/1512014   09/15/14     0    0    0
MOUNTAIN QUARRIES 2101-B   MOUNTAIN QUARRIES 2101-B AERIAL   117465   146   8/13/14    08/15/14   09/08/14    9/8/2014    9/15/2014   11/18/14     21   21   21
MOUNTAIN VIEW 1114         MOUNTAIN VIEW 1114 CEMA           117187    5    7/22/14    08/15/14   07/22/14   7/22/2014    9/15/2014   07/22/14     0    0    0
MT. EDEN 1112              MT. EDEN 1112WUI                  118421    0     911 /14   08/07/14   09101/14    9/1/2014    917/2014    09/01/14     0    0    0
NAPA 1102                  NAPA 1102 WUI                     118494    0    9/15/14    08/08/14   09/15114   9/15/2014    9/8/2014    09/15114     0    0    0
NAPA 1103                  NAPA 1103 WUI                     118495    0    9/15/14    08/07/14   09/15/14   9/15/2014    9/7/2014    09/15/14     0    0    0
NAPA 1104                  NAPA 1104 WUI                     118496    0    9/15/14    07/31114   09115/14   9/15/2014    917/2014    09/15114     0    0    0
NARROWS 2101               NARROWS 2101 CEMA                 117800   15    7/22/14    07/15/14   07/29/14   7/29/2014    8/15/2014   12/11/14     12   12   6
NARROWS 2101               NARROWS 2101 HYP                  119325   62    10131/14   08/12/14   10131/14   10/31/2014 9/12/2014     10131/14     0    0    0
NARROWS 2101-A             NARROWS 2101-A CEMA               117470   65     8/5/14    08/15/14   09/08/14   8/12/2014    9/15/2014   11 /1 1/14   12   12   12
NARROWS 2101-B             NARROWS 2101-B CEMA               117489   50    8/20/14    08/15/14   08/29/14   8/26/2014    9/15/2014   12/11/14     11   11   7
NARROWS 2102               NARROWS 2102 AERIAL               117481   283   8/29/14    08/15/14   09/15/14   9130/2014    9/15/2014   10/21/14     26   26   26
NARROWS 2102               NARROWS 2102 HYP                  119326   122   10131/14   08/12/14   10/31/14   10/31/2014 9112/2014     10131/14     0    0    0
NEWARK1103                 NEWARK 1103 WUI                   118423    1     911/14    08/07/14   09/01/14   911/2014     917/2014    09/01/14     0    0    0
NEWARK1104                 NEWARK 1104 WUI                   118424    0     912/14    08/07/14   09/02/14   912/2014     917/2014    09/02/14     0    0    0
NEWARK2102                 NEWARK 2102WUI                    118425    0     911 /14   08/07/14   09/01/14   9/1/2014     917/2014    09/01/14     0    0    0
NEWARK2103                 NEWARK 2103WUI                    118426    1     911/14    08107114   09/01114   91112014     9/712014    09/01114     0    0    0
NEWARK2104                 NEWARK 2104 WUI                   118427    1     911/14    08/07/14   09/01/14    9/1/2014    917/2014    09/01/14     0    0    0
NEWARK2105                 NEWARK2105WUI                     118428    3     9/1/14    08/07/14   09/01/14    9/1/2014    917/2014    09/01/14     0    0    0
NEWARK2109                 NEWARK 2109 WUI                   118429    0     911/14    08/07/14   09/01/14    9/1/2014    917/2014    09/01/14     0    0    0
NEWARK2110                 NEWARK 2110WUI                    118430          911/14    08107/14   09/01/14    91112014    91712014    09/01/14     0    0    0




                                                                                                                                                                  PGE-CPUC_00011492
                                    Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 24 of 40




NEWBURG 1131        NEWBURG 1131 GEMA                      117349   54    9/18/14    08/15/14   09/20/14   9/29/2014   9/15/2014   10/02/14   4     4      4
NEWBURG 1131        NEWBURG 1131 WUI                       118289   0     8/27/14    08/07/14   08/27/14   8/27/2014   917/2014    08/27/14   0     0      0
NEWBURG 1132        NEWBURG 1132WUI                        118290   1     9/15/14    08/07/14   09/15/14   10/2/2014   917/2014    10/27/14   2     2      2
NEWBURG 1133        NEWBURG 1133 GEMA                      117351   26    9/18/14    08/15/14   09/18/14   9/18/2014   9/15/2014   09/18/14   0     0      0
NORCO 1101          NORCO 1101 WUI                         118328          9/2/14    08/07/14   09/12/14   9/12/2014   917/2014    09/12/14   0     0      0
NORD 1105           NORD 1105 GEMA                         117696   49     7/2/14    07/15/14   08/04/14   9/17/2014   8/15/2014   10/04/14   2     2      2
NORD 1105           NORD 1105 WUI                          118569   2     7/22/14    08/07/14   07/22/14   7/22/2014   917/2014    07/22/14   0     0      0
NORTECH 2109        NORTECH 2109 GEMA                      117503         7/22/14    08/15/14   07/22/14   7/22/2014   9/15/2014   07/22/14   0     0      0
NORTECH 21 11       NORTECH 211 1 GEMA                     117504   1     7/22/14    08/15/14   07/22/14   7/22/2014   9/15/2014   07/22/14   0     0      0
NORTH BRANCH 1101   NORTH BRANCH 1101 AERIAL               117522   118   8/22/14    08/15/14   09/16/14   10/20/2014 9/15/2014    10/29/14   3     3      3
NORTH BRANCH 1101   NORTH BRANCH 1101 HYP                  119338   94    10/30/14   08/12/14   10/30/14   10/30/2014 9/12/2014    10/30/14   0     0      0
NORTH DUBLIN 2101   NORTH DUBLIN 2101 WUI                  118431          9/1/14    08/07/14   09/01/14    9/1/2014   917/2014    09/01/14   0      0     0
NORTH DUBLIN 2103   NORTH DUBLIN 2103 WUI                  118432    3     9/1 /14   08/07/14   09/01/14    9/1/2014   917/2014    09/01/14   0      0     0
NORTH TOWER 1102    NORTH TOWER 1102WUI                    118498   0     9/15/14    08/07/14   09/15/14   9/15/2014   917/2014    09/15/14   0      0     0
NORTH TOWER 1103    NORTH TOWER 1103 WUI                   118499   0     9/15/14    08/07/14   09/15/14   9/15/2014   917/2014    09/15/14   0      0     0
NORTH TOWER 1104    NORTH TOWER 1104 WUI                   118500         9/15/14    08/07/14   09/15/14   9/15/2014   917/2014    09/15/14   0      0     0
NORTH TOWER 1105    NORTH TOWER 1105WUI                    118501   0     9/15/14    08/07/14   09/15/14   9/15/2014   9/7/2014    09/15/14   0      0     0
NORTH TOWER 2201    NORTH TOWER 2201 WUI                   117979          7/9/14    08/01/14   07/23/14   7/23/2014   9/1/2014    07/23/14   0      0     0
NORTH TOWER 2201    NORTH TOWER 2201 WUI                   118502         9/15/14    08/07/14   09/15/14   9/15/2014   917/2014    09/15/14   0      0     0
NORTH TOWER 2204    NORTH TOWER 2204 WUI                   118503    1    9/15/14    08/07/14   09/15/14   9/15/2014   917/2014    09/15/14   0      0     0
NOTRE DAME 1101     NOTRE DAME 1101 CEMA                   117697    2    6/30/14    07/15/14   06/30/14   6/30/2014   8/15/2014   06/30/14   0     0      0
NOTRE DAME 1102     NOTRE DAME 1102 WUI                    118570   0      9/1/14    08/07/14   09/01/14    9/1/2014   917/2014    09/01/14   0      0     0
NOTRE DAME 1104     NOTRE DAME 1104CEMA                    117698   53    7/30/14    07/15/14   08/26/14    9/8/2014   8/15/2014   11/11/14   20    20    20
NOTRE DAME 1104     NOTRE DAME 1104 WUI                    118571   6      9/1/14    08/07/14   09/01/14    9/1/2014   917/2014    09/01/14   0      0     0
NOVATO 1101         NOVAT01101 WU I                        118504   0     9/15/14    08/07/14   09/15/14   9/15/2014   917/2014    09/15/14   0      0     0
NOVATO 1102         NOVATO 1102 WUI                        118505   0     9/15/14    08/07/14   09/15/14   9/15/2014   917/2014    09/15/14   0      0     0
NOVATO 1103         NOVAT01103WU I                         118508   0     9/15/14    08/07/14   09/15/14   9/15/2014   917/2014    09/15/14   0      0     0
NOVATO 1104         NOVAT01104WUI                          118507   2     9/15/14    08/07/14   09/15/14   9/15/2014   917/2014    09/15/14   0      0     0
OAKHURST 1101       OAKHURST 1101 A-LiDAR                  119357   107   10/31/14   08/12/14   10/31/14   10/31/2014 9/12/2014    10/31/14   0      0     0
OAKHURST 1101-A     CURTIS 1705 CEMA                       117562   139   8/15/14    08/15/14   08/28/14   9/24/2014   9/15/2014   11/06/14   9      9     9
OAKHURST 1101-A     OAKHURST 1101-A GEMA                   117561   65    7/17/14    08/15/14   08/05/14    8/5/2014   9/15/2014   10/27/14   41    41    41
OAKHURST 1103       OAKHURST 1103A-LiDAR                   119358   146   10/31/14   08/12/14   10/31/14   10/31/2014 9/12/2014    10/31/14   0     0      0
OAKHURST 1103-B     OAKHURST 1103-B GEMA                   117608   95    7/12/14    07/13/14   08/30/14   8/14/2014   8/13/2014   10/24/14   113   113   113
OAKHURST 1103-B     OAKHURST 1103-0THER CONTRACTORS CEMA   117609   0     7/14/14    07/13/14   07/14/14   7/14/2014   8/13/2014   07/14/14   0     0      0
OCEANO 1102         OCEANO 1102 CEMA                       117735   206    8/3/14    07/15/14   09/05/14    9/8/2014   8/15/2014   11/10/14   136   136   136
OCEANO 1103         OCEAN 1103WUI                          118368         9/12/14    08/07/14   09/12/14   9/12/2014   917/2014    09/12/14   0     0      0
OCEANO 1104         OCEANO 1104 CEMA                       117260   82    9/15/14    08/15/14   09/23/14   9/23/2014   9/15/2014   11/10/14   33    33    33




                                                                                                                                                                PGE-CPUC_00011493
                                         Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 25 of 40




OCEANO 1104                OCEANO 1104 WUI                118369     0    9/15/14    08/07/14    09/18/14   9/18/2014    917/2014    10/04/14   2     2      2
OCEANO 1105                OCEANO 1105WUI                 118370     0    9/12/14    08/07/14    09/12/14   9/12/2014    917/2014    09/12/14   0     0      0
OCEANO 1106                OCEANO 1106 GEMA               117733    94     8/1/14    07/15/14    08/22/14   8/25/2014    8/15/2014   11/10/14   84    84    84
OCEANO 1106                OCEANO 1106WUI                 118371     0    9/12/14    08/07/14    09/12/14   9/12/2014    917/2014    09/12/14   0     0      0
OILFIELDS 1103             OI LFIELDS 1103 CEMA           117734    126   8/27/14    07/15/14    08/28/14   8/28/2014    8/15/2014   11/10/14   12    12    12
OLEMA1101                  OLEMA 1101 AERIAL              117651    201   8/22/14    07/13/14    09/15/14   9/15/2014    8/13/2014   09/15/14   0     0      0
OLETA 1101                 OLETA 1101 HYP                 119196    120   10/28/14   08/11/14    10/29/14   10/29/2014 9/11/2014     11125/14   0     0      0
OLETA 1101                 OLETA 1101 WUI                 118927     2     9/9114    08/11/14    09109/14    9/1/2014    9/11/2014   02105/15                1
OLETA 1102                 OLETA 1102 HYP                 119197    103   10/31/14   08/11/14    10/31/14   10/31/2014 9/11/2014     10/31/14   0     0      0
OLETA 1102                 OLETA 1102 WUI                 118928     1     9/9114    08/11/14    09/09/14    9/9/2014    9/11/2014   09/09/14   0     0      0
OLETA (SACTO) 1101         OLETA (SACTO) 1101 GEMA        117467    11     9/8/14    08/15/14    09/08/14    9/8/2014    9/15/2014   09/08/14   0     0      0
OLIVEHURST 1103            OLIVEHURST 1103 WUI            118832     0    8/18/14    08/11/14    08/18/14   8/1812014    9/11/2014   08/18/14   0     0      0
ORCHARD 1101               ORCHARD 1101 CEMA              117173     0    7/14/14    08/15/14    07/14/14   7/ 14/2014   9/15/2014   07/14/14   0     0      0
OREGON TRAIL 1102          OREGON TRAI L 1102 GEMA        117449    67    8/25/14    08/15/14    09/13/14   9/14/2014    9/15/2014   11/03/14   6     6      6
OREGON TRAIL 1102          OREGON TRAIL 1102WUI           118572     8     817/14    08/07/14    08/07/14    8/7/2014    917/2014    08/07/14   0     0      0
OREGON TRAIL 1103          OREGON TRAI L 1103 AERIAL      117437    165   8/15/14    08/15/14    09/09/14   9/10/2014    9/15/2014   11/03/14   37    37    37
OREGON TRAIL 1103          OREGON TRAI L 1103WUI          118574     1     9/9/14    08/07/14    09/09/14    9/9/2014    9/7/2014    09/09/14   0     0      0
OREGON TRAIL 1103          OROVILLE 1103 WUI              118578     2     8/1/14    08/07/14    08/01/14    8/1/2014    917/2014    08/01/14   0     0      0
OREGON TRAIL 1104          OREGON TRAIL 1104 GEMA         117443    98    9/10/14    08/15/14    09/17/14   10/2/2014    9/15/2014   10/27/14   25    25    25
OREGON TRAIL 1104          OREGON TRAIL 1104 WU I         118575     2     9/9/14    08/07/14    09/09/14    9/9/2014    917/2014    09/09/14   0     0      0
ORIC K 1101                ORICK 1101 CEMA                117322    58    9/13/14    08/15/14    09/13/14   9/13/2014    9/15/2014   09/13/14   0     0      0
ORIC K 1102                ORICK 1102 CEMA                117326     0    9/13/14    08/15114    09/13114   9/13/2014    9/15/2014   09/13/14   0     0      0
ORINDA0401                 ORINDA 0401 WUI                118179     0     9/1/14    08/07/14    09/04/14    9/4/2014    917/2014    09/04/14   0     0      0
ORO FINO 1101              ORO FINO 1101 CEMA             117424    67    8/14/14    08/1 5/14   08/26/14   8/26/2014    9/15/2014   11/11/14   43    43    43
ORO FINO 1102-ButteMdws    ORO Fl NO 1102-BUTTEMDWS HYP   119279    35    10/30/14   08/12/14    10/30/14   10/30/2014 9/1212014     10/30/14   0     o      0
ORO FINO 1102-ButteMdws    ORO Fl NO 1102 CEMA            11 7686   20     8/4/14    07/ 15/14   08/05/14   9/15/2014    8/15/2014   11/11/14   57    57    57
ORO FINO 1102-FR           ORO Fl NO 1102-FR GEMA         117692    61     8/5114    07/15114    08126/14    919/2014    8115/2014   11/11/14   62    62    62
ORO FINO 1102-FR           ORO Fl NO 1102-FR HYP          119280    35    10/30/14   08/12/14    10/30/14   10/30/2014 9/12/2014     10/30/14   0     0      0
ORO FINO 1102-Pdse         ORO Fl NO 1102-Pdse GEMA       117691    76    8/18/14    07/15/14    08/23/14   9/1/2014     8/16/2014   11/11/14   112   112   112
ORO FINO 1102-Pdse         ORO FINO 1102-PDSE HYP         119281    35    10/30/14   08/12/14    10/30/14   10/30/2014 9/12/2014     10/30/14   0     0      0
Oro Fino 1102 -Pdse-USFS   ORO FINO 1102-PDSE-USFS HYP    119282    35    10/30/14   08/12/14    10/30/14   10/30/2014 9/1212014     10/30/14   0     0      0
OROSI 1104                 OROSI 1104 WUI                 118235     0    8/25/14    08/07114    08125/14   8/2512014    917/2014    08125/14   0     0      0
OROVILLE 1101              OROVILLE 1101 WUI              118576     1    8119/14    08/07/14    08/19/14   8/19/2014    9/7/2014    08119/14   D     D      o
OROVILLE 1102              OROVILLE 1102WUI               118577    0     8/20/14    08/07114    08/20114   8/20/2014    917/2014    08/20/14   0     0      0
OTTER 1101                 OTTER 1101 CEMA                117578    40    7/31/14    08/15/14    09/12/14   9/18/2014    9/15/2014   11/10/14   34    34    34
OTTER 1102                 OTTER 11 02 M-LiDAR            119063    63    9/15/14    08/08114    09119/14   9/1912014    9/8/2014    09/19/14   0     0      0
PACIFICA 1101              PACIFICA 1101 WUI              118661     0     8/5/14    08/07114    08/05/14   8/512014     917/2014    08/05/14   0     0      0




                                                                                                                                                                  PGE-CPUC_00011494
                                 Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 26 of 40




PACIFICA 1102      PACIFICA 1102WUI                118662   0     815114    08/07114   08105/14   8/5/2014    917/2014    08/05/14   0    0    0
PACIFICA 1103      PACIFICA 1103 WUI               118663         8/26/14   08/07/14   08/26114   8/2612014   917/2014    08/26/14   0    0    0
PACIFICA 1104      PACIFICA 1104 WUI               118664   0     8/26/14   08107/14   08/26/14   8/2612014   917/2014    08/26/14   0    0    0
PALMER 1101        PALMER 1101 GEMA                117248   60    919114    08/15114   09109114   91912014    9115/2014   09/09/14   0    0    0
PALMER 1101        PALMER 1101 WUI                 118372         9/12/14   08/07/14   09/12/14   9/12/2014   917/2014    09/12/14   0    0    0
PALO SECO 0401     PALO SEC 0401 WUI               117989   0     7/16/14   08/01/14   07/21/14   9/14/2014   9/1/2014    09/27/14   2    2    2
PANORAMA 1101      PANORAMA1101CEMA                117428   50    913/14    08/15/14   09/09/14   9/9/2014    9115/2014   11/03114   2    2    2
PANORAMA 1101      PANORAMA 1101 WUI               118579   0     919114    08/07114   09/09114   919/2014    917/2014    09/09114   0    0    0
PANORAMA 1102      PANORAMA 1102 CEMA              117427   120   914114    08/15114   09109/14   9/912014    9/1512014   11110/14   10   10   10
PANORAMA 1102      PANORAMA 1102WUI                118580   0     919114    07/31/14   09109/14   9/9/2014    9/7/2014    09/09/14   0    0    0
PARADISE 1101      PARADISE 1101 CEMA              117431   38    7130/14   08/15/14   08126/14   9/1612014   9115/2014   11/11/14   41   41   41
PARADISE 1101      PARADISE 1101 WUI               118581   0     7130/14   08/07/14   08/29114   8/2912014   917/2014    08/29114   0    0    0
PARADISE 1101      WYANDOTTE 1102 CEMA             117432   49    8/21/14   08/15/14   08126/14   8/2612014   9/1512014   11/11/14   17   17   17
PARADISE 1102      PARADISE 1102 WUI               118582   0     911/14    08/07/14   09/01114   9/112014    917/2014    09/01/14   0    0    0
PARADISE 1103      PARADISE 1103-TOWN CEMA         117441   64    811/14    08/15/14   08108/14   818/2014    9115/2014   11/11/14   40   40   40
PARADISE 1103      PARADISE 1103 WUI               118583   0     8128114   08107/14   09101/14   9/3012014   917/2014    11111/14
PARADISE 1104      PARADISE 1104-TOWN&PENTZ CEMA   117436   74    815114    08/15114   08/18114   8/1812014   9/1512014   12/09/14   68   68   68
PARADISE 1104      PARADISE 1104 WUI               118584   2     911114    08/07114   09101/14   9/112014    917/2014    09/01/14   0    0    0
PARADISE 1105      PARADISE 1105 WUI               118585   0     8128/14   08/15114   09/09/14   9/10/2014   9115/2014   11/11/14   4    4    4
PARKWAY 1101       PARKWAY1101 WUI                 118509   0     9/15/14   08/07114   09115/14   9/1512014   917/2014    09/15/14   0    0    0
PASO ROBLES 1101   PASO ROBLES 1101 WUI            118373         9/12/14   08107114   09112/14   9/12/2014   917/2014    09/12/14   0    0    0
PASO ROBLES 1102   PASO ROBLES 1102 CEMA           117732   208   8122/14   07/15/14   08/22/14   8/22/2014   8115/2014   08122/14   0    0    0
PASO ROBLES 1102   PASO ROBLES 1102 WUI            118376   2     9/12/14   08107114   09112/14   9/12/2014   917/2014    09/12/14   0    0    0
PASO ROBLES 1104   PASO ROBLES 1104 GEMA           117266   17    919114    08/15/14   09/09/14   9/10/2014   9/15/2014   11/10/14   6    6    6
PASO ROBLES 1104   PASO ROBLES 1104 WUI            118379   17    9/12/14   08/07/14   09/12/14   9/12/2014   917/2014    09/12/14   0    0    0
PAUL SWEET 2102    PAUL SWEET 2102 WUI             118034   3     9/15/14   08/07114   09/15/14   9/1512014   91712014    09/15/14   0    0    0
PAUL SWEET 2103    PAUL SWEET 2103 WUI             118035   0     9/15/14   08/07/14   09115/14   9/1512014   917/2014    09/15/14   0    0    0
PAUL SWEET 2105    PAUL SWEET 2105 WUI             118036   2     9/15/14   08/07/14   09115/14   9/15/2014   917/2014    09/15/14   0    0    0
PAUL SWEET 2107    PAUL SWEET 2107 WUI             118037   2     9/15/14   08/07114   09115/14   9/1512014   9/8/2014    09/15/14   0    0    0
PEABODY 2104       PEABODY 2104 WUI                118702   2     818114    08/07114   08108/14   818/2014    917/2014    08/08/14   0    0    0
PEABODY 2105       PEABODY 2105 WUI                118703   0     8/8114    08/07114   08108/14   8/8/2014    917/2014    08/08/14   0    0    0
PEABODY 2106       PEABODY 2106 WUI                118704   2     818114    08/07114   08108/14   8/8/2014    917/2014    08/08/14   0    0    0
PEABODY 2107       PEABODY 2107 WUI                118705   2     8/8/14    08/07114   08108114   818/2014    9/7/2014    08/08114   0    0    0
PEABODY 2108       PEABODY 2108 WUI                118706   3     818114    08/07114   08108114   8/812014    917/2014    08/08/14   0    0    0
PEABODY 2113       PEABODY 2113 WUI                118707   5     8/8114    08/07/14   08/08/14   8/8/2014    917/2014    08/08/14   0    0    0
PEACHTON 11 03     PEACTON 1103 WUI                118586   2     811114    08/07/14   08101/14   8/1/2014    917/2014    08/01/14   0    0    0
PEASE 1103         PEASE 1103 WUI                  118833   0     8/18/14   08111114   08/18114   8/1812014   9111/2014   08/18114   0    0    0




                                                                                                                                                    PGE-CPUC_00011495
                                     Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 27 of 40




PEASE 1104         PEASE 1104WUI                     118834         8/18/14    08/11/14    08/18/14   8/18/2014    9/11/2014   08/18/14    0     0     0
PENNGROVE 1101     PENNGROVE 1101 CEMA               117636   59     8/4/14    07/13/14    08/04/14   8/4/2014     8/13/2014   08/04/14    0     0     0
PENNGROVE 1101     PENNGROVE 1101 WUI                118889   0      9/4/14    08/11/14    09/04/14    9/4/2014    9/11/2014   09/04/14    0     0     0
PENRYN 1103        PENRYN 1103 AERIAL                117466   105   8/15/14    08/15/14    09/08/14    9/8/2014    9/15/2014   12/11/14    2     2     1
PENRYN 1103        PENRYN 1103 HYP                   119327   84    10/31/14   08/12/14    10/31/14   10/31/2014 9/12/2014     10/31/14    0     0     0
PENRYN 1103        PENRYN 1105 HYP                   119226   95    10/31/14   08/11/14    10/31/14   10/31/2014 9/11/2014     10/31/14    0     0     0
PENRYN 1103        PENRYN 1107 HYP                   119228   100   10/31/14   08/11/14    10/31/14   10/31/2014 9/11/2014     10/31/14    0     0     0
PEORIA FLAT 1701   PEORIA FLAT 1701 A-LiDAR          119105   87    10/31/14   08/08/14    10/31/14   10/31/2014   9/8/2014    10/31/14    0     0     0
PEORIA FLAT 1704   PEORIA FLAT 1705 A-LiDAR          119208   78    10/31/14   08/08/14    10/31/14   10/31/2014   9/8/2014    10/31/14    0     0     0
PERRY 1101         PERRY 1101 CEMA                   117267   116   8/20/14    08/15/14    09/16/14   9/17/2014    9/15/2014   11/10/14   48    48    48
PETALUMAC 1102     PETALUMA C 1102 WUI               118890    2    8/27/14    08/11/14    09/15/14   9/15/2014    9/11/2014   09/15/14    0     0     0
PETALUMA C 1105    PETALUMA C 1105WUI                118891    0    8/27/14    08/11/14    09/15/14   9/15/2014    9/11/2014   09/15/14    0     0     0
PETALUMAC1106      PETALUMA C 1106 WUI               118892    2    8/27/14    08/11/14    09/15/14   9/15/2014    9/11/2014   09/15/14    0     0     0
PETALUMAC 1108     PETALUMA C 1108AERIAL             117286   171   8/13/14    08/15/14    09/15/14   9/15/2014    9/15/2014   09/22/14    1     1     1
PETALUMAC 1108     PETALUMAC 1108WUI                 118893    0    8/27/14    08/11/14    09/15/14   9/15/2014    9/11/2014   09/15/14    0     0     0
PETALUMAC 1109     PETALUMA C 1109AERIAL             117287   150   8/13/14    08/15/14    09/15/14   9/15/2014    9/15/2014   09/15/14    0     0     0
PETALUMAC 1109     PETALUMA C 1109 WUI               118894    1    8/27/14    08/11/14    09/15/14   9/15/2014    9/11/2014   09/15/14    0     0     0
PHILO 1102         PHILO 1102 AERIAL                 117778   76    8/19/14    07/15/14    08/19/14   8/19/2014    8/15/2014   08/19/14    0     0     0
Piercy 2109        PIERCY 2109 CEMA                  117493   79    7/22/14    08/15/14    07/22/14   7/22/2014    9/15/2014   07/22/14    0     0     0
Piercy 2110        Pl ERCY 2110 WUI                  118771    1     8/6/14    08/11/14    08/06/14   8/6/2014     9/11/2014   08/06/14    0     0     0
Piercy 2111        Piercy 2111 WUI                   118772    2     8/6/14    08/11/14    08/06/14   8/6/2014     9/11/2014   08/06/14    0     0     0
PINECREST 0401     PINECREST 0401 CEMA               117528    2     8/4/14    08/15/14    08/29/14   10/13/2014 9/15/2014     11/03/14   15    15    15
PINECREST 0401     PINECREST 0401-0THER-2 CEMA       117529   10     9/4/14    08/15/14    09/08/14    9/8/2014    9/15/2014   09/08/14    0     0     0
Pinedale 2109      PINEDALE 2109 CEMA                117177   12    7/18/14    08/1 5/14   07/29/14   7/24/2014    9/15/2014   07/30/14    5     5     5
PINE GROVE 1101    PINE GROVE 1101 HYP               119198   77    10/2/14    08/11/14    10/23/14   10123/2014 9/11/2014     10/23/14    0     0     0
PINEGROVE 1102     PINE GROVE 1102 HYP               119199   190   10/30/14   08/11/14    10/31/14   11/3/2014 9/11/2014      11/24/14   20    20    20
Pit #31101         PIT NO 3 1101 LOWER AERIAL        117429   21    8/22/14    08/15/14    09/24/14   10/20/2014 9/15/2014     11/03/14    0     0     0
Pit #31101         PIT N03 1101 UPPER AERIAL         117433   48    8/15/14    08/15/14    09/24/14   10/20/2014 9/15/2014     11/24/14   204   204   204
PITN011101         PIT NO 11101 AERIAL               117438   76     9/1/14    08/15/14    09/13/14   9/14/2014    9/15/2014   10/20/14   11    11    11
PITN011101         PIT NO 11101 WUI                  118587    6     9/9/14    08/07/14    09/09/14   9/9/2014     917/2014    10/27/14    0     0     0
PIT N0 .51101      PIT N0.51101 AERIAL               117706   33    8/22/14    07/15/14    09/13/14   9/14/2014    8/15/2014   11/03/14   17    17    17
PLACER 1101        PLACER 1101 WUI                   118835    0    8/20/14    08/11/14    08/22/14   8/25/2014    9/11/2014   12/08/14
PLACER 1103        PLACER 1103 WUI                   118836    1    8/20/14    08/11/14    08/22/14   8/25/2014    9/11/2014   12/08/14    3     3     3
PLACER 1104        PLACER 1104 WUI                   118837    2    8/22/14    08/11/14    08/22/14   8/22/2014    9/11/2014   08/22/14    0     0     0
PLACERVILLE 1109   PLACERVILLE 1109 CEMA             117802   60    9/10/14    07/15/14    09/12/14   9/12/2014    8/15/2014   11/18/14   14    14    14
PLACERVILLE 1109   PLACERVILLE 1109WUI               118838         8/22/14    08/11/14    08/22/14   8/22/2014    9/11/2014   08/22/14    0     0     0
PLACERVILLE 1110   PLACERVILLE 1110 CEMA             117803   70    8/30/14    07/15/14    09/13/14   9/15/2014    8/15/2014   10/21/14    7     7     7




                                                                                                                                                            PGE-CPUC_00011496
                                        Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 28 of 40




PLACERVILLE 1111          PLACERVILLE 1111 GEMA            117460    24    7/11/14    08/15/14   07/29/14   7/29/2014    9/15/2014   10/27/14   21    21    21
PLACERVILLE 1111          PLACERVILLE 1111 WUI             118839     4    8/22/14    08/11/14   08/22/14   8/22/2014    9/11/2014   08/22/14   0     0     0
PLACERVILLE 1112          PLACERVILLE 1112 GEMA            117812    38    9/15/14    07/15/14   09/15/14   9/15/2014    8/15/2014   09/15/14   0     0     0
PLACERVILLE 1112          PLACERVILLE 1112WUI              118840          8/22/14    08/11/14   08/22/14   8/22/2014    9/11/2014   08/22/14   0     0     0
PLACERVILLE 2100-Eldrdo   PLACERVILLE 2100-Eldrdo AERIAL   117801    108   8/15/14    07/15/14   09/16/14   9/17/2014    8/15/2014   12/11/14   38    28    28
PLACERVILLE 2100-Grnwd    PLACERVILLE 2106 HYP             119180    288   10/31/14   08/11/14   10/31/14   10/31/2014 9/11/2014     10/31/14   0     0     0
PLEASANT GROVE 2103       PLEASANT GROVE 2103 WUI          118841     8    8/19/14    08/11/14   08/19/14   8/19/2014    9/11/2014   08/19/14   0     0     0
PLEASANT GROVE 2104       PLEASANT GROVE 2104 WUI          118842     1    8/19/14    08/11/14   08/19/14   8/19/2014    9/11/2014   08/19/14   0     0     0
PLEASANT GROVE 2107       PLEASANT GROVE 2107 WUI          118843     2    8/19/14    08/11/14   08/19/14   8/19/2014    9/11/2014   08/19/14   0     0     0
PLUMAS 1101               PLUMAS 1101 WUI                  118844     0     9/8/14    08/11/14   09/08/14   9/8/2014     9/11/2014   09/08/14   0     0     0
POINT ARENA 1101          POINT ARENA 1101 AERIAL          117337    64    8/28/14    08/15/14   09/26/14   10/1/2014 9/15/2014      11/10/14   140   140   140
POINT ARENA 1101          POINT ARENA 1101 WUI             118291     2    9/19/14    08/07/14   09/19/14   10/1/2014    917/2014    10/08/14                1
POINT MORETTI 1101        POINT MORETTI 1101 GEMA          117574    89    8/19/14    08/15/14   09/03/14   9/24/2014    9/15/2014   11/03/14   60    60    60
POINT MORETTI 1101        POINT MORETTI 1101 WUI           118038    0     9/15/14    08/07/14   09/15/14   9/15/2014    917/2014    09/15/14   0     0     0
POTTER VALLEY PH 1102     POTTER VALLEY PH 1102 GEMA       117352    31    9/25/14    08/15/14   09/25/14   11/11/2014 9/15/2014     11/11/14
POTTER VALLEY PH 1102     POTTER VALLEY PH 1102 WUI        118292     2    9/19/14    08/07/14   09/19/14   9/19/2014    917/2014    09/19/14   0     0     0
POTTER VALLEY PH 1105     POTTER VALLEY PH 1105 AERIAL     117353    123   8/26/14    08/15/14   09/26/14   10/20/2014 9/15/2014     11/03/14   48    48    48
POTTER VALLEY PH 1105     POTTER VALLEY PH 1105 WUI        118293    10    9/19/14    08/07/14   09/19/14   10/1 /2014   917/2014    11/03/14   4     4     4
POWER HOUSE NO 2 1103     POWER HOUSE NO 2 1103 A-LiDAR    119360    84    10/31/14   08/12/14   10/31/14   10/31/2014 9/12/2014     10/31/14   0     0     0
POWER HOUSE NO 2 1103     POWER HOUSE NO 2 1103 GEMA       117530    113   8/12/14    08/15/14   09/08/14   8/14/2014    9/15/2014   10/27/14   33    33    33
POWER HOUSE NO 3 1101     POWER HOUSE NO 31101 GEMA        117535    39    8/20/14    08/15/14   09/16/14   9/23/2014    9/15/2014   10/27/14   45    45    45
POWER HOUSE NO 31102      POWER HOUSE NO 3 1102 GEMA       117601    28    8/11/14    07/13/14   08/27/14   8/14/2014    8/13/2014   11/03/14   23    23    23
POWER HOUSE NO 3 1103     POWER HOUSE NO 31103A-LiDAR      119361    55    10/31/14   08/12/14   10/31/14   10/31/2014 9/12/2014     10/31/14   0     0     0
POWER HOUSE NO 3 1103     POWER HOUSE NO 3 1103 GEMA       117602    71    7/16/14    07/13/14   08/27/14   8/6/2014     8/13/2014   10/27/14   74    74    74
PRUNEDALE 1107            PRUNEDALE 1107 WUI               118039     4    9/15/14    08/07/14   09/15/14   9/15/2014    91712014    09/15/14   0     0     0
PRUNEDALE 1110            PRUNDALE 1110 M-LiDAR            119065    98    10/6/14    08/08/14   10/09/14   10/9/2014    9/8/2014    10/09/14   0     0     0
PRUNEDALE 1110            PRUNEDALE 1110 WUI               118040     1    9/15/14    08/07/14   09/15/14   9/15/2014    91712014    09/15/14   0     0     0
PUEBLO 1102               PUEBLO 1102 WUI                  118510    0     9/15/14    08/07/14   09/15/14   9/15/2014    917/2014    09/15/14   0     0     0
PUEBLO 1103               PUEBLO 1103 WUI                  118511     0    9/15/14    08/07/14   09/15/14   9/15/2014    91712014    09/15/14   0     0     0
PUEBLO 1104               PUEBLO 1104 CEMA                 117312     5     717114    08/15/14   09/11/14   9/11 /2014   9/15/2014   09/20/14   2     2     2
PUEBLO 1104               PUEBLO 1104 WUI                  118512     0     9/3/14    07/07/14   09/12/14   10/6/2014    91712014    10/27/14   2     2     2
PUEBLO 1105               PUEBLO 1105 WUI                  118513     0    9/15/14    08/07/14   09/15/14   9/15/2014    91712014    09/15/14   0     0     0
PUEBLO 2102               PUEBLO 2102 GEMA                 11 7642   206    7/7114    07/13/14   09120114   9122/2014    8113/2014   10/31114   46    46    46
PUEBLO 2102               PUEBLO 2102 WUI                  118514     2    9/15/14    08/07/14   09/15/14   9/15/2014    91712014    09/15/14   0     0     0
PUEBLO 2103               PUEBLO 2103 WUI                  118515     1    9/15/14    08/07/14   09/15/14   9/15/2014    91712014    09/15/14   0     0     0
PURISIMA SUB 1101         PURISMA SUB 1101 GEMA            117722    87    6/24/14    07/15/14   08/08/14   8/8/2014     8/15/2014   11/10/14   5     5     5
PUTAH CREEK 1102          PUTAH CREEK 1102 AERIAL          117457    111   8/29/14    08/15/14   09/14/14   9/14/2014    9/15/2014   09/14/14   0     0     0




                                                                                                                                                                  PGE-CPUC_00011497
                                  Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 29 of 40




PUTAH CREEK 1103     PUTAH CREEK 1103 WUI         118708    0      918114    08/07114    09108/14     9/8/2014    917/2014    09/08/14    0    0    0
QUARRY RD. 0401      QUARRY RD. 0401 GEMA         117566    144   9/15/14    08115/14    09/15/14    9/15/2014    9/15/2014   09/15/14    0    0    0
QUARRY RD. 0401      QUARRY RD 0401 WUI           118041    2     9115/14    08107114    09115114    9/1512014    917/2014    09115/14    0    0    0
RACETRACK SUB 1703   RACETRACK SUB 1703 A-LiDAR   119108    74    10131/14   08108/14    10/31114    10/31/2014   9/812014    10/31/14    0    0    0
RACETRACK SUB 1703   RACETRACK SUB 1703 WUI       118960    0      913/14    08/11/14    09/03/14     9/3/2014    9/1112014   09/03/14    0    0    0
RACETRACK SUB 1704   RACETRACK SUB 1704 A-LiDAR   119362    47    10131/14   08/12/14    10/31/14    10/31/2014 9112/2014     10/31/14    0    0    0
RACETRACK SUB 1704   RACETRACK SUB 1704 GEMA      117551    67    8/26/14    08/15/14    09/05114     9/512014    9115/2014   11/03114    1    1    1
RADUM 1101           RADUM 1101 GEMA              117284    13     815/14    08/15114    08105/14     8/512014    9115/2014   08105/14    0    0    0
RADUM 1102           RADUM 1102 WUI               118434    0      911/14    08/07114    09101/14     9/1/2014    917/2014    09/01/14    0    0    0
RADUM 1105           RADUM 1105 GEMA              117283    27     8/9114    08/15/14    09/15/14    9/1812014    9115/2014   10/21/14    10   10   10
RAINBOW SUB 1105     RAINBOW SUB 1105 WUI         118236    0     8125/14    08/08/14    08/25/14    8/25/2014    9/8/2014    08125/14    0    0    0
RAINBOW SUB 1106     RAINBOW SUB 1106 GEMA        117616    2     7/13/14    07/13/14    07/14/14    7/1412014    8/13/2014   07/24/14    2    2    2
RAINBOW SUB 1106     RAINBOW SUB 1106 WUI         118237    4     7/28/14    08/07/14    07/28114    7/2812014    917/2014    07/28/14    0    0    0
RALSTON 1101         RALSTON 1101 WUI             118665    0      8/5/14    08/07/14    08105/14     8/5/2014    917/2014    08/05/14    0    0    0
RALSTON 1102         RALSTON 1102WUI              118666    0      815/14    08/07/14    08/05/14     8/5/2014    917/2014    08/05/14    0    0    0
RAWSON 1103          RAWSON 1103WUI               118588           9/8114    08107114    09108/14     91812014    917/2014    09108/14    0    0    0
RED BLUFF 1101       RED BLUFF 1101 AERIAL        117707    103    8/9/14    07/15/14    09/09/14     91912014    8/1512014   10/27/14    2    2    2
RED BLUFF 1101       RED BLUFF 1101 WUI           118590    0     8/19/14    08/07/14    09109/14     9/9/2014    917/2014    11/18/14    2    2    2
RED BLUFF 1103       RED BLUFF 1103 WUI           118591     1     919/14    08/07/14    09/09/14     9/9/2014    917/2014    09/09/14    0    0    0
RED BLUFF 1104       RED BLUFF 1104 WUI           118592    6     8/19/14    07/07/14    09109/14     9/9/2014    917/2014    10/20/14
RED BLUFF 1105       RED BLUFF 1105 WUI           118593    0     8/19/14    08/07114    09/06114    1012/2014    917/2014    10127114    10   10   10
REDBUD 1102          REDBUD 1102 WUI              118294    5     9/15/14    08/07/14    09/26/14    9/26/2014    9/7/2014    09/26/14    0    0    0
REDWOOD CITY 1103    REDWOOD CITY 1103 WUI        118667    0     8/26/14    08107114    08126114    8/2612014    917/2014    08/26114    0    0    0
REEDLEY 1110         REEDLEY 1110 WUI             118238    0     8/11/14    08/07/14    08/1 1/14   8/11/2014    917/2014    08/11/14    0    0    0
REEDLEY 1112         REEDLEY 1112 WUI             118240    4      817/14    08/07/14    08/07/14     817/2014    917/2014    08/07/14    0    0    0
RENFRO 2101          RENFRO 2101 WUI              118331    5      912/14    08/07114    09/12/14    9/12/2014    917/2014    09112/14    0    0    0
RENFRO 2103          RENFRO 2103 GEMA             117239    39     912/14    08/15/14    09112/14    9/1612014    9115/2014   10/13/14    2    2    1
RENFRO 2103          RENFRO 2103 WUI              118333    0      912/14    08/07/14    09/12/14    9/12/2014    917/2014    09/12/14    0    0    0
RESEARCH SUB 2102    RESEARCH SUB 2102 WUI        11B180    0      9/1 /14   08/07114    09101/14     9/112014    917/2014    09/01 114   0    0    0
RICHMOND1 127        RICHMOND 1127WUI             117990    0      9/1 /14   08/01 /14   09/01/14     9/1/2014    9/1/2014    09/01/14    0    0    0
RICHMOND1 129        RICHMOND 1129WUI             117991    0     7/18/14    08/01/14    07/23/14    7/23/2014    9/1/2014    07/23/14    0    0    0
RINCON 1101          RINCON 1101 AERIAL           117295    56    8/21/14    08/15/14    09/12/14    9/12/2014    9/15/2014   09/12/14    0    0    0
RINCON 1103          RINCON 1103 GEMA             11 7298   70    8/13/14    08115/14    09129114    9/2612014    9/1512014   10/27114    18   18   18
RINCON 1103          RINCON 1103 WUI              118895    0      914/14    08/11/14    09/04114    9/412014     9111/2014   09/04/14    0    0    0
RINCON 1104          RINCON 1104 GEMA             117296    15     814/14    08/15/14    08/04/14    8/4/2014     9/15/2014   08/04/14    0    0    0
RINCON 1104          RINCON 1104 WUI              118896    0      914114    08/11/14    09/04/14    9/4/2014     9/11/2014   09/04/14    0    0    0
RIO BRAVO 1103       RIO BRAVO 1103WUI            118334    0      912114    08107/14    09/12/14    9112/2014    917/2014    09/12/14    0    0    0




                                                                                                                                                         PGE-CPUC_00011498
                                        Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 30 of 40




RIO DELL 1101             RIO DELL 1101 WUI               118306    2    9/15/14    08/07/14    09/15/14   9/30/2014    917/2014    10/13/14
RIO DELL 1102             RIO DELL 1102CEMA               117796   94    8/11/14    07/15/14    09/17/14   10/2/2014    8/15/2014   10/27/14   4    4    4
RIO DELL 1102             RIO DELL 1102WUI                118296   0     8/27/14    08/07/14    08/27/14   8/27/2014    917/2014    08/27/14   0    0    0
RISING RIVER 1101         RISING RIVER 1101 AERIAL        117421   82    8/22/14    08/15/14    09/13/14   9/14/2014    9/15/2014   12/09/14   24   25   24
RIVERBANK 1711            RIVERBANK 1711 WUI              118961         7/28/14    08/11/14    07/28/14   7/28/2014    9/11/2014   07/28/14   0    0    0
RIVERBANK 1715            RIVERBANK 1715 AERIAL           117532   108    8/6/14    08/15/14    08/06/14   8/6/2014     9/15/2014   08/06/14   0    0    0
ROB ROY2104               ROB ROY 2104 WUI                118042    8    9/15/14    08/07/14    09/15/14   9/15/2014    917/2014    09/15/14   0    0    0
ROB ROY 2105              ROB ROY 2105 CEMA               117579   54    8/25/14    08/15/14    09/05/14   10/1/2014    9/15/2014   10/13/14   4    4    4
ROB ROY 2105              ROB ROY 2105WUI                 118043   3     9/15/14    08/07/14    09/15/14   11/25/2014   917/2014    11/25/14   1    1    1
ROCKLIN 1102              ROCKLIN 1102WUI                 118845    0    9/15/14    08/11/14    09/15/14   9/15/2014    9/11/2014   09/15/14   0    0    0
ROSEDALE SUB 2102         ROSEDALE SUB 2102 WUI           118335    1     9/2/14    08/07/14    09/12/14   9/12/2014    917/2014    09/12/14   0    0    0
ROSSMOOR 1101             ROSSMOOR 1101 WUI               118181    2     9/5/14    08/07/14    09/05/14    9/8/2014    917/2014    09/20/14   4    4    4
ROSSMOOR 1104             ROSSMOOR 1104 WUI               118183    2     9/8/14    08/07/14    09/14/14   9/1412014    917/2014    11/25/14   4    4    4
ROSSMOOR 1105             ROSSMOOR 1105 WUI               118184    0    8/29/14    08/07/14    09/08/14    9/8/2014    917/2014    09/08/14   0    0    0
ROSSMOOR 1106             ROSSMOOR 1106 WUI               118186    0    8/29/14    08/07/14    09/08/14    9/8/2014    917/2014    09/08/14   0    0    0
ROSSMOOR 1108             ROSSMOOR 1108 CEMA              117211   33     9/4114    08115114    09104/14   9/2412014    9115/2014   12/09/14   2    2
ROSSMOOR 1108             ROSSMOOR 1108 WUI               118187    4     9/1 /14   08/07/14    09/15/14   10127/2014   9/7/2014    10127114   0    0    0
ROUGH AND READY ISLA 1102 ROUGH AND READY ISAL 1102 WUI   118929    1     919114    08/11/14    09/09/14    9/912014    911112014   09/09/14   0    0    0
RUCKER 0401               RUCKER 0401 CEMA                117492    0     911/14    08/15/14    09/01/14    9/1/2014    9/15/2014   09/01/14   0    0    0
SALMON CREEK 1101         SALMON CREEK 1101 CEMA          117305   64     914/14    08/15/14    09/24/14   9/29/2014    9/1512014   10/13/14   3    3    3
SALT SPRINGS 2101         SALT SPRINGS 2101 CEMA          117773   31    7/22/14    07/15/14    09/04/14   10/1/2014    8/15/2014   11/13/14   31   31   31
SALT SPRINGS 2102         SALT SPRINGS 2102 CEMA          117774   72    8/19/14    07/15114    09/25114   9/2/2014     8/1512014   11111/14   95   95   95
SALT SPRINGS 2102         SALT SPRINGS 2102 HYP           119339    5    10130114   08112/14    10130114   10/30/2014 9/12/2014     10130/14   0    0    0
SAN ARDO 1101             SAN ARDO 1101 WUI               118044   0     9/15/14    08/07/14    09/15/14   9/15/2014    917/2014    09/15/14   0    0    0
SAN ARDO 1102             SAN ARDO 1102 WUI               118045    1    9/15/14    08/07/14    09/15/14   9/15/2014    917/2014    09/15/14   0    0    0
SAN CARLOS 1103           SAN CARLOS 1103 WUI             118668    0    9/16114    08/07/14    09116/14   9/16/2014    9/7/2014    09/16/14   0    0    0
SAND CREEK 1103           SAND CREEK 1103 CEMA            117613   111   6/25/14    07/13/14    07/25/14   7/22/2014    8/13/2014   11/25/14   88   88   88
SAN JOSE SUB B 1114       SAN JOSE SUB B 1114 CEMA        117763    1    7/22/14    07/15/14    07/22/14   7/22/2014    8/15/2014   07/22/14   0    0    0
SAN JOSE SUB B 1115       SAN JOSE SUB B 1115 CEMA        117764    1    7/22/14    07/15/14    07/22/14   7/22/2014    8/15/2014   07/22/14   0    0    0
SAN JOSE SUB B 1116       SAN JOSE SUB B 1116 CEMA        117765    7    7/22/14    07/15/14    07/22/14   7/22/2014    8/15/2014   07/22/14   0    0    0
SAN JOSE SUB B 1117       SAN JOSE SUB B 1117 CEMA        117766   4     7/22/14    07/15/14    07/22/14   7/22/2014    8/15/2014   07/22/14   0    0    0
SAN LEANDRO 1107          SAN RAMON 2107 WUI              118441    5     9/1/14    08/07/14    09/01/14   9/1/2014     917/2014    09/01/14   0    0    0
SAN LEANDRO 1109          SAN LEANDRO 1109 WUI            117992   0     7/18/14    08/01/14    07131/14   7131/2014    9/1/2014    09/27/14   3    3    3
SAN LEANDRO 1114          SAN LEANDRO 1114 WUI            117997   0     8/25/14    08/01 /14   09/02/14   9/2/2014     9/1/2014    10/27/14   2    2    2
SAN LEANDRO 1114          SAN LEANDRO 1114 WUI            118435    0     9/1/14    08/07/14    09/01/14   9/1/2014     917/2014    09/01/14   0    0    0
SAN LUIS OBISPO 1101      SAN LUI OBISPO 1101 WUI         118380   55    9/12/14    08/07/14    09/12/14   9/12/2014    917/2014    09/12/14   0    0    0
SAN LUIS OBISPO 1102      SAN LUIS OBISPO 1102 WUI        118381         9/12/14    08/07/14    09/12/14   9/12/2014    917/2014    09/12/14   0    0    0




                                                                                                                                                              PGE-CPUC_00011499
                                    Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 31 of 40




SAN LUIS OBISPO 1104   SAN LUIS OBISPO 1104 CEMA    117736   66    8/13/14   07/15/14   08/13/14   8/13/2014   8115/2014   08/13/14   0    0    0
SAN LUIS OBISPO 1104   SAN LUIS OBISPO 1104 WUI     118382   4     9/12/14   08/07/14   09112/14   9/12/2014   917/2014    09/12/14   0    0    0
SAN LUIS OBISPO 1107   SAN LUIS OBISPO 1107 CEMA    117583   94    918/14    08115/14   09/09/14   919/2014    911512014   11/10/14   7    7    7
SAN LUIS OBISPO 1107   SAN LUIS OBISPO 1107 WUI     118383   2     9/15/14   08107/14   09122/14   9/22/2014   917/2014    11/10/14   2    2    2
SAN LUIS OBISPO 1108   SAN LUIS OBISPO 1108 WUI     118384   3     9/12/14   08/07/14   09/12/14   9/12/2014   917/2014    09/12/14   0    0    0
SAN MATEO 2101         SAN MATEO 2101 WUI           118669   0     9/15/14   08/07/14   09/15/14   9/15/2014   917/2014    09/15/14   0    0    0
SAN MIGUEL 1104        SAN MIQUEL 1104 CEMA         117725   203   811/14    07/15/14   08/18114   8/1812014   8/15/2014   08/22/14   10   10   10
SAN MIGUEL 1105        SAN MIGUEL 1105 WUI          118385   0     9/12/14   08/07/14   09/12/14   9/12/2014   9/7/2014    09/12/14   0    0    0
SAN MIGUEL 1106        SAN MIQUEL 1106 CEMA         117723   102   7/28/14   07/15/14   08108/14   8/4/2014    8/15/2014   11/10/14   1    1    1
SAN RAFAEL 1101        SAN RAFAEL 1101 WUI          118516   0     9/15/14   08/07/14   09/15/14   9/1512014   917/2014    09/15/14   0    0    0
SAN RAFAEL 1102        SAN RAFAEL 1102 WUI          118517         9/15/14   08/07/14   09/15/14   9/15/2014   917/2014    09/15/14   0    0    0
SAN RAFAEL 1104        SAN RAFAEL 1104 WUI          118520         9/15/14   08/07/14   09115/14   9/1512014   917/2014    09/15/14   0    0    0
SAN RAFAEL 1105        SAN RAFAEL 1105 WUI          118521   0     9/15/14   08/07/14   09/15/14   9/1512014   917/2014    09/15/14   0    0    0
SAN RAFAEL 1106        SAN RAFAEL 1106 WUI          118522   0     9/15/14   08/07/14   09/15/14   9/1512014   917/2014    09/15/14   0    0    0
SAN RAFAEL 1107        SAN RAFAEL 1107 WUI          118523         9/15/14   08/07/14   09/15/14   9/15/2014   917/2014    09/15/14   0    0    0
SAN RAFAEL 1108        SAN RAFAEL 1108 CEMA         117288   108   8/20/14   08/15114   09110/14   9/1012014   9115/2014   11/11/14   18   18   18
SAN RAFAEL 1108        SAN RAFAEL 1108 WUI          118524         9/2/14    08/07/14   09/12/14   9/12/2014   9/7/2014    09/12/14   0    0    0
SAN RAFAEL 1109        SAN RAFAEL 1109WUI           118525   4     9/15/14   08/07/14   09/15/14   9/15/2014   917/2014    09/15/14   0    0    0
SAN RAMON 2101         SAN RAMON 2101 WUI           118436   0     9/1/14    08/07/14   09/01/14   9/1/2014    917/2014    09/01/14   0    0    0
SAN RAMON 2102         SAN RAMON 2102 WUI           118437   0     9/1 /14   08/07/14   09101/14   9/1/2014    917/2014    09/01/14   0    0    0
SAN RAMON 2103         SAN RAMON 2103 WUI           118438         9/1/14    08/07114   09101/14   911/2014    917/2014    09/01/14   0    0    0
SAN RAMON 2104         SAN RAMON 2104 WUI           118439   0     911/14    08/07/14   09/01/14   9/1/2014    917/2014    09/01/14   0    0    0
SAN RAMON 2105         SAN RAMON 2105 CEMA          117742    5    8/19/14   07/15/14   08119/14   8/1912014   8/15/2014   08/19114   0    0    0
SAN RAMON 2106         SAN RAMON 2106 WUI           118440   0     911/14    08/07/14   09/01/14   9/1/2014    917/2014    09/01/14   0    0    0
SAN RAMON 2108         SAN RAMON 2108 WUI           118442    1    911/14    08/07/14   09/01/14   9/1/2014    917/2014    09/01/14   0    0    0
SAN RAMON 2110         SAN RAMON 2110 WUI           118443   0     911/14    08/07/14   09/01/14   9/1/2014    917/2014    09/01/14   0    0    0
SAN RAMON2114          SAN RAMON 2114 WUI           118444   0     911/14    08/07/14   09/01/14   9/1/2014    917/2014    09/01/14   0    0    0
SAN RAMON21 17         SAN RAMON 2117 WUI           118445   0     8/28/14   08/07/14   08/28/14   8/28/2014   917/2014    08/28/14   0    0    0
SANRAMON2118           SAN RAMON 2118 CEMA          117278    2    8/19/14   08/15/14   08/19114   8/1912014   9115/2014   08/19/14   o    0    0
SAN RAMON 2118         SAN RAMON2118 WUI            118446    1    8/19/14   08/07/14   08/19/14   8/19/2014   917/2014    08/19/14   0    0    0
SANRAMON2119           SAN RAMON 2119WUI            118447   0     8/18/14   08/07/14   08/18/14   8/18/2014   917/2014    08/18/14   0    0    0
SANTA MARIA 1108       SANTA MARIA 1108 WUI         118386   0     9/12/14   08/07/14   09/12/14   9/12/2014   917/2014    09/12/14   o    0    0
SANTA MARIA 1112       SANTA MARIA 1112WUI          118387   0     9/12/14   08107114   09/12/14   9/12/2014   9/712014    09/12/14   0    0    0
SANTA NELLA 1101       SANTA NELLA 1101 AERIAL      117557   52    8/18/14   08/15/14   09/03/14   9/3/2014    9115/2014   09/03/14   0    0    0
SANTA NELLA 1101       SANTA NELLA 1101 WUI         118962   0     7/30/14   08/11/14   07/30/14   7/30/2014   9/11/2014   07/30/14   0    0    0
SANTA NELLA 1102       SANTA NELLA 1102AERIAL       117560   138   8/18/14   08/15/14   09/15/14   9/15/2014   9/15/2014   09/15/14   0    0    0
SANTA ROSA A 1102      SANTA ROSA A 1102WUI         118897   0     914/14    08/11/14   09/04/14   9/4/2014    9111/2014   09/04/14   0    0    0




                                                                                                                                                     PGE-CPUC_00011500
                                     Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 32 of 40




SANTA ROSA A 1107      SANTA ROSA A 1107WUI          118898    0     914114    08/11/14    09/04/14    9/4/2014    9111/2014   09/04/14   0     0     0
SANTA ROSA A 1108      SANTA ROSA A 1108WUI          118899          914/14    08/11/14    09/04/14    9/412014    9/11/2014   09/04/14   0     0     0
SANTA ROSA A 1110      SANTA ROSA A 1110 WUI         118900    0     914114    08/11/14    09/04/14    9/4/2014    9111/2014   09/04/14   0     0     0
SANTA ROSA A 1111      SANTA ROSA A 1111 WUI         118901    1     914/14    08/11/14    09/04/14    9/4/2014    9/11/2014   09/04/14   0     0     0
SANTA ROSA B 0411      SANTAROSAB0411 CEMA           117200    0     9/4/14    08/15/14    09/04/14    9/4/2014    9/15/2014   09/04/14   0     0     0
SANTA YNEZ 1101        SANTA YNEZ 1101 CEMA          119661   88    9/11/14    09/15/14    09/15/14   9/16/2014 10/15/2014     11/10/14   38    38    38
SANTA YNEZ 1102        SANTA YNEZ 1102 WUI           118388    2    9/12/14    08/07/14    09/12/14   9/12/2014    917/2014    09/12/14   0     0     0
SARANAP 0401           SARANAP 0401 WUI              118188    0     911/14    08/07/14    09/01/14    9/1/2014    9/7/2014    09/01/14   0     0     0
SARATOGA 1105          SARATOGA 1105WUI              118066    1    8/18/14    08/07/14    08125/14   9/30/2014    917/2014    10/21/14    1    1     1
SARATOGA 1106          SARATOGA 1106 CEMA            117194   41     8/8/14    08/15/14    08/25/14   9/17/2014    9/15/2014   10/27/14   45    45    45
SARATOGA 1107          SARATOGA 1107WUI              118068    0    8/22/14    08/07/14    08/25/14   10/21/2014   917/2014    10/21/14   3     3     3
SARATOGA 1115          SARATOGA 1115WUI              118069         7/22/14    08/07/14    07/22/14   10/2/2014    917/2014    10/21/14   3     3     3
SAUSALITO 1101         SAUSALITO 1101 WUI            118526    0    9/15/14    08/07/14    09/15/14   9/15/2014    917/2014    09/15/14   0     0     0
SAUSALITO 1102         SAUSALITO 11 02 WUI           118527   0     9/15/14    08/07/14    09/15/14   9/15/2014    917/2014    09/15/14   0     0     0
SEACLIFF 0401          SEACLIFF 0401 CEMA            117570   12    8/13/14    08/15/14    09/15/14   9/24/2014    9/15/2014   10/27/14   4     4     4
SEACLI FF 0401         SEACLIFF 0401 WUI             118046    0    9/15/14    08/07/14    09/15/14   9/15/2014    917/2014    09/15/14   0     0     0
SHADY GLEN 1101        SHADY GLEN 1101 CEMA          117928   61    7/21/14    07/01/14    07/30114   7/30/2014    8/1/2014    11/25/14   88    88    88
SHADY GLEN 1101        SHADY GLEN 1101 WUI           118846    1    8/20/14    08/11/14    08/20/14   8/20/2014    9/11/2014   08/20/14   0     0     0
SHADY GLEN 1102        SHADY GLEN 1102 CEMA          117933   19    9/15/14    07/02/14    09/15/14   9/23/2014    8/2/2014    12/11/14   6     6     6
SHADY GLEN 1102        SHADY GLEN 1102 HYP           119328   46    10131/14   08/12/14    10/31/14   10/31/2014 9/12/2014     10/31/14   0     0     0
SHADY GLEN 1102        SHADY GLEN 1102WUI            118847    0    8/20/14    08/11/14    08/20/14   8/20/2014    9/11/2014   08/20/14   o     o     o
SHINGLE SPRINGS 1103   SHINGLE SPRINGS 1103 CEMA     117458   55     718/14    08/15/14    08/05114    8/5/2014    9/1512014   12/11/14   17    17    12
SHINGLE SPRINGS 1104   SHINGLE SPRINGS 1104 CEMA     117462   161   7/18/14    08/15/14    08/05/14    8/5/2014    9/15/2014   12/11/14   125   125   96
SHINGLE SPRINGS 1104   SHINGLE SPRINGS 1104 HYP      119329   61    10131/14   08/1 2/14   10/31/14   10/31/2014 9/12/2014     10/31/14   0     0     o
SHINGLE SPRINGS 2105   SHINGLE SPRINGS 2105 CEMA     117461   43     9/1/14    08/15/14    09/01/14   9/1/2014     9/15/2014   09/01/14   0     0     0
SHINGLE SPRINGS 2105   SHINGLE SPRINGS 2105 WUI      118848    0    8/20/14    08/11/14    08/20/14   8120/2014    9/1112014   08/20114   0     0     0
SHINGLE SPRINGS 2106   SHINGLE SPRINGS 2106 AERIAL   117471   428   8/15/14    08/15114    09112/14   9/12/2014    9115/2014   12/01/14   4     4     4
SHINGLE SPRINGS 2106   SHINGLE SPRINGS 2110 HYP      119221   69    10/31/14   08/11114    10131/14   10/31/2014 9/11/2014     10131/14   o     o     o
SHINGLE SPRINGS 2109   SHINGLE SPRINGS 2109 HYP      119183   220   10/31/14   08/11/14    10/31/14   10/31/2014 9/11/2014     10/31/14   0     0     0
SILVERADO 2103         SILVERADO 2103 CEMA           117652   169    8/6114    07113114    09/12/14   9/12/2014    8113/2014   10115114   30    30    30
SILVERADO 2103         SILVERADO 2103 WUI            118528    7    9/15/14    08/07/14    09/15/14   9/15/2014    917/2014    09/15/14   0     0     0
SILVERADO 2104         SILVERADO 2104 CEMA           117294   150   7/28/14    08/15/14    09112/14   9/22/2014    9115/2014   10131114   68    68    68
SILVERADO 2104         SILVERADO 2104 WUI            118529    1    9/15/14    08/07/14    09/15114   9/15/2014    9/712014    09/15/14   D     D     0
SILVERADO 2105         SILVERADO 2105 WUI            118530    2    9/15114    08107/14    09/15114   9115/2014    917/2014    09/15114   0     0     0
SISQUOC 1101           SISQUOC 1101 WUI              118389    9    9/12/14    08/07114    09112/14   9/1212014    917/2014    09/12/14   o     o     0
SISQUOC 1102           SISQUOC 1102 CEMA             117265   166   9/15/14    08/15/14    09115/14   9/15/2014    9115/2014   09/15/14   0     0     0
SISQUOC 1102           SISQUOC 1102WUI               118300         9112/14    08/07/14    09/12/14   9/1212014    917/2014    09/12/14   o     0     0




                                                                                                                                                           PGE-CPUC_00011501
                                  Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 33 of 40




SISQUOC 1103         SISQUOG 1103WUI                118391   0    9/12/14    08/07/14    09/12/14    9/12/2014    917/2014    09/12/14    0    0      0
SMARTVILLE 1101      SMARTVILLE 1101 AERIAL         117759   95   8/29/14    07/15/14    09/08/14    9/8/2014     8/15/2014   12/01/14
SNEATH LANE 1106     SNEATH LANE 1106 WUI           118672        9/15/14    08/07/14    09/15/14    9/15/2014    917/2014    09/15/14    0    0      0
SNEATH LANE 1107     SNEATH LANE 1107 WUI           118675        8/26/14    08/07/14    08/26/14    8/26/2014    917/2014    08/26/14    0    0      0
SOBRANTE 1101        SOBRANTE 1101 WUI              118189         9/1/14    08/07/14    09/04/14    9/4/2014     917/2014    09/04/14    D    0      0
SOBRANTE 1102        SOBRANTE 1102CEMA              117197   39    9/2/14    08/15/14    09/14/14    9/14/2014    9/15/2014   10/07/14    9    9      9
SOBRANTE 1102        SOBRANTE 1102WUI               118190   1     9/1/14    08/07/14    09/04/14    9/4/2014     917/2014    09/04/14    D    0      0
SOBRANTE 1103        SOBRANTE 1103 GEMA             117215   8     9/2114    08/15/14    09/14/14    9114/2014    9115/2014   10/27/14    3     3     2
SOBRANTE 1103        SOBRANTE 1103WUI               118191   1     9/2/14    08/07/14    09/04/14     9/412014    917/2014    09/04/14    D     0     0
SOLEDAD 1114         SOLEDAD 1114 WUI               118047   0    9/15114    08/07/14    09/15/14    9/15/2014    9/7/2014    09/15114    0     0     0
SOLEDAD 2101         SOLEDAD 2101 WUI               118048   1    9/15/14    08/07/14    09115/14    9/15/2014    917/2014    09/15/14    0    0      0
SONOMA 1102          SONOMA 1102 AERIAL             117303   23   8121/14    08/15/14    09/23114    9/23/2014    9/15/2014   09/23/14    0    0      0
SONOMA1103           SONOMA 1103AERIAL              117302   21   8/21/14    08/15/14    09/23/14    9/23/2014    9/15/2014   09/23/14    0    0      0
SONOMA 1103          SONOMA 1103WUI                 118902   2     9/4/14    08/11/14    09/04/14    9/4/2014     9/11/2014   09/04/14    D    0      0
SONOMA 1104          SONOMA 1104AERIAL              117304   81   8/21/14    08/15/14    09/17/14    9/2612014    9/15/2014   10/06/14    7    7      7
SONOMA1104           SONOMA 1104WUI                 118903   0     914114    08/11/14    09/04/14    9/412014     9/1112014   09/04/14    0    0      0
SONOMA 1105          ALTO 1120CEMA                  117311   27    9/3/14    08/15/14    09/11/14    9/11 /2014   9/15/2014   11/03/14    4    4      4
SONOMA 1105          SONOMA 1105 AERIAL             117308   92   8/21/14    08/15/14    09/17/14    9/26/2014    9/15/2014   10/13/14    2    2      2
SONOMA 1106          SONOMA 1106 AERIAL             117301   12   8/22/14    08/15/14    09/23/14    9/23/2014    9/15/2014   09/23/14    0    0      0
SONOMA1106           SONOMA 1106WUI                 118904   0     9/4/14    08/11/14    09/04/14    914/2014     9/11/2014   09/04/14    0    0      0
SONOMA 1107          SONOMA 1107 AERIAL             117306   73   8/22/14    08/15/14    09117/14    10/27/2014 9/15/2014     10/27/14    D    0      0
SONOMA1107           SONOMA 1107WUI                 118905   0     914/14    08/11/14    09/04/14     9/4/2014    9/11/2014   09/04/14    0     0     0
SOQUEL0401           SOQUEL 0401 GEMA               117565   39   8/13/14    08/15/14    08/13/14    8/13/2014    9/15/2014   08/13/14    0    0      0
SOQUEL0402           SOQUEL 0402 GEMA               117573   10   8/12/14    08/1 5/14   08/12/14    8/12/2014    9/15/2014   08/12/14    0    0      0
SPANISH CREEK 4401   SPANISH CREEK 4401 AERIAL      117445   12   8/20/14    08/15/14    09/27/14    9/2/2014     9/15/2014   10/07/14    3    3      3
SPENCE 1123          SPENCE 1123 CEMA               117571   54   7/31/14    08/15/14    08/08/14    9/18/2014    9/15/2014   10/13/14    1     1
SPRING GAP 1701      SPRING GAP 1701 AERIAL         117539   56   8/20/14    08/15/14    09/16/14    10/1/2014    9/15/2014   10/28/14   59    59    59
SPRING GAP 1701      SPRING GAP 1701 OTHER-2 CEMA   117540   0     9/8/14    08/15/14    09/08/14    9/8/2014     9/15/2014   09/08/14    o    o     o
STAFFORD 1101        STAFFORD 1101 WUI              118531   1    9/15/14    08/07114    09115/14    9/15/2014    917/2014    09/15/14    0    0      0
STAFFORD 1102        STAFFORD 1102AERIAL            117292   5    8/22/14    08/15/14    09/12/14    9/12/2014    9/15/2014   09/12/14    0    0      0
STAFFORD 1102        STAFFORD 1102WUI               118532   1    9/15/14    08/07/14    09/15/14    9/15/2014    917/2014    09/15/14    0    0      0
STAGG2105            STAGG 2105 WU I                118930   o    8/11/14    08/11/14    08/11/14    8/11/2014    9/11/2014   08/11/14    o    0      0
STANISLAUS 1701      STANISLAUS 1701 HYP            119201   59   10/1/14    08111/14    10127114    10121/2014 9/11/2014     11103114    5    5      5
STANISLAUS 1702 B    STANISLAUS 1702 HYP            119202   96   10/31/14   08/11114    10/3 1/14   10/31/2014 9/11/2014     10/31/14    o    0      0
STELLING 1104        STELLING 1104 WUI              118070   0    7/22/14    08/07/14    07/22/14    7/22/2014    917/2014    07/22/14    o    0      0
STELLING 1109        STELLING 1109 WUI              118071        7/22/14    08/07/14    07/22/14    7/22/2014    917/2014    07/22/14    0    0      0
STELLING 1110        STELLING 1110 CEMA             117712   82    7/1 /14   07/15/14    08/30/14    8/29/2014    8/15/2014   10/27/14   297   297   297




                                                                                                                                                           PGE-CPUC_00011502
                                       Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 34 of 40




STELLING 1110             STELLING1110WUI                  118072         8/21/14    08/07/14    08/25/14    9/18/2014    917/2014    11/10/14   2    2    2
STELLING 1111             STELLING 1111 WUI                118073   0     8/21/14    08/07/14    08/25/14    10/2/2014    917/2014    11/10/14   8    8    8
STILLWATER STATION 1101   STILLWATER STATION 1101 WUI      118595   0      9/9/14    08/05/14    09/09/14     9/9/2014    917/2014    09/09/14   0    0    0
STOCKTON STATION A 1107   STACKTON STATION A 1107 WUI      118931   0     8/11/14    08/11/14    08/1 1/14   8/11 /2014   9/11/2014   08/11/14   0    0    0
STONE 1109                STONE 1109 CEMA                  117767   12     8/6/14    07/15/14    08/06/14     8/6/2014    8/15/2014   08/06/14   0    0    0
STONE1110                 STONE 11 10 CEMA                 117508   34    7/22/14    08/15/14    07/22/14    7/22/2014    9/15/2014   07/22/14   0    0    0
STONE CORRAL 1108         STONE CORRAL 1108 WUI            118241   1     8/25/14    08/07/14    08/25/14    8/25/2014    917/2014    08/25/14   0    0    0
STOREY 1104               STOREY 1104 WUI                  118963   1     8/26/14    08/11/14    08/26/14    8/26/2014    9/11/2014   08/26/14   0    0    0
STOREY 1105               STOREY 1105 WUI                  118964   0     8/26/14    08/11/14    08/26/14    8/26/2014    9/11/2014   08/26/14   0    0    0
STOREY 1106               STOREY 1106 WUI                  118965   0     8/26/14    08/11/14    08/26/14    8/26/2014    9/11/2014   08/26/14   0    0    0
STOREY 1107               STOREY 1107 WUI                  118967   1     8/26/14    08/11/14    08/26/14    8/26/2014    9/11/2014   08/26/14   0    0    0
STOREY 1108               STOREY 1108 WUI                  118968   4     8/26/14    08/11/14    08/26/14    8/26/2014    9/11/2014   08/26/14   0    0    0
STOREY 1109               STOREY 1109 A-LiDAR              119085   190   10/31/14   08/08/14    10/31/14    10/31/2014   9/8/2014    10/31/14   0    0    0
STOREY 1109               STOREY 1109 WUI                  118969   0      9/4/14    08/11/14    09/04/14     9/4/2014    9/11/2014   09/04/14   0    0    0
SUBSTATION D 1112         OAKLAND D 1112 WUI               118987          8/8/14    08/11/14    08/08/14     8/8/2014    9/11/2014   08/08/14   0    0    0
SUBSTATION D 1112         SUBSTATION D 1112WUI             117900   0      7/1/14    08/01/14    09/14/14    9/14/2014    9/1/2014    09/27/14
SUBSTATION F 0402         BERKLEY F1103 WUI                118981    1     9/1 /14   08/14/14    09/15/14    9/15/2014    9114/2014   09/15/14   0    0    0
SUBSTATION G 1103         EL CERRITO G 1103 WUI            118982   0      9/1/14    08/14/14    09/15/14    9/15/2014    9/14/2014   09/15/14   0    0    0
SUBSTATION G 1105         EL CERRITO G 1105 WUI            118983   0      8/8/14    08/11/14    08/08/14     8/8/2014    9111/2014   11/03/14   1    1    1
SUBSTATION G 1109         EL CERRITO G 1109 WUI            118984   0      8/8/14    08/14/14    08/08/14     8/8/2014    9/14/2014   08/08/14   0    0    0
SUBSTATION G 1112         EL CERRITO G 1112 WUI            118985         7/11 /14   08/14/14    09/08/14    9/15/2014    9/1412014   09/15/14   0    0    0
SUBSTATION H 1105         SUBSTATION H 1105WUI             118671   0     9/15/14    08/07/14    09/15114    9/15/2014    917/2014    09/15/14   0    0    0
SUBSTATION J 1102         OAKLAND J 1102 WUI               118988   0     7/14/14    08/11/14    07/14/14    7/14/2014    9/11/2014   07/14/14   0    0    0
SUBSTATIONJ 1102          SUBSTATIONJ 11029001 WUl9001     117838   0     6/25/14    09/30/14    07/14/14    7/14/2014 10/30/2014     07/14/14   2    2    0
SUBSTATION J 1105         OAKLAND J 1105 WUI               118989   0     8/18/14    08/11/14    08/18/14    8/18/2014    9/11/2014   08/18/14   0    0    0
SUBSTATIONJ 1105          SUBSTATIONJ 11IBWUI              117982   0     7/18/14    08/01 114   07/23/14    7/23/2014    9/1/2014    07/31/14   0    0    0
SUBSTATION J 1108         SUBSTATIONJ 1108CEMA             117216   6      8/8/14    08/15/14    08/08/14     8/8/2014    9/15/2014   08/08/14   0    0    0
SUBSTATIONJ 1113          SUBSTATION J 1113 GEMA           117220   0      8/4/14    08/15/14    08/04/14     8/4/2014    9115/2014   08/04/14   0    0    0
SUBSTATION K 1102         OAKLAND K 1102 WUI               118990    1    8/18/14    08/11/14    08/18/14    8/18/2014    9/1112014   08/18/14   0    0    0
SUBSTATION K 1102         SUBSTATION K 1102 8502 WUl8502   117719   23    9/15/14    07/15/14    09/15/14    9/15/2014    8/15/2014   09/15/14   0    0    0
SUBSTATION K 1102         SUBSTATION K 1102WUI             117983         7/21/14    08/01/14    07/23/14    7/23/2014    9/1/2014    07/23/14   0    0    0
SUBSTATION K 1104         OAKLAND K 1104 WUI               118991   0      8/8/14    08/11/14    08/08/14    8/8/2014     9/11/2014   08/08/14   0    0    0
SUBSTATION K 1104         SUBSTATION K 1104 WUI            117985   0     7/14/14    08/01/14    07/14/14    7/14/2014    9/1/2014    07/14/14   0    0    0
SUBSTATION X 1104         OAKLAND X 1104 WUI               118992   1     8/18/14    08/11/14    08/18/14    8/18/2014    9/11/2014   08/18/14   0    0    0
SUBSTATION X 1104         SUBSTATION X 1104 WUI            117986   1      9/1/14    08/01/14    09/14/14    9/14/2014    9/1/2014    10/27/14   31   31   31
SUBSTATION X 1106         OAKLAND X 1106WUI                118993         8/18/14    08/14/14    08/18/14    8/18/2014    9/14/2014   08/18/14   0    0    0
SUBSTATION X 1106         SUBSTATION X 1106 890 WUl890     117856          7/1/14    09/30/14    07/21/14    7/21/2014 10/30/2014     07/21/14   0    0    0




                                                                                                                                                                PGE-CPUC_00011503
                                      Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 35 of 40




SUBSTATION X 1107     OAKLANDX 1107WUI                118994    0    8/18/14    08/11/14    08/18/14    8/18/2014   9/11/2014   08/18/14    0    0    0
SUBSTATION X 1107     SUBSTATION X 1107WUI            117988    0    8/28/14    08/01 /14   08/28/14    8/28/2014   8/1/2014    08/28/14    0    0    0
SUISUN 1101           SUISUN 1101 WUI                 118709    o     9/8/14    08/07/14    09/08/14     9/8/2014   917/2014    09/08/14    0    0    0
SUISUN 1103           SUISUN 1103 WUI                 118710    0     9/8/14    08/07/14    09/08/14     9/8/2014   917/2014    09/08/14    0    0    0
SUISUN 1104           SUISUN 1104 WUI                 118711    0     9/8/14    08/07/14    09/08/14     9/8/2014   917/2014    09/08/14    0    0    0
SUISUN 1109           SUISUN 1109 WUI                 118712    0     9/8/14    08/07/14    09/08/14     9/8/2014   917/2014    09/08/14    0    0    0
SUISUN 1112           SUISUN 1112WUI                  118713    1     9/8/14    08/07/14    09/08/14     9/8/2014   917/2014    09/08/14    0    0    0
SUNOL 1101            SUNOL 1101 GEMA                 117743    75    9/2/14    07/15/14    09/02/14    9/24/2014   8/15/2014   10/21/14    15   15   15
SUNOL 1101            SUNOL 1101 WUI                  118448    10    9/1/14    08/08/14    09/01/14     9/1/2014   9/8/2014    09/01/14    0    0    0
SWIFT2102             SWIFT 2102 CEMA                 117498    7     7/9/14    08/15/14    07/14/14    7/25/2014   9/15/2014   08/22/14    2    2    2
SWIFT2102             SWIFT 2102 WUI                  118773    0     9/1/14    08/11/14    09/01/14     9/1/2014   9/11/2014   09/01/14    0    0    0
SWIFT2107             SWIFT 2107 WUI                  118774    0     9/1/14    08/11/14    09/01/14     9/1/2014   9/11/2014   09/01/14    0    0    0
SWIFT2109             SWIFT 2109 WUI                  118775    0     9/1 /14   08/11/14    09/01/14     9/1/2014   9/11/2014   09/01 /14   0    0    0
SWIFT2110             SWIFT 2110 WUI                  118776    0    8/11/14    08/11/14    08/1 1/14   9/29/2014   9/11/2014   10/11/14    1    1    1
SYCAMORE CREEK 1102   SYCAMORE CREEK 1102WUI          118601    0     9/1/14    08/07/14    09/01/14     9/1/2014   917/2014    09/01/14    0    0    0
SYCAMORE CREEK 1103   SYCAMORE CREEK 1103 WUI         118603    0     911114    08/07/14    09/01/14     9/1/2014   917/2014    09/01/14    0    0    0
SYCAMORE CREEK 1109   SYCAMORE CREEK 1109 GEMA        117439    19   7/25/14    08/15/14    08/26/14    8/19/2014   911512014   11/11/14    7    7    7
SYCAMORE CREEK 1109   SYCAMORE CREEK 1109WUI          118605    2    7/22/14    08/07/14    08/18/14    1011/2014   917/2014    10/04/14    56   56   56
SYCAMORE CREEK 1111   SYCAMORE CREEK 11 11 HYP        119133    78   10/30/14   08/11/14    10/30/14    10/30/2014 9/11/2014    10/30/14    0    0    0
SYCAMORE CREEK 1111   SYCA MORE CREEK 11 11 WUI       118608    2    7/22/14    08/07/14    07/22/14    7/22/2014   917/2014    07/22/14    0    0    0
TAFT1101              TAFT 1101 CEMA                  117627    21    7/1/14    07/13/14    07/03/14     7/3/2014   8/13/2014   07/03/14    0    0    0
TAFT1101              TAFT 1101 WUI                   118336    3    8/12/14    08/07/14    08/12/14    8/12/2014   917/2014    08/12/14    0    0    0
TAFT1102              TAFT 1102WUI                    118337          9/2/14    08/07/14    09/12/14    9/12/2014   917/2014    09/12/14    0    0    0
TAFT1 103             TAFT1103WUI                     118338          9/2/14    08/07/14    09/12/14    9/12/2014   917/2014    09/12/14    0    0    0
TAFT1 106             TAFT 1106WUI                    118339    2     9/2/14    08/07/14    09/12/14    9/12/2014   917/2014    09/12/14    0    0    0
TAFT1 108             TAFT 1108 GEMA                  11 7629   17   7/18/14    07/13/14    07/21/14    7/21/2014   8/13/2014   07/21/14    0    0    0
TAFT1108              TAFT 1108WUI                    118340    0    8/22/14    08/07/14    08/22/14    8/22/2014   917/2014    08/22/14    0    0    0
TASSAJARA 2103        TASSAJARA 2103 WUI              118192    1     9/1/14    08/07/14    09/01/14     9/1/2014   917/2014    09/01/14    0    0    0
TASSAJARA 2104        TASSAJARA 2104 GEMA             117715    14    8/7/14    07/15/14    08/07/14     817/2014   8/15/2014   08/07/14    0    0    0
TASSAJARA 2104        TASSAJARA 2104 WUI              118193    14    9/1 /14   08/07/14    09/01/14     9/1/2014   917/2014    09/01/14    0    0    0
TASSAJARA 2105        TASSAJARA 2105 CEMA             117205    28   8/26/14    08/15/14    08/28/14    10/27/2014 9/15/2014    11/03/14    5    5    5
TASSAJARA 2106        TASSAJARA 2106 WUI              118195          9/1/14    08/07/14    09/01/14    9/1/2014    917/2014    09/01/14    0    0    0
TASSAJARA 2107        TASSAJARA 2107 WUI              118196    1     9/1/14    08/07/14    09/01/14    9/1/2014    9/7/2014    09/01/14    0    0    0
TASSAJARA 2108        TASSAJARA 2108 CEMA             117713    32   8/11/14    07/15/14    08/14/14    8/22/2014   8/15/2014   11/18/14    6    6    6
TASSAJARA 2108        TASSAJARA 2108 WUI              118197    0     9/1/14    08/07/14    09/01/14    9/1/2014    917/2014    09/01/14    0    0    0
TASSAJARA 2109        TASSAJARA 2109 GEMA             117195    3     8/5/14    08/15/14    08/05/14    8/5/2014    9/15/2014   08/05/14    0    0    0
TASSAJARA 2109        TASSAJARA 2109 WUI              118198          9/1 /14   08/07/14    09/01/14     9/1/2014   917/2014    09/01/14    0    0    0




                                                                                                                                                           PGE-CPUC_00011504
                                       Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 36 of 40




TASSAJARA2110         TASSAJARA2110 CEMA               117213     7    911114    08/15/14    09/12/14   10/27/2014 9115/2014     10/30/14   2   2   2
TEJON 1102            TEJON 1102 CEMA                  118790    124   7/31/14   08118/14    09/15/14   9/1612014    9/18/2014   10/13/14   9   9   7
TEMBLOR 2103          TEMBLOR 2103 CEMA                117221    34    8/12/14   08115/14    08112/14   8/12/2014    9/15/2014   08/12/14   0   0   0
TEMPLETON 2108        TEMPLETON 2108 WUI               118392     2    9/12/14   08107/14    09/12/14   9/12/2014    917/2014    09/12/14   0   0   0
TEMPLETON 2109        TEMPLETON 2109-2 CEMA            117258    376   9/15/14   08/15/14    09/15/14   9/15/2014 10/15/2014     09/15/14   0   0   0
TEMPLETON 2109        TEMPLETON 2109 CEMA              117252     2    919/14    08/08/14    09/09/14    919/2014    9115/2014   11/10/14   5   5   5
TEMPLETON 2109        TEMPLETON 2109 W UI              118393     5    9/15/14   08/07/14    09115114   9/1512014    91712014    09/15114   0   0   0
TEMPLETON 2110        TEMPLETON 2110 CEMA              117737    299   9115114   07/15114    09123114   9/23/2014    8/1512014   09123114   0   0   0
TEMPLETON 2110        TEMPLETON 2110 WUI               118394     6    9115/14   08107114    09116114   9117/2014    91712014    10/04114   1   1   1
TEMPLETON 2111        TEMPLETON 2111 WUI               118395     5    9/12/14   08/07/14    09112/14   9/12/2014    91712014    09/12/14   0   0   0
TEMPLETON 2112        TEMPLETON 2112 CEMA              117730    97    8/13/14   07/15114    08113/14   8/1312014    8115/2014   08113/14   0   0   0
TEMPLETON 2112        TEMPLETON 2112 WUI               118396     2    9/12/14   08/07114    09112/14   9112/2014    91712014    09/12/14   0   0   0
TEVIS 2101            TEVIS 2101 WUI                   118341     5    9/2/14    07/31 114   09/12/14   9/12/2014    91712014    09/12/14   0   0   0
TEVIS 2102            TEVIS 2102 WUI                   118342     4    9/2/14    08/07114    09112/14   9/12/2014    91712014    09112/14   0   0   0
TEVIS 2103            TEVIS 2103 WUI                   118343          912/14    08/07114    09/12/14   9/12/2014    91712014    09/12/14   0   0   0
Tevis 2104            TEVIS 2104 WUI                   118344          9/2/14    08/07/14    09/12/14   9/1212014    91712014    09/12/14   0   0   0
Tevis 2105            Tevis 2105 WUI                   118345     0    9/2/14    08/07/14    09/12/14   9/12/2014    9/712014    09/12/14   0   0   0
TIDE WATER 2106       TIDE WATER 2106 CEMA             117716    50    9/15/14   07/15/14    09/16/14   9/16/2014    8/15/2014   09/16/14   0   0   0
TIDE WATER 2106       TIDE WATER 2106 WUI              118203     1    9/2/14    08/07/14    09/04/14   10/27/2014   91712014    10/30/14   3   3   3
TIDE WATER 2109       TIDE WATER 2109 WUI              118204     1    911/14    08/07/14    09/04/14    914/2014    91712014    09/04/14   0   0   0
TIVY VALLEY 1106      TIVY VALLEY 1106 WUI             118242     8    7/28/14   08/07114    07128/14   7/28/2014    91712014    07128/14   0   0   0
TIVY VALLEY 1107      TIVY VALLEY 1107 CEMA            117165    200   7116/14   08/15/14    07/29/14   7/17/2014    9/15/2014   10/01/14   7   7   7
TRACY 1102            TRACY 1102 CEMA                  117775    28    9/5/14    07/15/14    09109/14   11/13/2014 8/15/2014     11/13/14   0   0   0
TRESVIAS 1101         TRES VIAS 1101 WUI               118610    11    811/14    08/07/14    08/01/14   8/1/2014     917/2014    08/01/14   0   0   0
TRIMBLE 1104          TRIMBLE 1104 CEMA                117494    0     7122/14   08/15/14    07/22/14   7/22/2014    9115/2014   07122/14   0   0   0
TRIMBLE 1109          TRIMBLE 1109 CEMA                11 7496   111   7122/14   08/15/14    07122/14   7/22/2014    9/1512014   07122/14   0   0   0
TRINIDAD 1101         TRINIDAD 1101 CEMA               117792    79    9/16/14   07/15114    09120/14   10/6/2014    8/15/2014   11/03/14   1   1   1
TRINIDAD 1101         TRINIDAD 1101 WUI                118297    0     9/12/14   08/07/14    09112/14   9/12/2014    91712014    09/12/14   0   0   0
TRINIDAD 1102         TRINIDAD 1102 CEMA               117790    37    9/8/14    07/15/14    09/08/14   9/8/2014     8/15/2014   09/08/14   0   0   0
TRINIDAD 1102         TRINIDAD 1102 WUI                118298     1    9/8/14    08/07/14    09/08/14   9/8/2014     91712014    09/08/14   0   0   0
TULUCAY 1101          TULUCAY 1101 WUI                 118534          9/15/14   08/07/14    09/15/14   9/15/2014    91712014    09/15/14   0   0   0
TUPMAN 1103           TUPMAN 1103 WUI                  118346          9/2/14    08/07/14    09112/14   9/12/2014    91712014    09/12/14   0   0   0
TYLER1103             TYLER1103WUI                     118613     1    9/9/14    08/07/14    09/09/14    9/9/2014    91712014    09/09/14   D   0   0
TYLER 1105            TYLER1105WUI                     118616     3    9/9/14    08/07/14    09/09114    9/9/2014    91712014    09/09/14   0   0   0
UKIAH 1111            UKIAH 1111 AERIAL                117344    53    9/15/14   08/15/14    09/26/14   10/8/2014    9/15/2014   11/18/14   7   7   7
UKIAH 1111            UKIAH 111 1 WUI                  118299          9/19/14   08/07/14    09/19/14   9/19/2014    91712014    09/19/14   0   0   0
UKIAH 1113
                ---   UKIAH 1113 CEMA                  117347    23    9/15/14   08115/14    09/15114   9115/2014    9/15/2014   09/15/14   0   0   0
                ---




                                                                                                                                                        PGE-CPUC_00011505
                                    Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 37 of 40




UKIAH 1114         UKIAH 1114 AERIAL                 117327    106   8/27/14   08/1 5/14   09/26/14   10/8/2014 9/15/2014       11/18/14   12   12   12
UKIAH 1114         UKIAH 1114 WUI                    118300          9/19/14   08/07/14    09/19/14   9/19/2014    917/2014     09/19/14   0    0    0
UKIAH 1115         UKIAH 1115AERIAL                  117346    42    9/1/14    08/15/14    09/20/14   10/8/2014 9/15/2014       10/10/14   1    1    1
UKIAH 1115         UKIAH 1115WUI                     118301    0     9/19/14   08/07/14    09/19/14   9/19/2014    917/2014     09/19/14   0    0    0
UPPER LAKE 1101    UPPER LAKE 1101 CEMA              117355    82    9/17/14   08/15/14    09/30/14   10/2/2014    9/15/2014    10/27/14   24   24   24
UPPER LAKE 1101    UPPER LAKE 1101 WUI               118302    2     9/15/14   08/07/14    09/15/14   9/15/2014    917/2014     09/15/14   0    0    0
VACA DIXON 1101    VACA DIXON 1101 CEMA              117456    60    9/8/14    08/15/14    09/08/14   9/8/2014     9/15/2014    09/08/14   0    0    0
VACA DIXON 1101    VACA DIXON 1101 WUI               118714    5     9/4/14    08/07/14    09/04/14   9/4/2014     9/7/2014     09/04/14   0    0    0
VACA DIXON 1103    VACA DIXON 1103 WUI               118716    4     8/20/14   08/11/14    08/20/14   8/20/2014    9/11/2014    08/20/14   0    0    0
VACA DIXON 1104    VACA DIXON 1104 WUI               118719    0     9/4/14    08/11/14    09/04/14   9/4/2014     9/11/2014    09/04/14   0    0    0
VACAVILLE 1102     VACAVILLE 1102WUI                 118720     1    9/11/14   08/11/14    09/11/14   9/11/2014    9/11/2014    09/11/14   0    0    0
VACAVILLE 1103     VACAVILLE 1103 WUI                118722    0     9/11/14   08/11/14    09/11/14   9/11 /2014   9/11/2014    09/11/14   0    0    0
VACAVILLE 1104     VACAVILLE 1104 WUI                118725    8     9/11/14   08/11/14    09/11/14   9/11/2014    9/11/2014    09/11/14   0    0    0
VACAVILLE 1108     VACAVILLE 1108 WUI                118724    0     9/15/14   08/11/14    09/15/14   9/15/2014    9/11/2014    09/15/14   0    0    0
VACAVILLE 1109     VACAVILLE 1109WUI                 118726          9/15/14   08/11/14    09/15/14   9/15/2014    9/11/2014    09/15/14   0    0    0
VACAVILLE 1110     VACAVILLE 11 10WUI                118727          9/15/14   08/11/14    09/15/14   9/15/2014    9/11/2014    09/15/14   0    0    0
VACAVILLE 1111     VACAVILLE 11 11 WUI               118728    3     9/11/14   08/11/14    09/11/14   9/11 /2014   9/11/2014    09/11/14   0    0    0
VACAVILLE 1112     VACAVILLE 11 12 CEMA              117751    5     7/11/14   07/15/14    08/07/14   8/20/2014    8/15/2014    11/18/14   4    4    4
VACAVILLE 1112     VACAVILLE 11 12WUI                118729    3     9/15/14   08/07/14    09/15/14   9/15/2014    9/11/2014    09/15/14   0    0    0
VALLEY VIEW 1103   VALLEY VIEW 1103 63042 WUl63042   117837    1     717114    09/30/14    07/21/14   7/21/2014 10/30/2014      07/21/14   0    0    0
VALLEY VIEW 1105   VALLEY VIEW 1105 WUI              118995    0     8/28/14   08/11/14    08/28/14   8/28/2014    9/11/2014    08/28/14   0    0    0
VALLEY VIEW 1100   VALLEY VIEW 1106 P180 WUIP180     117857     1    6/27/14   09/30/14    07/21/14   9/1/2014     10/30/2014   09/01/14   4    0    0
VALLEY VIEW 1100   VALLEY VIEW 1106 R9235 WUIR9235   117858    0     717/14    09/30/14    07/21/14   7/21/2014 10/30/2014      07/21/14   0    0    0
VALLEYVIEW 1100    VALLEY VIEW 1106 W UI             117995          717114    08/01/14    08/20/14   8/11/2014    9/1/2014     08/27/14   4    4    4
VASCO 1101         VASCO 1101 WU I                   118449    0     9/1/14    08/07/14    09/01/14   9/1/2014     917/2014     09/01/14   0    0    0
VASCO 1102         VAS CO 1102 CEMA                  11 7744   91    7/25/14   07/15/14    09/15/14   9/24/2014    8/15/2014    10/27/14   15   15   15
VASCO 1102         VASCO 1102WUI                     118450    0     9/1/14    08/07/14    09/01/14   9/1/2014     917/2014     09/01/14   0    0    0
VASCO 1103         VASCO 1103 CEMA                   117274    34    8/26/14   08/15/14    08/26/14   8/26/2014    9/15/2014    08/26/14   0    0    0
VASONA 1105        VASONA 1105 GEMA                  117178    16    7/22/14   08/15/14    07/22/14   7/22/2014    9/15/2014    07/22/14   0    0    0
VASONA 1108        VASONA 1108 CEMA                  117180    16    7/22/14   08/15/14    07/22/14   7/22/2014    9/15/2014    07/22/14   0    0    0
VIEJO 2201         VIEJO 2201 GEMA                   117567    9     8/9/14    08/15/14    09/02/14   912/2014     9115/2014    09123/14   30   30   30
VIEJO 2201         VIEJO 2201 WUI                    118050    0     9/15/14   08/07/14    09115/14   9/1512014    917/2014     09/15114   0    0    0
VIEJO 2202         VIEJO 2202 WUI                    118052    0     9115114   08/07/14    09/15/14   9115/2014    9/7/2014     09/15114   D    D    0
VIEJO 2203         VIEJO 2203 GEMA                   117621    20    7/29114   07/13114    09112/14   8/12/2014    8/1312014    11117114   50   50   50
VIEJO 2203         VIEJO 2203 WUI                    118054    0     9/15/14   08/07114    09115/14   9/15/2014    917/2014     09/15/14   0    0    0
VIEJO 2204         VIEJO 2204 WUI                    118056    2     9/15/14   08/07114    09115/14   9/1512014    917/2014     09/15/14   0    0    0
VINA1101           VINA 1101 WUI                     118618          817114    08/07/14    08/07/14   8/7/2014      91712014    08/07/14   0    0    0




                                                                                                                                                          PGE-CPUC_00011506
                                     Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 38 of 40




VINEYARD 2104          VINEYARD 2104 WUI             118451    0     911114    08/07114   09/04114    914/2014   917/2014    09/04/14    0     0     0
VINEYARD 2105          VINEYARD 2105 WUI             118452    0     914/14    08/07/14   09104/14    9/412014   917/2014    09/04/14    0     0     0
VINEYARD 2106          VINEYARD 2106 WUI             118454    2     914114    08107/14   09104114    9/4/2014   917/2014    09/04114    D     0     D
VINEYARD 2107          VINEYARD 2107 WUI             118455          914/14    08/07/14   09/04/14    9/4/2014   917/2014    09/04/14    0     0     0
VINEYARD 2108          VINEYARD 2108 WUI             118456   10     9/1/14    08/07/14   09/01/14    9/1/2014   917/2014    09/01/14    0     0     0
VINEYARD 2109          VINEYARD 2109 WUI             118457    0     9/4/14    08/07/14   09/04/14    9/4/2014   917/2014    09/04/14    0     0     0
VINEYARD2110           VINEYARD2110 GEMA             117280    0    8/26/14    07/15/14   08126/14   8/26/2014   8/15/2014   08/26/14    0     0     0
VINEYARD 2110          VINEYARD2110 WUI              118458   20    8/26/14    08/07/14   08/26/14   9114/2014   917/2014    10/21/14    1           1
VOLTA 1101             VOLTA 1101 AERIAL             117422   100    8/8/14    08/15/14   09113/14   9/14/2014   9/15/2014   11/03/14   26    26    26
VOLTA 1102             VOLTA 1102 AERIAL             117708   177   7/29/14    07/15/14   09/13/14   9/14/2014   8/15/2014   11/10/14   140   140   140
WAHTOKE SUB 1108       WAHTOKE SUB 1108 WUI          118243    3    8/11/14    08/07/14   08/18/14   8/1/2014    917/2014    08/02/14    1     1     1
WALNUT CREEK 0404      WALNUT CREEK 0404 WUI         118206    0     9/1/14    08/07/14   09/04/14    9/4/2014   917/2014    09/04/14    0     0     0
WATSONVILLE 0414       WATSONVILLE 0414 WUI          118057    0    9/15/14    08/07/14   09/15/14   9/15/2014   917/2014    09/15/14    0     0     0
WATSONVILLE 2101       WATSONVILLE 2101 WUI          118058    0    9/15/14    08/07/14   09/15/14   9/15/2014   917/2014    09/15/14    0     0     0
WEIMAR 1101            WEIMAR 1101 GEMA              117934   38    7/23/14    07/02/14   09/01/14   8/19/2014   8/2/2014    12/13/14   95    95    83
WEIMAR 1101            WEIMAR 1101 HYP               119330   78    10/31/14   08/12/14   10/31/14   10/31/2014 9/12/2014    10/31/14    0     0     0
WEIMAR 1102            WEIMAR 1102 GEMA              118205   43     717/14    07/11/14   07/22/14   7/14/2014   8/11/2014   11/03/14   60    60    60
WESTLEY 1101           WESTLEY 1101 GEMA             117549   190    9/4/14    08/15/14   09/04/14    9/4/2014   9/15/2014   09/04/14    0     0     0
WESTLEY 1102           WESTLEY 1102 GEMA             117546    0     9/3/14    08/15/14   09/03/14    9/3/2014   9/15/2014   09/03/14    0     0     0
WESTLEY 1103           WESTLEY 1103 GEMA             117554   65     914/14    08/15/14   09/04/14    9/4/2014   9/15/2014   09/04/14    0     0     0
WEST POINT 1101        WEST POINT 1101 A GEMA        117515   44    7115/14    08/15/14   09/25/14   9/9/2014    9/15/2014   11/03/14   77    77    77
WEST POINT 1101        WEST POINT 1101 HYP           119340   68    10/30/14   08/12/14   10/30114   10/30/2014 9/12/2014    10/30/14    0     0     0
WEST POINT 1101-B      WEST POINT 1101-B GEMA        117517   44    7/22/14    08/15/14   08/08/14   8/12/2014   9/15/2014   10/27/14   41    41    41
WEST POINT 1102        WEST POINT 1102-1 AERIAL      117521   126    912/14    08/15/14   09/15/14   10/1/2014   9/15/2014   11/24/14   55    55    55
WEST POINT 1102        WEST POINT 1102-2 AERIAL      117520   126   9/23/14    08/15/14   09/24/14   10/1/2014   9/15/2014   12/01/14    7     7     7
WEST POINT 1102        WEST POINT 1102 HYP           119341   233   10/30/14   08/12/14   10/30/14   10/30/2014 9/12/2014    10/30/14    0     0     0
WEST SACRAMENTO 1109   WEST SACRAMENTO 1109WUI       118730    0     9/8/14    08/11/14   09/08/14    9/8/2014   9/11/2014   09/08/14    0     0     0
WHEATLAND 1102         WHEATLAND 1102 WUI            118849    0    8/18/14    08/11/14   08/18/14   8/18/2014   9/11/2014   08/18/14    0     0     0
WHITMORE 1101          WHITMORE 1101 AERIAL          117709   125   7/25/14    07/15/14   09/16/14   9/16/2014   8/15/2014   11/18/14   201   201   201
WILDWOOD 1101          WILDWOOD 1101 GEMA            117418    0     7/9/14    08/15/14   09/03/14    9/3/2014   9/15/2014   10/27/14   54    54    54
WILKINS SLOUGH 1101    WILKINS SLOUGH 1101 WUI       118731    0     918/14    08/11/14   09/08/14    9/8/2014   9/11/2014   09/08/14    0     0     0
WILLIAMS 1102          WI LLIAMS 1102WUI             118733    0     9/8/14    08/11/14   09/08/14   9/8/2014    9/11/2014   09/08/14    0     0     0
WILLITS 1102           WILLITS 1102 GEMA             117320   111   7/21/14    08/15/14   07/21/14   7/21/2014   9/15/2014   07/21/14    D     0     0
WILLITS 1102           WILLITS 1102WUI               118303   0     7/22/14    08/07/14   07/22/14   7/22/2014   917/2014    07/22/14    0     0     0
WILLITS 1103           WILLITS 1103 WUI              118304    1    8/26/14    08/07/14   08/26/14   8/26/2014   917/2014    08/26/14    0     0     0
WILLITS 1104           WILLITS 1104 GEMA             117797   137    9/1/14    07/15/14   09/26/14   10/8/2014   8/15/2014   10/28/14   31    31    31
WILLITS 1104           WILLITS 1104 WUI              118305    3    9/11/14    08/07/14   09/19/14   10/8/2014   917/2014    11/03/14




                                                                                                                                                          PGE-CPUC_00011507
                                         Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 39 of 40




WILLOW CREEK 1102        WILLOW CREEK 1102 AERIAL            117372   15    8/25/14    08/15/14   09/22/14    9/30/2014   9115/2014   11/03/14   38   38   38
WILLOW CREEK 1103        WILLOW CREEK 1103 AERIAL            117371   152   8/25/14    08/15/14   09120/14    9/3012014   9/15/2014   11/11/14   24   24   24
WILLOW PASS 1101         WILLOW PASS 1101 WUI                118207   0      911/14    08107/14   09/04/14    914/2014    91712014    09/04/14   0    0    0
WILLOW PASS 1102         WILLOW PASS 1102 WUI                118208   0     7/28/14    08107/14   07/28/14    7/28/2014   91712014    07/28/14   0    0    0
WILLOW PASS 2107         WILLOW PASS 2107 WUI                118210         7/28/14    08/07/14   07/28/14    7/2812014   91712014    07/28/14   0    0    0
WILLOWS STATION A 1103   WILLOWS A 1103 WUI                  118619   0     7/28/14    08/07/14   07/28/14    7/28/2014   91712014    07/28/14   0    0    0
WILLOWS STATION A 1103   WILLOWS STATION A 1103 CEMA         117688   15    8/26/14    07/15/14   08/26/14    8/2612014   8/15/2014   08/26114   0    0    0
WILSON 1103              WILSON 1103WUI                      118970   0      913/14    08/11/14   09/03/14    9/3/2014    9111/2014   09/03/14   0    0    0
WINTERS 1101             WINTERS 1101 WUI                    118734   0      9/8/14    08/11/14   09/08/14    9/8/2014    9111/2014   09/08/14   0    0    0
WISE1101                 WISE 1101 WUI                       118850         8/20/14    08/11/14   08/22/14    8/2512014   9/11/2014   11/18/14   2    2    2
WISE 1101-B              WISE 1101-B AERIAL                  117476   146   8/15/14    08/15/14   09/15/14    9/15/2014   9/15/2014   09/15/14   0    0    0
WISE 1102                WISE 1102AERIAL                     117479   150   8/15/14    08/15/14   08/25/14    8/2512014   9115/2014   12/11/14   9    9    7
WISE 1102                WISE 1102 HYP                       119331   125   10/31/14   08/12/14   10/31/14    10/31/2014 9/12/2014    10/31/14   0    0    0
WISE 1102                WISE 1102 WUI                       118851   0     8/20/14    08/11/14   08120/14    8/2012014   9/11/2014   08/20/14   0    0    0
WISE 1103                WISE 1103 GEMA                      117477   3     8/28/14    08/15/14   09/01/14     9/1/2014   9/15/2014   11/11/14   8    8    8
WISHON 1101              WISHON 1101 GEMA                    117610   12    8111114    07113/14   0811 1/14   8111/2014   8113/2014   08111114   0    0    0
WOODACRE 1102            WOODCARE 1102 WUI                   118535   0     9/15/14    08/07/14   09/15/14    9/15/2014   91712014    09/15/14   0    0    0
WOODLAND 1101            WOODLAND 1101 WUI                   118735   1     8/20/14    08/11/14   08/20/14    8/20/2014   9111/2014   08/20/14   0    0    0
WOODSIDE 1101            WOODSIDE 1101 WUI                   118677   9      8/5/14    08/07/14   08/05/14     8/5/2014   917/2014    08/05/14   0    0    0
WOODSIDE 1102            WOODSIDE 1102WUI                    118680    1     9/8/14    08/07/14   09108/14    10121/2014 917/2014     10/27114   3    3    3
WOODSIDE 1104            WOODSIDE 1104 CEMA                  117455   59    8/26/14    08/15114   09126114    9/3012014   9/1512014   10/21/14   6    6    6
WOODSIDE 1104            WOODSIDE 1104WUI                    118683   12    8/27/14    08/07114   09/03114    9/3012014   91712014    10/27/14   51   51   51
WOODSIDE 1105            WOODSIDE 1105WUI                    118684   1      9/4/14    08107114   09108114    10/612014   917/2014    10/21/14   2    2    2
WOODWARD 2101            WOODWARD 2101 WUI                   118244   0     7/28/14    08/07114   07/28/14    7/28/2014   91712014    07/28/14   0    0    0
WOODWARD 2104            WOODWARD 2104 WUI                   118245   0     7/28114    08/07114   07128/14    7/2812014   917/2014    07/28114   0    0    0
WOODWARD 2107            WOODWARD 2107 WUI                   118246   1     7/28114    08107/14   07128114    712812014   91712014    07/28114   0    0    0
WOODWARD 2108            WOODWARD 2108 WUI                   118247   3      818/14    08/07114   08111/14    8/1112014   917/2014    08/14/14   2    2    2
WOODWARD 2108            WOODWARD 2108 WUI                   118971   0     8111/14    08/11114   08111/14    8/1112014   9/11/2014   08111/14   0    0    0
WOODWARD 2109            WOODWARD 2109 GEMA                  117615    1    7129114    07/13114   07129114    712912014   8/1312014   07/29114   0    0    0
WRIGHT 1109              WRIGHT 1109 AERIAL                  117563   104   8118114    08/15/14   09/15/14    9/1512014   9/15/2014   09/15114   0    0    0
WRIGHT 1109              WRIGHT 1109 WUI                     118972   2      9/3/14    08/11114   09/03/14     913/2014   9111/2014   09103/14   0    0    0
WYANDOTTE 1103-BaldRk    WYANDOTTE 1103-BLADRK HYP           119287   23    10130/14   08/12/14   10/30114    10/30/2014 9112/2014    10/30114   0    0    0
WYANDOTTE 1103-BaldRk    WYANDOTTE 1103 WUI                  118620   1     8120114    08105/14   08120114    8120/2014   91712014    08120114   0    0    0
WYANDOTTE 1103-Pdse      WYANDOTTE 1103-PDSE HYP             119288   23    10130114   08112/14   10/30114    10/30/2014 9112/2014    10/30114   0    0    0
WYANDOTTE 1103-Pdse USFS WYANDOTTE 1103-PDSE-USFS HYP        119289   23    10/30/14   08/12/14   10/30/14    10/30/2014 9/12/2014    10/30/14   0    0    0
WYANDOTTE 1103-Sub       WYANDOTTE 1103-SUB GEMA             117446   62    8/25/14    08/15114   09/04/14    9/1612014   9115/2014   11111/14   29   29   29
WYANDOTTE 1103-Sub       WYANDOTTE 1103-SUB HYP              119290   106   10130114   08112/14   10130114    10/30/2014 9112/2014    10130114   0    0    0
                                                       ---




                                                                                                                                                                PGE-CPUC_00011508
                                      Case 3:14-cr-00175-WHA Document 962-32 Filed 01/10/19 Page 40 of 40




WYANDOTTE 1103-Sub USFS   WYANDOTTE 1103-SUB-USFS HYP   119291   23    10130/14   08/12114   10130114   10/30/2014 9/1212014    10130/14   0    0    0
WYANDOTTE 1105            WYANDOTTE 1105 CEMA           117419   82    8/12/14    08115/14   08/26114   8/2612014   9/15/2014   11/18/14   54   54   54
WYANDOTTE 1105            WYANDOTTE 1105WUI             118621   0     8120/14    08107/14   08120114   8/20/2014   91712014    08120/14   0    0    0
WYANDOTTE 1106            WYANDOTTE 1106WUI             118622   18     811114    08107114   08101114   9/3012014   91712014    10/07/14
WYANDOTTE 1107- BlkBrt    WYANDOTTE 1107WUI             118624   0     8/20/14    08/07/14   09/16114   9/1612014   91712014    10/04/14
WYANDOTTE 1107-MnrRnch    WYANDOTTE 1107 HYP            119140   142   10130/14   08/11114   10130/14   10/30/2014 9111/2014    10/30/14   0    0    0
WYANDOTTE 1109            WYANDOTTE 1109 HYP            119141   124   10130/14   08/11114   10130/14   10/30/2014 9111/2014    10130/14   0    0    0
WYANDOTTE 1109            WYANDOTTE 1109WUI             118626   14    8120114    08/07/14   08120114   9/22/2014   9/7/2014    10/07/14             1
WYANDOTTE 1110            WYANDOTTE 11 10 CEMA          117434   58    8/23/14    08115/14   09/27/14   9/1512014   911512014   11/18/14   29   29   29
WYANDOTTE 1110            WYANDOTTE 11 10WUI            118628         8/20/14    08/15114   08/20/14   8/2012014   9115/2014   08/20/14   0    0    0




                                                                                                                                                          PGE-CPUC_00011509
